Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Mr President, concerning the voting list and the contentious paragraph 4c of the IGC debate, in our group I argued vigorously that we should be voting for this. However, when it came to the vote, it was one of those embarrassing moments when Mr Harrison, Mr Donnelly and myself voted against when should have voted for. To correct that we gave a statement in writing to the secretariat asking that it be corrected to show that we had voted for 4c. In the record it still shows that we voted against and I am asking if it could be corrected.
I would refer you to page 14 of the English Minutes where it says Mr Wynn, Mr Donnelly, Mr Harrison and Mr Elchlepp had intended to vote in favour.
Mr President, I refer to a mistake in the Spanish version of the joint motion on the free movement of goods in the European Union. My name and that of Mr Alonso Puerta and Mr Jové should have been included as signatories to the motion on behalf of the GUE/NGL Group, as in the other versions.
We will have it checked out and get it corrected.
On Tuesday I raised the matter of Norwegian salmon and the need for the Commission to make a statement to this House. As a delegation from the Norwegian Parliament is here today...
Mr McMahon, we are discussing Wednesday's Minutes. Tuesday's Minutes were approved, as is usual, the following day.
Mr President, I would like a mistake in today's agenda to be corrected.
In the joint motion on the disruption of the internal market (B4-0488/97), my name is missing. By some error, the list of signatories to that joint motion omits my name. Please could it be added.
We will make sure that is corrected.
Mr President, you have drawn our attention to page 14 of the Minutes. I notice that 40 Members had to correct their votes yesterday. Is this a failure of the Members or the system we use for voting? It seems absurd to have 40 corrections of vote from one voting session.
I would suggest to you that it is both a failure on the part of Members and a slight hiccup in the voting system. I seem to recall that particular vote was out of the normal sequence and that was why some Members were thrown.
(Parliament approved the Minutes)
Mr President, on Tuesday when I raised the matter of the need for a statement on Norwegian salmon from the Commission - the European Parliament being the only body Sir Leon Brittan has not consulted - the President said he would pass the matter on to the Commission. I would like to know if Sir Leon Brittan is prepared to come out of his cloister in the Commission and communicate with Parliament the terms of the agreement he has signed with the Norwegian Government. Under the rules of the Treaty the Commission is duty bound to consult with Parliament on the aspects of this Treaty. Today a parliamentary delegation from Norway is visiting Parliament and wishes to discuss the matter with us.
Mr McMahon, you have made your point and it is one that has been made every morning this week. I understand the seriousness of the issue but, as I said on Tuesday when I was in the Chair, the Conference of Presidents has the right to request the Commission to come to this House and make a statement on any matter. If you so wish you should raise this matter with your group leader and other Members with theirs so that it can be raised in the Conference of Presidents.
Mr President, during the last part-session here in Strasbourg, I asked a question at the beginning of the Monday sitting about a call for tenders for the supply of canteen furniture for the new Parliament building and the rules to be applied. I put the question orally, but the President, Mr Gil-Robles, said I should put it in writing, which I did the very same day. So far, however, I have not received an answer to my question. I should therefore like to ask if and when I can expect a reply.
I do not know when you will get a reply but I will pass your remarks on to the services and ask them to respond to your question.
I call Mr Macartney but if it is on salmon I warn you I shall cut you off right away. We have dealt with the issue.
Mr President, on a point of order. Under Rules 37 and 95, the European Commission can propose at any time that it wishes to come and make a statement to this House. The President in the Chair can propose a change to the agenda at any time. I am now going to mention the word 'salmon' and if you want to cut me off, do so, but the point is that this House has Rules and the Commission has Rules. I totally support what Mr McMahon said. We are entitled to hear from the Commissioner. Sir Leon Brittan was here last night. He is avoiding the issue and it is high time he came and spoke to us.
I am well aware of the sensitivities of the issue and the strength of feeling in the House but the Commission has not requested permission to make a statement. That is the position we find ourselves in.
European voluntary service action programme
The next item is the report (A4-0182/97) by Mrs Fontaine, on behalf of the Committee on Culture, Youth, Education and the Media, on the proposal for a European Parliament and Council Decision establishing the Community action programme 'European voluntary service for young people' (COM(96)0610 - C4-0681/96-96/0318(COD))
Mr President, ladies and gentlemen, the action proposed today by the Commission under the title of 'European voluntary service' and for which I have the honour of being rapporteur, on behalf of the Committee on Culture, Youth, Education and the Media, is not an isolated initiative. It is part of a more global context, that of implementing a genuine youth policy, something that the European Parliament has always called for with insistence.
More than ever, young people are our best allies for constructing tomorrow's Europe. But for that, Europe must be a living reality for them. They must be able to circulate, study and work in European Union countries without coming up against, as is still often the case, sadly, obstacles of all kinds; we must step up cross-frontier cooperation between schools and universities so that they can benefit from fruitful exchanges; they must be helped to complete their vocational training, with the added bonus of a European dimension, and in the end facilitate integration into working life at a time when unemployment is, alas, for a good many of our young people, an inevitable drama and a seed of despair. Those are stepping stones towards the acquisition of an active European citizenship, which cannot be decreed but which is fashioned day by day and by a series of actions.
In the proposal for which you have taken such a timely initiative, Madam Commissioner, to offer young people aged 18-25 years the opportunity to gain experience in another country by means of an action of practical solidarity, we find the best of these ingredients and I should like to congratulate you and your colleagues - but yourself in particular, Madam Commissioner - because I know that you have invested your talent and your heart in this project.
Our committee has appreciated this initiative. It strongly encourages it and the amendments that I am submitting to the European Parliament on its behalf - make no mistake - are aimed solely at ensuring that this European voluntary service will be as efficient as possible. With you, we are concerned that the European voluntary service should be accessible to all young people without exception. That means better tailored information. That means that solidarity associations should be closely linked to the processes that determine which young people will be involved. Like you, we want to optimize the chances of success of the European voluntary service which means paying special attention to the quality of that service. That quality will depend on the degree of motivation, both of the young people and the reception structures. Similarly, linguistic and cultural preparation of the young people and monitoring measures will be decisive factors.
The Commission has specified very clearly that the European voluntary service does not replace the national military or civilian services. We agree entirely. Nevertheless, we think that the activities of the European voluntary service could easily and appropriately be made compatible with national civilian services so that those Member States so wishing could integrate these activities into the framework of their national services. The conclusion of agreements between the European voluntary service and national civilian services could turn that prospect into a reality, and that is what we wanted to cover in our amendments.
We also insisted on an aspect that seems essential to us and which is dear to our hearts, that of a European status of young volunteers. It is still too vague. That status must guarantee young people conditions of social protection, tax exemption and equivalent legal coverage in all countries of the European Union, or else the project would risk remaining a dead letter.
Our committee took a long and hard look at the aspect of opening up to young people from non-Community countries. From that viewpoint, it has taken on board the excellent conclusions drawn in the report for opinion of the Committee on Development, presented by our colleague, Mr Dimitrakopoulos.
Our committee also examined the budgetary prospects for the project as presented by the Commission. We have fully adopted the opinion issued by Mrs Ghilardotti, but it seemed to us that the resources earmarked so far are not up to the expectations and the need to reach a threshold of critical mass in order to create dynamism, impetus and a rubbing-off effect on young people. Our proposal to raise the whole budgetary amount to 80 million ECU is based on that concern, a concern that would only guarantee that this excellent initiative would be as widely publicized as possible.
Mr President, allow me first of all to pay tribute to the Vice-President of the European parliament, Mrs Nicole Fontaine, for her splendid work on the subject of voluntary work. I should also like to commend the Commission as well. Its proposal is important because it endeavours to bring order and system to the voluntary work sector which plays a substantial role within the European Union.
Mr President, ladies and gentlemen, it is natural that in the Committee on Development we should have looked not so much, or rather not only, at voluntary work within the European Union itself, although we support that wholeheartedly, of course. We have endeavoured to look at voluntary work in the light of the Commission's proposal and with due regard to Mrs Fontaine's observations concerning the Union's relations with third countries, relations which are presented as coordinates in the wake of the new policies. Hence the proposals that the Committee on Development has discussed and is presenting refer to all of the area encompassed by the Lomé Treaty and to the area encompassed by the new Mediterranean policy, to mention just two examples.
We are hopeful that these proposals can provide a perspective for voluntary work in the future, regardless of the fact that at this early stage, as a new policy on voluntary work is being commenced, they may encounter certain practical difficulties that will require study. And we think that the provision of a specific framework within which voluntary work will operate in the future is of great significance, both for the young people who will be the first to volunteer, and who always are the first, and for those who will be the recipients of the voluntary work.
Of course, as we have said many times, voluntary work cannot be a replacement or a substitute. It is complementary, and for that reason - and, Mr President, this is our very firm view - the Commission's proposal establishes an important beginning in that it presents the way in which this complementary endeavour is to be framed.
Lastly, given that we focused, as I have said, on the external aspect of voluntary work, I consider it very important that the delegations of the European Union in other countries should also take account of this very good proposal that we have before us.
Mr President, I too should like to congratulate Mrs Fontaine on her excellent report. I am also grateful to the Commission, and in particular Mrs Cresson and her staff, for their communication and for presenting this programme.
I would point out that the idea of a European voluntary service originated partly from a European Parliament initiative which, by introducing a line into the 1996 budget, enabled the pilot phase to be launched with a sum of ECU 15 million earmarked for 1996 and ECU 10 m for 1997. The basic aim of the EVS, as Mrs Fontaine has reminded us, is to give young people some experience of voluntary work by setting up projects in various sectors which are at the very heart of the EU's priorities: environmental protection, the social services, cultural activities, heritage conservation and combating drugs.
I believe, however, that above all else the EVS is a significant means of enabling young Europeans to develop a European identity, a sense of belonging and an awareness of their European citizenship, of which there is now so much discussion. In 18 months, the current pilot phase, which involves 2500 young people, has shown the merits of the decision taken by Parliament and the Commission: it has proved that this project is a viable one and really can help to foster a sense of European identity in young people, as well as equipping them better educationally for their future life.
The Committee on Budgets says as much in its opinion and considers that, in order to improve the implementation of the programme, it should be managed with maximum transparency and be as broadly based as possible within the Member States. We call on the Commission to ensure that this is the case.
I should like to congratulate Mrs Fontaine and Mrs Cresson and the people in DG XXII for working so hard on this excellent initiative. Since the election of the new Socialist Governments in France and the UK there has been a new emphasis on a people's Europe and, in particular, on jobs and connecting Europe directly with people's lives.
The European Voluntary Service is a great example of how we can marry work experience with cultural experience; it really is a unique opportunity for young people. Through the European voluntary service thousands of young people could have a chance to break out of the social and economic rut that they are living in and take up the challenge of working and living in another country.
Can I emphasize that the priority within this programme must be given to young people who do not usually have the opportunity to travel and work abroad? I hope that Member States will take up the opportunity, in particular, to help the long-term unemployed.
I must admit that I have certainly been won round to the idea of including and allowing a greater range of people from different social backgrounds to participate within EVS so that it does not become some kind of dumping ground for the long-term unemployed; it must be seen as inclusive. Having said that, it must not become a place where we can see recent graduates coming straight out of university and into the EVS.
Now I would like to talk about some of the worries I have with the EVS and some criticisms already levelled as a result of the pilot programme. First of all, it remains too bureaucratic. We had a pilot programme and that helped to iron out some of the problems that we saw in the initial setting up. But there is a long way to go and certainly some of the messages we got back from the grass roots is that it is still overly bureaucratic.
I certainly have extreme reservations about EVS being extended to third countries, and in particular to developing countries, not because I want to see a fortress Europe developing, but because we should not rush into extending this idea across the whole of the world before proving that it can work very well here in Europe first. One of the points of the EVS programme is that it should boost the cultural identity of Europe, thus reducing the consequences of xenophobia. There is enough work to do amongst the youth of Europe first, and I would question whether the European identity would be acknowledged if we sent a German, for instance, to Kenya. I think he would be seen as German and not as European and, in that case, it is a matter for the Member States.
Finally, I would like to talk about the costs of EVS where I have severe reservations about the figure of ECU 10, 000 per year. I am afraid to say that, in some countries, some people do not earn that much; this is after all a volunteer programme and, in particular, the costs of the preparation amounting to ECU 2, 000 per year could be drastically cut. We should see economies of scale working here.
Let us look again at this aspect and make a much greater effort to cut the cost per volunteer so that more people can take up this opportunity.
(Applause )
Mr President, Commissioner, we are all painfully aware that Euroscepticism is very prevalent among our population at the present time, and we must take effective action to combat it. Young people can be our allies in this mission, because they have a great capacity for learning, they are enthusiastic and are hungry for the new experiences that can be theirs when they spend some time in other countries. Young people are the future of our society, which is why I firmly believe that we should involve them as much as possible in the construction of a united Europe. The European voluntary service can be a means to that end.
I therefore welcome the idea, but I agree with Mrs Fontaine that the Commission proposal has several defects. The most important issue, to my mind, is that of the legal framework. The mobility of young people is impaired by major legal obstacles, which must be eliminated by all Member States cooperating to define a common status for voluntary workers.
Every Member State must take the necessary measures to enable young people to take part in the programme without let or hindrance. The main measures are the granting of a right of sojourn for the duration of the voluntary service, maintenance of social security entitlements and the exemption from taxation of expenditure allowances.
Clear rules will have to be formulated on these points; those in the proposal are far too generalized. Moreover, the Member States must be called upon to coordinate the activities of the European voluntary service with those of the civilian service organizations that exist in individual countries. The decision as to whether these national organizations can be incorporated into the structure of the European voluntary service on the basis of agreements between the two will remain a matter for the national legislatures.
Despite these defects, I am delighted that the voluntary service initiative is finally taking shape. I believe that this service can make a substantial contribution to increasing the mobility of young Europeans, which is still rather too restricted.
Mr President, ladies and gentlemen, I too should like to begin by complimenting the rapporteur, one of Parliament's Vice-Presidents, on her excellent work. The Florence European Council of 21 and 22 June 1996 put forward the idea of European voluntary service with a view to involving students and young people, in particular graduates and the unemployed, in practical projects which could bring these youngsters closer to the building of Europe, through social initiatives to help people in need, combat drug dependence and enhance our cultural, artistic and sporting heritage.
This plan to integrate young people within Europe, on the basis of humanist values, requires them to be mobile, and that is why the initiative needs economic support in the form - so I hope - of increased funding. The EVS cannot take the place of either compulsory military service or national forms of civil service, and the Member States have to bear that in mind. However, it is important to allow these young European volunteers access to national infrastructures, and to help integrate and combine transnational activities with national voluntary work by examining the possibility of establishing a permanent Community instrument, endowed with legal and financial resources.
The Member States have already expressed interest in the EVS, and several of them are beginning to devise national initiatives. The Commission therefore needs to show how this programme can make an additional contribution in terms of citizenship, through a balanced set of costs and benefits to the Community budget.
The Union's aim is to support high-quality, transnational projects in the long term - six months or a year - or the short term - three weeks to three months - thereby enabling young people under 29 who are resident in a Member State to participate in a variety of social, cultural and environmental activities, some of them in third countries. Such work is of tremendous value, since it will broaden the youngsters' horizons and, very importantly, bring them into contact with other young people both in Europe and in third countries.
Mr President, I am delighted to be able to speak on behalf of the Liberal Group in support of Mrs Cresson's initiative and Mrs Fontaine's well- prepared and lucid report. The Community action programme 'European Voluntary Service for Young People' has excellent objectives. It should give young people mainly, aged between 18 and 25, the opportunity to obtain valuable work experience in various areas of public service in another Member State. The aim is to help particularly disadvantaged young people to obtain international experience and language skills as well as to learn civic responsibility through work. When one thinks how difficult it is for millions of young Europeans to find work on leaving school and to find their place in the world, it is clear that there is a need for activities of the kind covered by the term 'voluntary service'. Of course, it may be wondered whether the objective of this programme is too ambitious in relation to its resources, since many people will have to be disappointed.
The relationship of this new voluntary service programme to the important Youth for Europe programme, and its influence on that programme, is as yet unclear. The Commission should give an overall account of the Union's youth policy and should consider the need to create a comprehensive youth framework programme. Within this framework it would be possible to coordinate efficiently the allocation of funds from the different programmes in such a way that they complement each other and take a variety of different groups into account. At the same time it is possible to simplify administration, reduce bureaucracy and ensure that the resources earmarked are really used to benefit the participation of young people.
One thing which also hinders participation is the lack of a definition of the legal position of young volunteers. Matters relating to social security, the employer-employee relationship, taxation and accommodation should be dealt with in a uniform way so that the conditions for freedom of movement can really be secured. The recipient organizations also have a heavy responsibility to create an effective framework for voluntary work. The tasks to be done must be meaningful and challenging, and a European certificate must be awarded immediately after participation, describing the skills obtained by the participant through voluntary work. I would hope that the age limits could also be flexible. The Commission should pay particular attention to evacuations, which must contain quantitative indicators as well as those for content and quality.
Mr President, I agree with the Fontaine report and think that a few good ideas should be picked out from it.
This proposal could help young people to take part in European construction, so that they can feel that they are the subjects and protagonists of that construction. Today most young people do not take part in European construction.
It could also help them to have a vision of tolerance and cooperation by taking part in voluntary work in the European Union, through linguistic and cultural preparation that most young people do not have. The rapporteur points out in her report that this should not be directed at a few elite youngsters who already have all that information and all those possibilities, but at a wide group. There must be a sufficient number of young people taking part in a project with these features, working on public utility actions but not charity work or amounting to social dumping. These are the most interesting ideas set out in the Fontaine report.
The conscientious objection services in Member States must complement these European services. Both the report and the Cresson proposal make it quite clear that this proposal should not replace compulsory military service or conscientious objection. However why could it not be possible at a given moment for countries like mine, where there are hundreds of young conscientious objectors without any prospects, for them to do this European voluntary service and thereby fulfil their national service requirements? That is a possible suggestion. In my country there are some young people - whether or not you agree with them - who are in prison for avoiding their military service because they refuse to be labelled conscientious objectors. I am quite convinced that their choice should at least be respected. It is far easier to be a conscientious objector than spend 28 months in prison.
In the future - not yet - a public cooperation service outside one's home country, working for peace, might replace military service so that young people could opt for that instead of going to prison.
Mr President, on behalf of the Green Group I must, like the other speakers, commend Mrs Fontaine for this excellent work. The report is good because it is about young people; there are not that many issues in this Parliament which concern young people and voluntary service. So it is good that the emphasis is being placed on projects both within the EU and outside, for example in Eastern Europe and the third world. Voluntary service creates the kind of understanding and knowledge which cannot be gained at a school desk. The report is particularly interesting because it is about the environment and social areas which we know are areas close to young peoples' hearts and which are very interesting to work with.
But I do have one problem here which could be the result of translation. Amendment No. 12 says that young people with the greatest problems should be given the opportunity to participate in the programme. At the same time in amendment proposal No. 25 it says that it is necessary to have good or adequate knowledge of languages to be able to participate. I think that these amendment proposals are somewhat contradictory, but I will check with the English language version to see if there is a mistake in the Swedish.
Then I would say to the Commission that as it is to give a lot of money to space research and buildings for the Commission, it can surely afford 20 million ECUs for the young people of the EU to fund this excellent project.
Mr President, first of all, we must welcome the creation of this European voluntary service programme and thank Mrs Cresson for taking this initiative. We must thank the Commissioner and Mrs Fontaine for the quality of their work.
This transnational programme will enable young people aged 18-25 years to go on training courses in another Member State or in non-Community countries, in a spirit of solidarity. This should help us to find new creative forms of work.
If this project is to succeed, it seems nevertheless worthwhile recalling the need to insert into the Treaty on Union a new article on youth, integrating this service, while maintaining the voluntary nature of the service based on a specific legal and financial status. This voluntary service cannot replace the compulsory or other military services, while the various activities would have to be made compatible and complementary. That also means close cooperation between the various organisations concerned in the European Union.
It is vital to earmark an individualized, specific budget. This collective activity, by means of the diversity of learning courses and social or even vocational insertion that it might propose, should be likely to develop a better awareness of European citizenship among the young people concerned.
At present, the programme consists of a pilot action affecting barely 2500 young people but there is already the problem of the financial envelope and the validation of the courses involved. It would be interesting to deliver a certificate that could become a sort of European label certifying the trainee's knowledge, including linguistic skills.
It is obvious that at a later stage the legal framework should be specified and we shall need a proactive and concerted strategy for a European youth policy.
Finally, I should like to remind you of something that is perhaps quite obvious but which I think should always be borne in mind by the young people who are flocking to us, showing their interest in this project - something that they do not always bear in mind. All young people should be concerned, including the less favoured young. On the other hand, this programme targets young boys and girls. That goes without saying but I have noticed that there are far more boys asking us for information than girls.
These young trainees need quality training. This should lead to a real openness. The voluntary service meets genuine expectations and it would be a shame to disappoint all these young people who are now applying to take part.
Mr President, much as I admire the rapporteur as a person and as a Vice-President of Parliament, I am unable to endorse this report. I do not believe that we need voluntary service organized at European level, unless it is meant to be yet another small step, using the famous technique known in French as la tactique du voleur chinois , towards a more centralized and federalist Europe. For example, the fact that the report claims that the Union is entitled to deal with youth policy because Article 126 makes some very low-key references to education is a typical example of this. I think that we, as Members, must bear in mind that the money we allocate for all these pro-European propaganda activities - in this particular case ECU 80 million, the equivalent of about BFR 3200 million - is not simply conjured out of thin air, but has to be paid for by the taxpayer, who is already the victim of fiscal terrorism. To be quite blunt, if we had to find the money for these things from our own pockets, we might be slightly less inclined to play Santa Claus. I am only sorry that I do not have more time to describe the 20 or so other objections I have to this initiative. As the French say, et c'est pourquoi votre fille est muette .
Mr President, firstly, may I refer to the remarks that Mrs Gonzalez Alvarez has just made about military service. Whilst I accept her comments and would fully support opposition to military service in any country, the right to be a conscientious objector and, of course, the aims of peace, it is terribly dangerous to link the voluntary service with military service and we have opposed this all the way through the negotiations. It is a diversion and not what the programme is about. This is an exciting programme - and I congratulate everyone involved - but it has a much broader dimension: Europe is about more than the movement of money, capital and goods or a single currency or the Economic Union, it is about people. It is about giving young people opportunities to experience life and work in other countries, to study and to travel. That is why we must make absolutely certain that there is no link to compulsory military service and using this as an alternative, laudable though it might be.
Europe must be for the people; it must be about the real issues that concern people. That is why my Group has been pushing the questions and arguments about fighting unemployment across Europe. These have been highlighted in the recent elections, not just in the United Kingdom but in France.
Young people across Europe are open-minded and are looking for opportunities that this programme provides. We can use this programme properly to help counter the very powerful forces that are there underneath the surface but will, if unchecked, lead to racism, fascism and nationalism. By travelling to other countries in this project, young people can learn about the partner countries and different ways of life. That is why I fully support it and I hope that it gets a good vote later on today.
Mr President, for my generation the outstanding politician in the post-war years has to be the American President Kennedy. He is still a household name across the world. The European founding fathers, whilst rightly revered in this House and whose achievements are undoubtedly as great if not greater than Kennedy's, are less well known. What is Kennedy remembered for? His support for Berlin during the Cold War, his inaugural address: ' ask not what your country can do for you' , but also for the Kennedy Peace Corps. In that idea he lent his name to a scheme that has channelled the idealism, the energy and the desire to be of use that thousands of young Americans have shown across the world for 30 years.
Young Europeans today have that same idealism, energy, enthusiasm and desire to help. It is only a minority who are vandals and hooligans, although they seem to capture most of the headlines. That is why I strongly support the European voluntary service. It would help young Europeans channel their efforts on a broader level than just national.
Mrs Fontaine's excellent report makes a number of important points - apart from the obvious that good projects always require more money. There must be follow-up after the experience gained: the programmes must be properly evaluated. We must exempt volunteers from taxes on their expenses. There is no idea that is so good that it is not capable of being wrecked by the taxman, so we must order them to get their hands off it right away.
To return to the Kennedy Peace Corps, we need to give the European voluntary service a popular name and, as a British Conservative, I propose that given the connections of Mrs Cresson and Mrs Fontaine we link this support to one of the greatest Europeans of this age, François Mitterrand. Give it a name and give it a guiding spirit!
Madam Commissioner, Mr President, ladies and gentlemen I must congratulate Mrs Nicole Fontaine on the excellent work that she has done in the Committee on Culture, Youth, Education and the Media, in preparing the report on the European voluntary civilian service programme.
The main interest of this service is now accepted. The need to undertake new actions to foster the social and professional integration of young people was reiterated at the last European Councils. I myself saw that on the ground when taking an active part in France in the meetings of national dialogue for Europe launched by Michel Barnier.
Young people are highly motivated to undertake European actions that are likely to open up the way to new knowledge, new contacts, new employment and fulfilment prospects. This active opening into Europe slightly reminds me of the famous 'grand tour' reserved for the wealthiest pupils in 18th century Europe. Nowadays, we should allow all our young people to have that opportunity, without distinction.
We know that the demands of budgetary tightness will oblige us to review the normal increase in existing Community programmes but we should not disappoint those young people whose energy could contribute to the development of the European construction that represents their future.
Finally I would like the Commission to tell us what it intends to do for liaison between the various Community programmes aimed at young people and how it wants to finance this new voluntary service programme over time. I would also like us to be able to define a genuine comprehensive youth policy in Europe.
This is a very good report by Nicole Fontaine, as we have come to expect. We are another step closer to a people's Europe, a Europe of young people, young European volunteers working together for other people instead of just for themselves. The Liberal Group would prefer to apply a number of conditions, however. Firstly, voluntary work must not be seen as a substitute for regular paid work, in other words there must be no European equivalent of 'Melkert jobs' , as we call them in Dutch. Secondly, there must be an even spread of participants, not just an élite and not just those who have few opportunities. Thirdly, there should be equal numbers of male and female participants. Fourthly, the ECU 60 million earmarked under the Interinstitutional Agreement is quite sufficient, as far as the Liberal Group is concerned. Fifth, there should be cooperation with other programmes and, sixth, there should be follow-up and annual evaluations. I visited the pilot project in the Molenbeek district of Brussels, and found that to be an excellent example. Young people there were able to see further than the ends of their national noses, as it were, and were working together to meet one of the greatest challenges of the 21st century: that of living in harmony and understanding with each other and with the many cultures from outside the European Union. It is a good programme: let us set the ball rolling.
Mr President, I too commend both the Commissioner, Mrs Cresson, and our rapporteur, Mrs Fontaine, on their excellent work. I believe that the Commission's text, combined with the work of the Committee on Culture, the Committee on Development and Cooperation and the Committee on Women's Rights, brings together all the elements needed for this major proposal to take shape and be carried through. I also think it is vital for the right link to be established between European civil service and national forms of civil service, especially in order to solve the problems regarding the service performed by conscientious objectors. It has not been possible to tackle these problems until now because of the situation in Greece, where no civil alternative to military service existed; as from this week, however, that problem too has been resolved - albeit in a somewhat questionable way - with the adoption of a new law.
I believe that it is important to update the information which is available in the various countries and from NGOs, and to remove all obstacles to the participation of young people of either sex. This will help to foster among young people and the European citizens of the future that sense of European citizenship which we are so eager to cultivate.
Mr President, ladies and gentlemen, I am not against the rapporteur personally but I am going to be very critical.
This report is overflowing with good intentions but demagoguery too; we could well ask whether there is not a hidden political agenda behind this since it has been clearly said that these young people must be the 'allies' of a certain type of European construction.
It is a gimmick, in terms of resources, which is not very serious because, if we were really to apply the principle of subsidiarity, we would hardly see the use of this European initiative. The budget is very small, of course, and will only benefit a minority of privileged young people; the mass of young people will obviously be excluded.
I am afraid that the real aim of this project is to make us forget mass unemployment provoked by a European deflationary policy and the unbridled opening up of our borders. We are offering voluntary work, financed from taxation, whereas the demand for company jobs is insufficient. The money to go into this luxury project will be taken out of the genuine fight against unemployment. That is an insult to unemployed people and those on low incomes and they will realize that.
Mr President, the European voluntary service for young people is an important step towards a Europe for the people. There are many decisions taken in this House but few are important for the individual citizen of the Union. But when we talk about voluntary service, I am anxious to underline its importance. It gives personal development, experience and new skills to the most important resource society has, our young people.
So I would like to thank the rapporteur, Mrs Fontaine for her excellent work. She has openly listened to and accepted various proposals from those of us in the committee for culture. I would also like to thank my party colleague Mr Vecchi. We all know how important he has been as an instigator of voluntary service.
There are many positive points in this programme. But I would personally like to underline the mutual exchange with third countries. The development of the EU is not only governed by those of us who live in the Union, but is also influenced by those who live outside. So it is important that young people from third countries have the opportunity to come to us and experience the culture in different parts of Europe. This will be particularly important if we do expand Eastwards.
Young people are the future of Europe. They must be given the opportunity to meet because when people meet diplomacy is created. This is one way of combating the 'fortress Europe' mentality.
Mr President, I do not wish to repeat what the other speakers have said, but I would agree with many of them that the rapporteur, Mrs Fontaine, is to be congratulated on the substance of her report and on the speed with which she has produced it. I should also like to congratulate the Commissioner, Mrs Cresson, on showing such dynamism in putting forward this proposal, although she is probably going to face tremendous problems in obtaining funding for it.
As many speakers have said, this programme is clearly of vital importance for our young people, who in turn are clearly of vital importance for the further construction of Europe. This means that what we are dealing with here is an absolutely crucial element in Europe's overall policy of integration. It also means that we have no right to talk about this programme as if it were some kind of hobby-horse of Mrs Fontaine or Mrs Cresson, or of the Committee on Culture. This is a vital component in Europe's policy of integration. Why do I say this? Because I very much fear that we are going to have to fight for a budget for it, and that many of our colleagues, wearing their budgetary authority hats, will say that there are so many programmes already and that the Committee on Culture has to show a little restraint, or else the Council will say that Parliament needs to show restraint.
We have recently had some very bad experiences with the Council over important cultural programmes, and this is why I would urge that we should not launch this programme until we have an adequate budget, so as to ensure that all the young people for whom it is intended are given the chance to take part, rather than just the small group who know how to gain access to it. We cannot dangle a carrot in front of young people's noses and then snatch it away as soon as they try to bite. It would do nothing but harm to European integration, and we would simply be spreading disappointment instead of hope.
Mr President, we can only welcome the proposal for a Community action programme 'European voluntary service for young people' , which originated in an idea from the European Parliament, I would point out, and was launched during Italy's last presidency. This initiative is in fact a means of enabling the leaders of tomorrow to grow up in a context which is no longer national but, at long last, European. We agree with the substance of the programme and with the proposals from the Committee on Culture, Youth, Education and the Media, and are grateful to the rapporteur, who is proposing an increase in the funding and an extension of the age range for participants from 18 to 29, rather than 25. The internationalization of the market will in fact bring both risks and opportunities to those currently going through school or university and who will be entering the world of work in the near future: they must therefore be in a position to understand the new working environment and the opportunities it presents.
We should simply like to ask the Commission to draw up a strategy document which keeps the other programme, ' Youth for Europe' , on the front burner and carries forward these two complementary initiatives in step with one another. Finally, we would emphasize that the most appropriate sectors for this new voluntary work scheme are environmental, sporting and cultural activities: these social values above all will help young people get to know each other and grow together.
Mr President, I wish to compliment Mrs Cresson and the author of this important report. It must be possible to achieve the goal of citizenship in a responsible way, and this proposal to establish a European voluntary service will, in our view, involve young Europeans in community life, providing them with an opportunity to gain useful work experience.
Funding is of course an important issue, and we feel that an effort should be made to increase the resources that are available. Likewise, it is important to provide the young volunteers with full information as regards their rights and duties, and to ensure that the EVS is compatible with national service and fits in with governments' plans to combat the crisis of unemployment.
We should also like there to be guarantees of the young volunteers' rights in terms of social security cover, and to see them exempted from paying tax on their earnings throughout their period of service.
Mr President, I should like to thank Mrs Fontaine for her excellent work on questions relating to the action programme 'European Voluntary Service for Young People'. This is a substantial and important youth policy programme which, if it succeeds, will have a significant multiplier effect on the mobility and employability of young people all over Europe.
However, the implementation of the programme is being held up in a number of Member States. Particularly serious problems have arisen in connection with social security and taxation. The case of my own country, Finland, illustrates the seriousness of the problems with the implementation of the programme. The concept of voluntary work is foreign to Finnish employment legislation. In practice, this means that a young volunteer pays in Finland more tax in respect of voluntary work than he or she receives in allowance. This problem, which relates to national decision-making, makes it impossible to apply the principle of reciprocity between Member States. We Finnish MEPs, at least regardless of party allegiance, should actively work in national forums to eliminate these problems. Intervention is needed immediately because before these undesirable situations will lead to arbitrary discrimination in the treatment of voluntary workers in different Member States, thus endangering the future of the project.
Finally, I should like once again to express my support for the committee's view that the Commission should submit before the end of next year to Parliament and the Council a report commenting on the main priorities of the Union's youth policy in the next millennium. The Commission should include without fail in its report its opinion on the future of the Youth for Europe and 'European Voluntary Service for Young People' programmes, and on the possibility of a Children's Europe programme in future, as proposed by organizations for the under-15s.
Mr President, ladies and gentlemen, I should also like to congratulate Mrs Fontaine and the Commissioner.
Ladies and gentlemen, voluntary action has now been turned into one of the basic instruments of action in social areas in civilian society. A European voluntary service could undoubtedly help to overcome the cultural and social divisions that exist, especially fostering the promotion of tolerance, peace and international solidarity.
Our main aim is to switch from isolated experiments, without any coordination, to a broader programme, that would enable a larger number of young people to exercise an activity of general interest in a multinational framework. That is why I firmly support the amendments tabled by the rapporteur to the Commission proposal on a budgetary increase for the programme and the need to recognise a legal status for European voluntary service.
It is right that this service should offer social protection, recognition and remuneration. Given the complex rules in the Member States, very often many young people who carry out voluntary services receive no payment at all when they get back home. If this service is to make any progress, as has been said, the volunteers need to have their condition recognized, so that all the young citizens of the Member States can enjoy the same payments.
I am especially concerned that the voluntary service should not be used incorrectly or exploited in order to solve unemployment problems. The framework of a European programme must consider the desired guarantees in terms of free movement, residence rights and social security. Acquired experience should also be consolidated and that can only be achieved if we have a clear and practical legal framework and status.
In Europe we must put a stake in our future and our young people, especially when they are willing to take part generously in our society. I think that it is our obligation to help and support them whenever it is possible for us to do so.
Mr President, ladies and gentlemen, I am very pleased to be addressing you here today on the future of the European voluntary service for young people, thanks to the proposal for a decision on a multiannual programme.
I should like to thank Mrs Fontaine in particular for the excellent report that she has presented and all those who have spoken. I have listened to you all with considerable attention.
This proposal for a decision confirms the fruitful cooperation between the European Parliament and the Commission. The European Parliament has always supported the idea of a voluntary service, at Community level. It was in response to your resolution of 22 September 1995 that the Commission adopted, in January 1996, a working document on the European voluntary service for young people, before formulating the proposal for a decision that is the subject of your work.
I must inform you that the Commission actively supports the Spanish proposal to include a new article on the voluntary service in the Treaty and I can tell you that the Dutch Presidency's proposal includes a declaration emphasizing the importance of the voluntary service. If, as it might be thought, this proposal by the Dutch Presidency is accepted it will be an important step at the level of Heads of State and Government. I should add that the budgetary line B/31-011, that you created in 1996 with a view to carrying out a pilot action in this area and the renewal of the mount for 1997 which I hope will be completed by the Notenboom procedure have enabled the Commission to put its guidelines into practice and test them out, in cooperation with the Member States.
So where are we now? On the ground, this initiative is encountering, as you know, a lot of support among young people, in terms of reception proposals. A thousand projects, covering the whole of Europe from Iceland to southern Spain, have been selected by the national agencies and the Commission, according to the criteria of the general interest of the activities proposed and the personalized training for young volunteers.
These projects cover areas of all kinds of activity and will enable young people to translate into action the notion of solidarity between Europeans, while gaining genuine training experience in the social field - but also in cultural areas, environmental protection and all sorts of monitoring activities, such as those relating to the sick, especially people suffering from AIDS or sick children. They are very diverse and far richer in variety than we originally expected because we could not predict all the proposals that we would be presented with by the basic bodies.
The number of applications, the variety of projects, the enthusiasm of those in charge, show just how much commitment there is out there, among so many young people and local politicians and many members of clubs and associations. That shows just how much desire there is to build a Europe of citizens. The European Parliament's support is quite vital as it translates, better than that of the other institutions, ordinary people's desires.
In July, the Commission will produce a second progress report with detailed figures and an analysis of the implementation of the pilot action. To answer one of the questions that has been put, I shall soon have the opportunity to deliver certificates to the first volunteers to complete their voluntary service.
We have already seen a great number of positive outcomes. I should like to tell you, if you do not already know, that there is a small handbook called 'European Voluntary Service-Volunteers Info' which is available in English, French and German, in principle distributed to all members of the European Parliament and national parliaments - please tell me whether or not that is so - and which has been sent to all the national bodies, and those in charge of the project.
I would like this document to be distributed as widely as possible because it contains very practical examples of what has been achieved, inside the European Union and in non-Community countries. We can see how young people were mobilized in European Year against Racism. There are also reception projects, proposals for reception that have not yet received any volunteers. This handbook will appear every six weeks. It will be made available to you and the national delegations. If ever it is not available, please let me know. It will also be on the Internet so that it can easily be consulted on the Europa server.
I - and no doubt some of you - regret the fact that the information has not been widely known and we are now setting up a system which should inform all those who might be interested. On the other hand, if we disseminate the information too widely, we might run the risk of disappointing people as we have already had a lot of applications. Of course, the Commission expects a sizeable increase in the number of young volunteers over the next couple of months. Many young people wait for the end of the academic or school year before making a commitment. That means there will be a lot of applications over the next couple of months.
750 new projects have just been approved and are going to be launched in the next few weeks. A hundred or so further projects are under preparation and ought to be implemented by the end of the summer. Of course, the European Parliament will be kept regularly informed of the pilot action and its assessment.
I now come to the proposal for a decision on the multiannual programme. In the report before you today, Mrs Fontaine has taken perfect account of the spirit and scope of this programme. Based on Article 126 of the Treaty, it is part of the policy of Community cooperation in the youth field. It therefore complements the 'Youth for Europe' programme; it is aimed at enabling young people to exercise citizenship based on solidarity and acquire skills and knowledge in an informal educational framework.
The Commission is happy to note that the European Parliament shares its approach and has sought to enrich its proposal thanks to the amendments proposed by the Committee on Culture, Youth, Education and the Media and by the Committee on Development and Cooperation. We are therefore going to be able to take many of these amendments on board, either in the body of the decision or in the guidelines to accompany the implementation for the 'European voluntary service for young people' programme.
In particular, the Commission can take on board those amendments that concern the following subjects: the development of the cooperation policy in the youth field, the importance of coherence and coordination with the Youth for Europe programme, the need to bring down legal obstacles to the transnational mobility of young people.
Reference was made earlier to the problem of taxation in Finland but I think that things are now changing. The Member States have given in to your pressure at home and are now aware of the need to change the legal and fiscal provisions which are obviously aberrations in this case. I know that it is always very difficult to have that type of thing changed but I think that you will be the best advocates - better than the Commission because it is not within our powers - to try and convince those in charge in the respective governments that a certain number of decisions have to be taken.
Other subjects accepted by the Commission: the contribution to a genuine European citizenship in terms of the ideals of democracy, tolerance and cohesion in European construction. The role of the association sector in youth participation, encountering increasing difficulties of access to the Community programmes, has been emphasized by some of you. We must make a special effort towards young people who do not necessarily automatically head towards the reception structures reserved for them. We must make every effort and, in my view, we can rely to a large extent on the local authorities.
Participation by young nationals from non-Community countries in the programme activities in their country of origin and in European Union Member States and taking into consideration certain specific aspects of voluntary service in developing countries and the countries of central and eastern Europe. The importance of linguistic and intercultural preparation - some of you have found the start-up rather expensive, but we cannot afford to make mistakes. We must therefore ensure that all these young people are truly well prepared especially when they are heading for destinations outside the European Union.
The importance of proper information and informing volunteers about their rights and obligations - that is part of the training; a certain flexibility over the upper age limit, especially in the case of non-Community country projects. I also go along with proposals made on that; equal opportunities and easy access to the programme for all young people - as someone said earlier - as well as equality between the sexes, of course.
The Commission has not been able to accept some amendments for legal reasons including part of Amendment No 11, on the link between national civilian services and the European service, as the former are the responsibility of the Member States. This is an important subject, however, and we should look further at it, in discussions in the Council. Also for legal reasons, Amendments Nos 1, 4, 7, 10 and 38 cannot be accepted by the Commission. The principle of subsidiarity also meant that the Commission could not accept part of Amendment 28 and Amendment 29, referring to points that are the exclusive remit of the Member States.
The Commission has not been able to accept Amendments Nos 30, 31, 32, 33, 34 or 35, concerning the comitology. You know that this is a very sensitive question and the Member States are extremely attached to it. Of course, anything that could simplify the comitology will receive my full support but we have not got that far yet.
Amendment No 20 on the budget cannot be accepted by the Commission at this stage although I have every sympathy for it, of course.
I cannot conclude without thanking the Committee on Culture, Youth, Education and the Media and in particular its rapporteur, Mrs Nicole Fontaine, nor the shadow rapporteur, Mr Luciano Vecchi, the chairman of the Committee. I must also thank Mr Pex and all political group coordinators, the Committee on Development and Cooperation and the Committee eon Budgets. The quality of their work and the very constructive nature of their amendments must be emphasized. I wish to thank the European Parliament as a whole for its support and the interest that it has shown in this project.
Mr President, Commissioner Cresson has just made a most interesting statement. She promised Parliament a new publication from the Commission to accompany the Community action programme for European voluntary service and intended in principle for all young people in the European Union. She said that it was to be published in three languages: French, English and German. Are we therefore to conclude that the Commission has no respect for the demand expressed by the House and enshrined in the Treaties that all the official languages of the Union deserve and must be given equal treatment? I should be grateful for an answer on this point.
These documents are not addressed to all young people; they are, as I said, targeted at members of parliament and national bodies. If I understood you right, Mr Vanhecke, you want us to save public funds.
We are therefore trying to do things quickly. I think I understood that you, like your colleagues in the same Group here in the European Parliament, are opposed to this idea and the development of a European voluntary service.
We do not have all that much money to begin with. We have to be attentive. Of course, everything that is found on the Internet tends to be in a very few languages. This brochure is being distributed to the Member States and national bodies which can, of course, make local translations and distribute them locally. We shall do all we can to help them. You cannot say, on one hand, that it is too expensive and then tell us off for trying to save as much money as possible.
This is just the beginning. Perhaps one day we shall be able to publish this handbook in all languages. For the time being we have decided to make a start and this is something that is not secondary - and I do not say that it is not important for everyone to have the handbook in their own language - but this is just the beginning and we do not have much money as you yourself said. We shall do our best to ensure that the handbook is available locally in as many languages as possible.
Mrs Cresson, how quickly do you believe it will be possible for the domestic legislation on tax exemption for expenses and the necessary insurance provisions to be put in place? This, of course, will also have a bearing on any prediction as to when applications relating to this programme can realistically be submitted.
I do not think that the fact that we find ourselves today in a still highly unsatisfactory situation has held up development, since the number of demands easily outstrips the possibilities for receiving young people at present.
The problem you refer to is a major one. It does not only concern young volunteers but also researchers, whose grants are absurdly taxed in certain Member States and, for example, apprentice exchanges. You know that we have set up revolving apprenticeships, another very interesting system of education and training: you do your apprenticeship in another Union Member State and you are paid a small amount and, of course, you have to pay tax in the country where you are doing your apprenticeship.
We have also published a Green paper to be debated by Council. I should like the subject of obstacles to youth exchanges to be dealt with as a whole, and that would mean dealing with young volunteers, young apprentices and young researchers finishing a doctorate for example. Mr Monti, the Commissioner in charge of the single market and with whom I cooperate on this subject, is dealing actively with this idea. We hope that we can persuade the Member States as quickly as possible. To that end - and here too I am not only tackling the enormous obstacles to mobility found in the voluntary service but also those found among all young people concerned - I would like you to take appropriate steps in your Member States; the amount to be paid by the Member States is derisory since the payments in question are minimal. It is usually the interior ministries that control the young people entering the country.
We have not only made Europe for capital and goods. We have also made it for the movement of people, especially the young, and I would therefore be very grateful if you could help us with this operation of convincing the Member States of the utility of this programme. Once again, it is a question of subsidiarity, which concerns several ministers within each Member State: finance, interior, social affairs for social welfare issues. That is the problem: four or five times fifteen ministers to deal with. The horizontal side is far harder than the vertical side. That is why we need the European Parliament's help in this matter.
The debate is closed.
The vote will take place at 12 noon today.
SOCRATES'  action programme
The next item is the report (A4-0188/97) by Mrs Pack, on behalf of the Committee on Culture, Youth, Education and the Media, on the proposal for a European Parliament and Council Decision amending Decision 819/95/EC establishing the Community action programme 'SOCRATES' .
Mr President, ladies and gentlemen, we are talking today about the Socrates programme. We are not undertaking an evaluation of the programme today; it was simply agreed during the conciliation process back in 1995 that we should meet at this time to establish whether or not the funds we assigned to the programme for a five-year period in 1995 would prove sufficient. Nevertheless, let me say a few words on the programme and its extraordinary importance.
This programme was not created to hamper the work of Member States but to demonstrate everywhere the added value that European education can bring and to promote the European dimension within education, thereby bringing the European Union closer to its citizens. The achievements of the programme in boosting European cooperation have come to encompass quite new sectors of education. As you will be aware, in the part of the programme known as Comenius we have been dealing with school twinning, and for the first time we have also addressed adult education, a subject that was especially prominent last year, the European Year of Lifelong Learning, and have begun to consider open and distance learning. You will also be aware that another part of the Socrates programme, namely Erasmus - another of the fruits of this Parliament - has been one of the European Union's great success stories, enabling students to undertake courses of study abroad that will be recognized in their own countries. Lingua, which promotes the acquisition of foreign-language skills, is also part of the programme.
So I believe it is a programme that appeals to infinite numbers of people, from six-year-old children to pensioners attending adult-education centres in order to find out more about Europe and to see Europe in a new light.
In this programme we have also created the opportunity in the 15 Member States to add an extra European dimension to the curriculum, especially within initial and in-service teacher training. After all, how can we expect our children to develop into European citizens if their teachers are Euro-ostriches? Teachers too must be moulded into real Europeans in their initial and in-service training, so that they can pass this on to children, adolescents and students.
This is an extremely good programme, and it accurately reflects the spirit of Article 126 of the Treaty. It helps to ensure a high quality of education throughout the entire Community.
To all those who object to it I have to say that it is not a matter of our undermining subsidiarity. We are only doing what the Member States are not willing and sometimes not able to do. Let us get on at last with what we can do well!
This programme has one serious problem, namely a shortage of money. I do not wish to go into any further detail on its content. All I want to say is that the programme was set up in 1995 for twelve States. Then along came three more Member States and all the EEA countries. And now we have taken a political decision, which Parliament supported, that the associated countries are to take part. We want young Poles, young Hungarians, young Czechs, young Slovaks, young Romanians, Estonians, Latvians and Lithuanians. We want to include them all in the programme, because this is a way in which we can spread the European ideal more widely in those countries. But now we are left with no money. We only have the funds that were allocated to us in 1995. That, of course, is insufficient to meet even the target we originally set ourselves.
At that time we told the Council that our consent to the result of the conciliation process was wholly dependent on our coming together again after two and a half years to consider whether the money would suffice. It will not suffice! We should need at least ECU 165 million for two years to come anywhere near meeting our own target. However, we are moderate in our demands and are only seeking ECU 100m, since we can more or less get by on that. But if we go along with the Commission and the 50m I proposed - the Commission could not ask for more than that, because of the other constraints upon it - we shall actually have less in real terms than we had planned on the basis of twelve Member States.
That is why I believe we shall be doing ourselves no favours by economizing on this programme. We shall be doing ourselves no favours, and we shall be denying our own principles. If we listen to politicians, they are always saying that Europe is a people's Europe. And it is those people of Europe, in all walks of life and at all ages, who benefit from this very programme. We, however, shall have to turn round and tell them we have no money to give.
Please back the European Parliament in its struggle with the Council, so that a better result can be obtained in the conciliation committee. To that end I need a convincing vote from this Parliament.
Mr President, this is of course, as everyone is aware, a very important programme and I remember vividly the lengthy negotiations we had in 1995 over the conciliation process which is obviously part and parcel of where we are today, looking at the funding.
Mrs Pack has already spoken eloquently about the value and importance of this programme and Mrs Cresson also spoke earlier. This programme is important because Europe must be, and is, more than just big business and capital, moving money about Europe and people getting richer and richer. It is about people, it is about young people. It is about involving schools and educational establishments across Europe, and giving them the opportunities to interlink with one another.
Socrates has been a great success. People are talking about the programme and they often write to me to find out more about it. It is already four times over-subscribed. We could find plenty of students for every place. Students who have been on those programmes or schools that have been involved in exchanges have tremendous experiences that they will remember for the rest of their lives and they build the foundations for the Europe that we want to see.
This is only a small budget increase we are looking for. I wish it were much more than that because this is a really useful investment. The European Parliament and European Union provide subsidies for tobacco farming, breeding bulls for bull-fighting and, if we are to believe the press reports this week, breeding beetles in Italy for alcoholic drinks colouring, and yet we seem to be balking at or objecting to a small increase in the project.
I wish it were a larger increase but we have to argue for this for the young people of today and tomorrow.
Mr President, the young people of Europe can be proud that they are represented by individuals such as Mrs Pack, who has moved heaven and earth to promote this programme and to obtain the extra budget for it. It is quite scandalous that such tremendous efforts should be necessary, because as Mrs Pack said, it was agreed that we would eventually review the budget, and the programme has been so successful - indeed, it risks becoming the victim of its own success - that there is every reason to extend it to many more countries.
As chairman of the Committee on Culture, I have been bombarded with requests from various countries claiming that we promised that they could participate in the programmes and that they have projects ready, but are never given a chance. Here again, as I said about the other programme, we are spreading disappointment instead of promoting the idea that young people are the future, and that Europe needs young people for its future too. This is a very dangerous thing to do.
If we look at the Union's information policy - and it is something we need to talk about, it is such a disaster - there is little point in allocating more money for improving information in general if, in disseminating information about this programme, we just end up bringing disappointment to so many young people. It would be counter-productive, and it simply means that both we in the House and the Council have no choice but to accept that this programme is successful, that it serves to promote European integration and that it should be extended to all the countries involved in European integration. So if the programme is to be made accessible to all, the budget for it also needs to be increased. This is what I would call compulsory expenditure, although I know that the term is given a different meaning, because we simply must not cheat people. If we give rights to people - young people - then they must also be allowed to exercise them. So there should really be no question of debating whether we need to increase the budget. We have offered people something, and neither we nor the Council of Ministers can now afford to tell them that it is only available for the few, and the rest get nothing.
I would end by urgently calling on the Commission to join Parliament in campaigning for a decent budget increase for this programme, now and in the future.
Mr President, ladies and gentlemen, I should like to begin by adding my own congratulations to Mrs Pack to those offered by other speakers.
I wish to remind everyone of the great success which the SOCRATES programme is enjoying within the Union, especially in promoting higher education through ERASMUS and language learning through LINGUA. SOCRATES has given a tremendous boost to the mobility and exchanges of students, teachers and assistants, as well as the creation of cooperation networks. The number of inter-university cooperation programmes has so far reached 2673. The success of SOCRATES has led to a rise in applications to participate in the various actions covered by the programme, in particular since 1995, from students and teachers alike. Across the European Union there are in fact some 60 million school pupils and 11 million students.
The Commission has proposed increasing by ECU 50 million the funding already set at ECU 850 m by the Council for the period 1995-99. This sum, which is much less than the ECU 1005 m initially proposed for 12 Member States, is now woefully inadequate for the present 15 Member States, plus the EFTA countries, the CCEEs and Cyprus, which have been included in the programme. The fact is that in 1998-99, the countries of Central and Eastern Europe and Cyprus will be participating fully in the programme; with the help of the PHARE programme, the CCEEs will be contributing some ECU 70 m, but if this participation is to be meaningful, that effort will have to be reciprocated by the Member States to the tune of some ECU 70 m.
The demand is therefore far outstripping the financial scope of the programme. So it is clear that if we really wish to give a boost to European education through information and communication campaigns for our citizens, carried out by the EU, the necessary funding must be found. Otherwise, we shall lose credibility in the eyes of the citizens who wish to build the Europe of tomorrow - those young people who are expecting not just words or promises, but practical action from the Union - especially in times like the present, when ideals are under threat and culture has to play its rightful role.
Mr President, my warmest congratulations to Mrs Pack on her fine report and her energetic work in defence of the Socrates Programme. The Socrates Programme is really a European success story which is coming to a sad and untimely end just as it was gaining speed, at least as regards its objectives. This will at any rate be true if the programme does not immediately obtain the ECU 100 m it needs in additional funding to meet the increased needs. And even this increase will not be enough to meet the growing needs and expectations of the present Member States, since this amount of additional funding will be needed just to launch this programme properly in the CEECs.
The ECU 50 m which the Commission has proposed is therefore not enough and the Committee on Culture has been quite unanimous in stating that at least ECU 100 m are needed. It is not necessary to increase the whole budget by this amount: the resources could be taken from somewhere else, for example the EU's appropriations for information. Activities of the type of the Socrates Programme amount to much better and more positive information work than hastily completed information campaigns.
The varied educational cooperation to be carried out in the framework of the Socrates Programme is also the best preparation for closer EU cooperation and membership. For this reason, the gates of Socrates should really be opened to the associated countries. In the same way it would be irresponsible to state coolly to the young people of the current Member States that Socrates is an elite programme for a chosen few, in which the number and level of grants does not even begin to meet requirements. However, a great deal of positive and promising developments have been achieved under the Socrates Programme in terms of in terms of improving the quality of education in the whole of Europe. In my opinion, it is particularly important to continue work on the further education of teachers and on developing and broadening language teaching, for these are the real prerequisites if we are to achieve that vital 'European added value'.
In the EU, there is justified concern that citizens do not feel the EU's activity relates to or is meaningful for them. With that in mind, we cannot afford to weaken the credibility of this programme which is so important to our citizens and works so well.
Mr President, we Greens believe that in order not to compromise SOCRATES, which was originally designed to meet the needs of only 12 Member States, it is now essential to increase the funds allocated for its implementation. The growing number of applications under the programme and, above all, the involvement of 11 new countries as from 1998, require an increase in the budget in order to ensure reciprocal mobility between the European Union and the associated countries.
The Commission's proposed budget increase of 5.9 % is utterly inadequate and takes no account either of real demand or of the extension of the programme to cover the associated countries. We would not wish the success of SOCRATES to be jeopardized; nor would we wish it to benefit only those who can afford to foot the bill for their stay in the host country.
For this reason, the Greens strongly support the request by Mrs Pack: we are calling for a substantial increase in funding, so as to send a positive signal to the educational community and to public opinion.
Mr President, really, the resources that the European Union puts into its youth policy are at the heart of this morning's debates.
That is the problem of the Socrates programme: everyone recognizes its positive qualities and the need to enhance its activities. But that desire will be useless unless the budget is considerably increased. That is why we must support the aim of 100 million ECU as proposed by our rapporteur, Mrs Pack, whose work I must congratulate.
Let us not forget that, during conciliation, the European Parliament only accepted the 850 million ECU, far below the initial proposal, on the condition that those aims should be revised after two years. The association of certain central and eastern European countries in these programmes, to take place very shortly, even if cofunded by the Phare programme, will make certain adjustments necessary.
This is just one example, but it shows that if we want the Socrates programmes to meet its legitimate expectations, it will have to be given a larger budget.
Mr President, although the EU was originally founded as an economic union, it is increasingly developing into an educational union. In view of the fraught situation in the labour market and competition from cheap but poorly trained workforces, Europe's best chance lies in a high level of education and training.
That is why we regard the development of Community action programmes in the educational domain as a wisely chosen and effective means, albeit in the medium term, of combating unemployment in Europe and why we consider the Socrates programme to be an important investment in the future of our continent. Although the replenishment of the programme budget certainly merits our support in principle, the extra funds must be found by means of internal reallocations so as to avoid additional strains on the Community purse and to prevent any increases in national membership contributions.
In addition, we consider it indispensable that strict controls and complete transparency be required of the executive bodies for each of the supported projects to prevent the disbursement of any unwarranted aid. With regard to the inclusion in the Socrates programme of the countries of Central and Eastern Europe, which we also very much welcome, we would insist that substantiated needs assessments be drawn up with a view to identifying the actual financial requirements.
Mr President, ladies and gentlemen, it is high time that the question of replenishing Socrates was put into a far broader political context. It is, as we know, an excellent means of promoting the construction of Europe, because it creates, through encounter and exchange, an enduring basis for international understanding and helps to promote both the mobility and the qualification of young people in the education process and in their working lives.
But since an ever smaller number of applications for assistance can be approved and since the grants are sometimes embarrassingly paltry, which tends to make the programme socially exclusive, the case for replenishment is actually irrefutable. I congratulate Mrs Pack on her report and her comments, including those on the funding target, and I should like to say that it is highly desirable that the States of Central and Eastern Europe should be fully involved in this programme at last. If, however, the funding is not replenished, the exchange programmes in the countries of Western Europe will inevitably be curtailed.
Another reason why we need more resources - and I must emphasize this - is to alleviate the social shortcomings of the programme. For example, more young people from small and medium-sized businesses ought to be given exchange opportunities. To that end we shall have to devise a new structure for the awarding of grants. Scarcely any of these young people will take part in exchange programmes on their own initiative and at their own expense. The youngsters undergoing vocational training also need to encounter the cultures of their European neighbours as a practical exercise in tolerance and openness.
That is important if we really want to strike at the roots of the intolerance and xenophobia that are once more rearing their heads in Europe. We must have scope, for example, to organize a greater number of exchange programmes within the framework of town-twinning arrangements. Foreign languages are important in an increasingly internationalized world. At the same time, the fact that just below one per cent of all students on vocational courses have taken part in such exchanges is unsatisfactory.
An increasingly global economy demands the globalization, in other words the internationalization, of the education process. Our training standards are in competition today with those of other parts of the world. This is where we Europeans shall have to win our spurs. Education, mobility and job prospects are becoming ever more closely linked in a chain of cause and effect. In that respect Socrates is also a contribution to employment policy in Europe.
Mr President, let me begin by expressing my sincere congratulations and thanks to Doris Pack for her sterling effort. We all know from our own countries how well the Socrates programme is working and how popular it is.
I am sure that each one of us knows at least one student who has studied in another European country on an Erasmus scholarship or a school class that has organized an exchange through Comenius. And despite this positive feedback we want to cut the funding of Socrates. No, that is unthinkable! Socrates is one of the bestknown Community programmes; its activities are right in line with the needs of our people and directly touch their lives. The programme has numerous achievements to its name, including an increase in mobility within the European Union and progress towards mutual recognition of degrees.
We cannot keep on talking about closeness to citizens and then fail to guarantee the future of such a successful programme. Moreover, I believe that greater importance should attach to the aspect of adult education within the Socrates programme. Only by topping up the programme with at least another ECU 100m can we make sure that the loudly proclaimed motto of lifelong learning is effectively put into practice. Socrates can and must make a contribution to this and other innovation processes if the European Union wants to remain true to its educational aims and to demonstrate that it is at one with its citizens.
Mr President, ladies and gentlemen, in the first few years of its application, the SOCRATES programme, which is aimed at promoting the European dimension in education and in particular at bringing the Union closer to its citizens, succeeded beyond all expectations. It has enabled young people and adults to learn far more than they could in the past about the reality of Europe, its languages and its culture, and this, we believe, is crucial to greater and more effective unity on our continent.
Once in a while, we are unanimous in expressing our approval of an initiative and a wish for it to be supported and continued in the future. There is, however, a problem of funding. Initially, as we know, the Commission proposed an overall sum of ECU 1005 million for 12 Member States. The final decision, adopted two years ago, allocated only ECU 850 m to the programme for a total of 39 countries - in the meantime, the Member States had grown to 15, and then there are the 13 EFTA countries, the ten CCEEs, and Cyprus.
So, while entirely understanding the Commission's financial reasons for proposing an increase of only ECU 50 m for this programme, I share the view of the rapporteur - whom I would compliment - that this project must receive additional funding of at least ECU 100 m. I am also a member of the Committee on Budgets, and I know that it would not be impossible to transfer these resources from other headings. To give just one example, I think that a Parliament and other EU institutions which are faced every day with the excessive costs of the premises in which they operate must be able to find a way of funding this major cultural initiative.
The rapporteur spoke about the importance of Socrates as an instrument of education policy. But I should like to reemphasize this political aspect that has already been touched upon. We lament, do we not, the ubiquitous reawakening of nationalist tendencies, especially among young people. Then the European Union creates an excellent means of combating these inclinations by making the idea of Europe come alive for hundreds of thousands of students, whereupon we start trying to curtail this programme right, left and centre, thereby rendering it ineffectual.
There are two things that must not happen. First of all, these financial restrictions must not mean that only students from wealthy backgrounds can afford to engage in such programmes. Even now it is difficult for students to survive on these grants in a foreign university city.
Secondly, it would be an act of political folly to extend this programme to Eastern Europe and then be unable to fund it. That would be absolute political madness. For that reason, I support the bid for replenishment and, incidentally, consider it essential that the whole issue of EU assistance be thoroughly reviewed. We can see in the present case that the Union is getting its priorities wrong. Education is a very important aim, and I hope it is an aim that we shall achieve.
Mr President, I would like to commend Mrs Pack on this report. When Parliament drew up its original report on the Socrates programme, of which I was co-author along with Mrs Pack and Mr Verde i Aldea, we had very high hopes of this programme. Many of those hopes had been fulfilled but they are endangered by an inadequacy of funding. As has been pointed out, even if Parliament agrees to what is proposed in this report - an additional ECU 100m over the next two-and-a-half years - that will still be less than the Commission originally considered was necessary for this five-year programme for the twelve countries who were then Member States.
The programme is successful and popular; it is popular within the European Union and with countries who are applicants or associated with us. But we are in danger of dashing expectations. I wish, when politicians, whether they be in this Parliament, the Council of Ministers or the Commission, decide they would promote programmes of this kind and raise people's expectations - particularly young people across the European Union - that they would be prepared to back their protestations and provide money for such programmes. That, unfortunately, is not the case.
As others have said, it is a question, sometimes, of how you spend the money. The cost of this programme over five years is only what we give as subsidies to tobacco growers in one year. The cost of this programme year on year is probably considerably less than is lost to the Community by fraud and incompetence.
An article on education was incorporated at Maastricht. It was wonderful to get that article into the Treaties but when we commit ourselves to a programme of this kind, we must provide the necessary funding so that young people from disadvantaged backgrounds, minorities and other groups are not put to the bottom of the list, which may well otherwise be the case. I hope Parliament will fully endorse what is proposed here.
Mr President, the second most important decision in a person's life is the decision to pursue a particular career. The most important decision is the choice of a marriage partner. I believe that both of these decisions have to be well thought out and carefully examined, and it is important that more information about future career opportunities should be provided in school, so that pupils' education can be structured accordingly.
The Socrates programme addresses this very point with its research activities and its initial and in-service teacher training measures. I believe that Socrates assures us that future educational requirements can be met, that the education system will not disregard market needs and that parents, teachers and pupils will be well aware of the educational qualifications which will be demanded in the future.
We have politicians who believe that an additional article or law can create jobs. I believe that jobs can only be created if people are taught how to produce the goods or provide the services that consumers want. This means that in vocational training and in businesses we must teach people how to manufacture products, how to supply products and services that consumers will buy.
The Socrates programme, with its very sharp focus on in-service training, has a huge amount to offer here, as does the Leonardo programme. They can quite simply teach people what they need in order to be able to meet the demands of the future. Forthcoming projects such as the introduction of the euro and our eastward enlargement are also important steps for which we must educate our teachers, our pupils and our adult citizens. That is why lifelong learning, and hence Leonardo, is of vital importance to our future and must therefore be given absolute priority.
Mr President, with new socialist governments coming in across Europe, the emphasis on a people's Europe is very important. No programme demonstrates a people's Europe more than SOCRATES - except perhaps the voluntary service which we have just been discussing. Thousands of students and pupils across the European Union have the possibility of participating in exchange programmes and getting to know their fellow citizens. That is why, two and half years ago, we were not happy with the amount of money proposed by the Council and, during the conciliation process, we negotiated a return at this point to look again at the finances.
The Committee on Culture, Youth, Education and the Media feels very strongly that in order to do justice to the programme, a substantial increase in funding is necesssary. Since 1994, not only have we seen an increase in the number of EU Member States and their right to apply for funding, but only now will the full impact of the information campaigns conducted in 1995 and 1996 be felt. Only now will certain areas within the programme become fully available for the first time.
In addition, there is increased demand under the various projects because of partnerships developed as a result of the European Year of Lifelong Learning, which was very successful across the European Union. Nor should we forget the recommendations of the final report of the taskforce on educational software and multimedia. All that money has to be found now out of the SOCRATES programme.
What happens if we do not find the funding? Theoretically, there is available a maximum grant of ECU 5, 000 per year per student, but if all the eligible students received the money they applied for, this would in reality amount to no more than ECU 75 per student per month. That is unacceptable. There will certainly be no problem spending the money. The programme is oversubscribed four times and is constrained in the budget guidelines where it is a priority. It will certainly remain at the top of our agenda.
Mr President, Madam Commissioner, ladies and gentlemen, Europe will not have any future unless it treats its younger generation very carefully. The single currency, freedom of movement and common security will be as nought without people who want to and who know how to build upon that foundation a world of peace and a better life.
SOCRATES is a programme which, supported by the indisputable success of the ERASMUS university exchange visits, is enabling an increasing number of students and lecturers to exchange experience and to compare knowledge, thus creating a European Community of the spirit and of the heart.
We know that it is neither healthy nor sustainable to have a single world superpower. Europe must accept the challenge and take its proper role for the benefit of the equilibrium of this new globalized society. The Union cannot continue another day as an economic giant and a social, political and cultural dwarf.
We therefore need not only to retain but to step up exponentially, year by year, the SOCRATES programme and the new European voluntary service which is its natural counterpart. Those are the only means by which we can change people's mentality and attitude. Those are the only ways to reverse the dangerous trend towards isolationism, individualism and consumerism, which are destroying us and discrediting us.
SOCRATES, Mr President, is a success story. What blindness has led to a proposal for a zero growth rate in the budget for 1998 which had to be forcibly extracted by our courageous rapporteur, Mrs Doris Pack?
I feel tempted, Mr President, to make a proposal for a special SOCRATES programme for political decision makers. Perhaps thereafter we would see more clearly the priorities of this Europe which we say we love, but which we do not know how to build.
Mr President, ladies and gentlemen, I should first of all like to thank the European Parliament for dealing with this proposal so quickly - it was only adopted less than three months ago. That shows just how committed you are to this programme.
When it was adopted, just over two years ago, the programme benefitted from the European Parliament's firm support. I should like to thank Mrs Pack, in particular, for her excellent report, and Mrs Dührkop Dührkop for supporting the issue at the Committee on Budgets.
The Socrates programme is essential for the construction of the so-called 'union of knowledge' that we fully support.
Of course, it would be better to speak in a quieter chamber, where everyone is seated.
Please be quiet, ladies and gentlemen, so that we can hear Mrs Cresson's explanations.
As you yourselves have recalled, Socrates enables us to approach the Union of all citizens, and I am thinking in particular of the 70 million or so young people in the Community, 4 million teachers, 11 million students and all adults in training at present.
On the eve of the Amsterdam European Council, which we are trying to involve all European citizens in, Socrates will be an exemplary demonstration of European construction at the service of individuals.
It also plays a decisive role for developing human resources, a key to the recovery of lost jobs, economic competitiveness and growth. It is also a major element for the process of enlarging the Community, since it opens up to Cyprus and the countries of central and eastern Europe associated in the programmes, preparing their citizens and their institutions for accession.
It should also be emphasized that these results are obtained at extremely low cost. Even with the increase in the budgetary amount earmarked by the Commission, Socrates accounts for only 0.2 % of the Community's 1998 budget. That is why, given its importance, the Commission and the European Parliament, as it happens, can only regret the financial amount voted on two years ago and, as you recall, it was a 150 million ECU reduction over our initial proposal.
The experience of two years demonstrates that the Commission's initial proposal was not only realistic but was the bare minimum. The programme has received a particularly enthusiastic reception in educational circles throughout the Member States. It is one of the most popular programmes and there is not a Member State where the teachers, young people, students and schools have not heard of the European Union's education programmes.
In proposing an increase in the budget, after these two years of developing the programme, the Community intends to meet the high expectations shown by ordinary people.
Examining the amendments tabled by the European Parliament...
Excuse, but I have the feeling that you are being greatly disturbed by the background noise.
Please, ladies and gentlemen, be quiet. It is very unpleasant to speak when there is noise. You all know that as you have all experienced it. Thank you.
Examining the amendments tabled to our draft decision by the European Parliament, it seems clear that they mostly strengthen the Commission's arguments in favour of increasing the budget, something that we have unerringly defended at the Council.
I can only welcome that support. It is the case of the first amendment which draws attention to the White Paper and the Green Paper and the budgetary priority that the European Parliament gives to the education programme. Of course, we can accept that amendment. We also take on board the second amendment, strengthening the Commission's arguments concerning the consequences of maintaining the financial status quo or too small an increase that would steadily reduce the amount of support granted. This amendment will therefore be accepted, with a slight change in order to balance the analysis of the impact that a rejection of the increase would have had. The same is true of the third amendment.
In its explanatory memorandum, the Commission drew attention to the budgetary impact for Member States' establishments if Socrates is opened up to the associate countries of central and eastern Europe and Cyprus. The amendment will therefore be accepted with a slight alteration in the wording. I would also add that the countries of central and eastern Europe can already benefit from the Phare programmes. If the costs directly linked to the participation of these new countries are also met by their own contributions, cooperation with those countries might lead to further major costs for the institutions of the Member States. The amendment will be slightly altered in order to take into account the fact that the opening up of the programme has not yet come into effect, something scheduled for the second half of 1997.
As for the fourth amendment, the Commission feels that the arguments set out in it are already sufficiently taken into account in amendments 2 and 3 and it will therefore not be taken on board. The fifth amendment introduces a pertinent reference to the budgetary context enabling the funding of the increase proposed in the draft decision submitted by the Commission. It will therefore be accepted with a slight alteration to the wording.
On the other hand, while noting that it strengthens the arguments in favour of a budget increase, the Commission cannot at this stage accept the sixth amendment on an increase in the additional amount. It feels that, given the current budgetary situation, it would be difficult to propose such a large amount. In 1998, the Commission has proposed an 11 % increase for Socrates over 1997 and that 11 % should be set alongside the increase in internal policies of only 0.5 %. In other words an 11 % increase for Socrates compared with only 0.5 % for the internal polices, also compared with a mere 6 % increase for education, youth and training policies as a whole. It is not perfect but the figures show that we want to make progress with Socrates.
Of course, I am aware of the disappointment that this might raise among members of the European Parliament who have fought, along with us, for this programme to have a budget more in line with its future prospects and the expectations of our fellow citizens.
I can, however, assure you that the Commission will pay considerable attention to the outcome of your debates. Your support for the Community programme in the education fields will have considerable impact on the Socrates programme in its current form and will continue to have effects as we develop our activities beyond 2000. This is the time for beginning to devise the next generation of Community programmes and those responsible for that work will largely take your suggestions into account.
I should like to stress how crucial this moment is, since this work is taking place at the same time as the preparation of new financial perspectives. Your commitment to strengthening the resources of the Socrates programme is a very clear commitment and political message as to your priorities for European action in the future. I take this message as a very strong sign of encouragement and thank you for that.
Our applause demonstrates how attentively we all listened to you, Commissioner. Thank you.
The debate is closed.
We now proceed to the vote.
VOTES
Ladies and gentlemen, we now proceed to the votes. As you can see, the situation is quite difficult. We have a lot of votes to get through. The votes contain thirty or so pages of text.
Either we vote until 1.30 p.m. or postpone the Fontaine report until this evening, an idea not opposed by the rapporteur even though it contains a legislative proposal.
Report (A4-0173/97) by Mr Sturdy, on behalf of the Committee on Agriculture and Rural development, on the proposals for 16 Council regulations on the prices for agricultural products and related measures 1997-1998 (COM(97)0089 - C4-0114/97 to C4-0129/97-97-0087(CNS) to 97/0089(CNS), 97/0091(CNS) to 97/0094(CNS) - 97/0096(CNS) to 97/0102(CNS), 97/0905(CNS) and 07/0906(CNS))
Madam President, perhaps I can ease the pressure somewhat with the PPE Group's motion on the Sturdy report. On behalf of my group I should like to move a postponement of the vote on this report. Let me explain the motion in three sentences. In its vote on the Sturdy report the Committee on Agriculture and Rural Development adopted a balanced package on agricultural prices. The package, however, entails additional costs of around ECU 170m in total. This, of course, is a problem, not least because of the present budgetary constraints upon the entire Union, ourselves included.
Parallel to these votes we have the ad hoc procedure for the 1998 financial year, and there are signs that this procedure could yield a compensatory amount which would far outweigh the ECU 170m. To spell out the fiscal neutrality of this measure, we had tabled amendments 31 to 46 - one for each legislative resolution - but these were declared inadmissible for formal reasons. In view of these circumstances, we should like to propose that the vote on the Sturdy report take place with the report on the ad hoc procedure. This would also ensure that the budgetary integrity of the House is upheld. I request your consent.
Mr Böge, if I understand you right, you want Rule 131 to be applied. Does anyone oppose that?
Madam President, the Socialist Group is not taken in by this feigned rigour from the PPE Group. The fact is that if there is a problem of budget neutrality with regard to agricultural prices, it is because of the blatant contradictions between the Sturdy and Funk reports. I would remind the House that the bulk of the farm prices for 1998 will be determined not by the Sturdy report, but by the Funk report, and the two are therefore closely linked.
I would urge colleagues to vote in favour of the Socialist Group's Amendments Nos 24 and 26 to the Funk report: although these two amendments are no major cause for concern to farmers, they trim ECU 500 million off the 1998 budget. This is ample to cover any lack of budget neutrality on farm prices in the Sturdy report. So I do not believe that there are any arguments in favour of this postponement. It would make sense, if anything, to defer both reports, so as to take a fresh look at matters, but since this is not being done, that would not appear to be possible. If there is one area where resources can be saved in agriculture, it is that of arable crops, which accounts for 40 % of farm spending. In the Funk report, we have missed the opportunity to comment on this substantial sector. So in my view, rather than budget neutrality, what the PPE Group's position reveals is serious political bias.
(Parliament rejected the request)
(In successive votes, Parliament adopted sixteen legislative resolutions)
Thank you, ladies and gentlemen, for your massive vote in favour of my report. The day before yesterday, Madam President, Commissioner Fischler declared that he was refusing to take into account 20 of our 22 amendments to his very watered-down proposal. The two amendments he accepted are purely formal ones. My initial reaction to this attitude, royally ignoring the proposals we adopted here two and a half years ago in favour of direct aids to save European bee-keeping, was to ask for referral back to the Commission. But as you have just massively adopted my report, and in order not to waste more time with pointless discussions with the Commission, in the light of its attitude, I turn to the Council of Ministers and hope that it will not ignore our proposals, proposals that the European Parliament has thought long and hard about for 12 years, and will follow them up.
Madam President, it is in this spirit that I ask you to adopt the legislative proposal.
(Applause)
Very well, Mrs Lulling, I will put the legislative resolution to the vote but first would turn to Mrs Cresson to find out whether, by any chance, Commissioner Fischler has done any thinking over night.
Unfortunately, I have not had the opportunity to meet Mr Fischler this morning to find out whether he has done any thinking over night, but if I have any new information, I shall inform you.
No doubt you will pass on to him the displeasure of the European Parliament. I also, of course, regret the Council's absence. I now put the legislative resolution to the vote.
(Parliament adopted the legislative resolution)
I have no amendments on this motion but I do have a request for a correction, moved by Mr Jarzembowski, and an oral amendment to paragraph 4, to be moved by Mr Cornelissen.
Madam President, we have agreed to do these two things jointly in order to save time. The correction I request is the deletion in recital D of the reference to the meeting of the Tourism Council, since it never took place. So that is a technical matter. If nobody in the House objects, we ask that in point 4 the words 'to take into account' be replaced by 'to adopt without further delay' . That is our oral amendment.
Are there any objections to Mr Jarzembowski's proposals? No. Then I put the motion for a resolution thus corrected to the vote.
(Parliament adopted the resolution)
Madam President, I am just taking the floor briefly to point out that the Green Group and many other Members tabled amendments once again this year to mark the fact that, through its farm price support for the beef sector, the European Union is continuing to fund bullfighting. Since we feel that this is totally at odds with the spirit of the Treaty, and with the sensibilities of most members of European society, we feel that we cannot go on subsidizing such a cruel form of spectacle, which has a coarsening effect on those who go to watch it and is cruel to the animals involved.
For these reasons, the House spoke out against this activity last year, at least in the form of a recital, leaving it to the Commission and the Council to take appropriate action. Nothing was done. That is why similar amendments have once again been tabled, and on behalf of the Green Group, I express my support for these, even though the House has unfortunately not seen fit to follow our approach.
We are abstaining from voting on this report because we think that the Common Agricultural Policy must undergo fundamental reforms. The current tightly regulated agricultural policy is bureaucratic, ineffective and unjustifiably politically divisive. We hope that agricultural policy will be drastically reformed in 1999 and will do all that we can to see that this happens.
With regard to amendment proposal No. 9 concerning fully grown cattle, it was with great disappointment that I noticed that the European Parliament did not approve the amendment proposal on bull fighting. I cannot understand how the European Parliament can approve the use of EU agricultural aid for animals which are used in bull fighting. This mad, barbaric manner of treating animals should not, in my opinion, be given any economic support. I personally supported the amendment proposals on this without hesitation.
The European Parliament has to consider sixteen regulations setting 1998 agricultural prices. The background for this annual - but today especially gloomy - agricultural mass can be summed up in three dates:
1999 the single currency and the 'year III package' on five-year budgetary programming; 2000 the opening of negotiations at the WTO; 2002 the beginning of enlargement to the East.
These three dates, three violent upheavals, give the Commission grist to its mill in its accountant's view of a policy of austerity and rationing. That explains why 1998 farm prices have been frozen, with a reduction in compensatory aids and a lowering of cereal and oil-seed prices, together with a reduction in set-aside premiums - the 1998 setaside rate was already around 10 %, with a threat of a basic rate of 17.65 %.
This rationing is justified given the levels of overproduction and excessive stocks. Brussels is showing one of those early 1990s disaster movies, threatening us with stocks of 58 million tonnes of cereals in 2005, on the pretext of a good harvest of 202 million tonnes in 1996-1997, 60 million in France alone.
Yet the Commission obviously omits to state that world stocks are at all time lows, only 40 consumption days of stocks. So much so that, in order to maintain stocks on the European market, a 15 ECU per tonne surcharge is being levied on exports.
It seems that we have gone back to the Ancien Régime, when cereal shortages were arranged to benefit a few people.
In other words the real solution would be to abolish both ordinary and extraordinary set-asides.
The 'prices package' stems from the draft EAGGF-Guarantee budget. Whereas the guidelines provided for an expenditure ceiling of 43, 267 million ECU, the provisional budget for the next year is only 41, 009 million ECU, a 0.5 % increase over the current agriculture budget.
Most of the Member States are imposing very strict spending limits in order to meet the convergence criteria provided for by the Treaty on European Union and conditioning participation in economic and monetary union. Farmers are therefore contributing 2.258 million ECU to the achievement of EMU, taking into account only the EAGGF-Guarantee Budget.
The Commission is therefore proposing a prices package that could be summed up by a prices freeze and a reduction in aids (reduction in monthly premia for intervention prices in cereals, rice and sugar stock recovery).
In its proposal the European Commission specifies that the measure proposed in the prices package are to be taken along with its previous proposal to change the payment of aids for arable crops, providing for a 7 % reduction, and a reduction in set-aside payments in terms of land that is not set aside. The aim is to save 1400 million ECU out of the 1998 agriculture budget.
Instead of this tight financial approach to farming, the European Commission should take a social approach to the countryside for which farming is the backbone. In terms of social issues, 1996 was disastrous for the farming world: 600 000 farms disappeared, 230 000 full-time jobs were slashed. In addition to these alarming figures is the fact that farming-related rural jobs were also lost, in the trade, crafts and public services sectors.
Our Group supports the amendments tables and voted in committee. Mr Tillich, the budget rapporteur general, has said that he intends to reject amendments that would 'cost' 140 million ECU out of a total budget of 41, 009 million ECU, the EAGGF-Guarantee budget, for the sake of budgetary rigour and for introducing the single currency.
We hope that the Council will take on board the Commission proposals in order to enable a maximum number of farmers and farm workers to preserve their working tools and their jobs in a Europe where unemployment is increasing at an alarming rate (now more than 12 million unemployed).
Funk report (A4-0176/97)
We have chosen to vote in accordance with the European Social Democratic Group line and go along with the Commission's proposal to reduce compensation payments for agricultural crops. We think that this is the most that can be achieved at the moment. But our basic opinion is that agricultural subsidies must be reduced much more than is implied in the Commission proposal.
We shall vote for the Funk report since it rejects the bases of the Commission proposal on a system of production aids for certain arable crops. In fact the Commission was planning to release funds intended to finance the BSE emergency plans by postponing advances for oilseeds and reducing aid for cereals and set-aside - measures which will become permanent and irreversible into the bargain.
The BSE hearing concluded that the financing of the various consequences should be covered by the budget and/or charged to the Member State principally responsible for the spread of the disease. The Commission hoped to obtain this financing from the savings made from cuts in agricultural aid.
The Funk report earned our vote by rejecting that Commission proposal. It is right to stress, however, that neither this present Commission proposal nor this report form a suitable backdrop for analysing any possible changes for the future re-shaping of the Common Agricultural Policy, such as the (welcome as far as we are concerned) changes to aid for these crops intended, by means of increasing aid to small-scale producers, to boost the lowest incomes, or incomes where there is no alternative to farming or where farmers are working in less-favoured regions.
The BSE crisis led to a drop in beef consumption and a huge drop in beef prices. Given the responsibility of the European Commission, as highlighted by the report of the ad hoc committee of inquiry, it is normal that the European Union should compensate farmers.
Out of solidarity with farmers, the Commission made an initial proposal and contemplated 3 proposals. The first presented measures to help the beef sector. The second funded aids by means of markedly reducing aids to large farms and the third measure was structural.
Against the opinion of the Committee on Budgets, the European Parliament has decided only to adopt the measures to help the beef sector and to reject the other proposals.
The Funk report on which we have to give our opinion has therefore had two proposals for regulations cut from it as they were rejected on 17 September 1996.
Our Group is in favour of the amendments presented and voted on in the Committee on Agriculture, because they deleted or modified certain recitals and articles contrary to French and European farmers' interests. The budgetary savings proposed mean it would no longer be possible to compensate aids to beef farmers, but would make it possible to save 2.4 billion ECU from the farming budget (cf. Sturdy report on prices package).
The I-EDN Group rejects this exclusively budgetary approach which is aimed solely at enabling certain Member States to meet the constraints linked to the introduction of the single currency.
We deplore the fact that the debates have been organized in such a way that the Sturdy and Funk reports were debated together and thereby linked by budgetary considerations.
Aids to farmers have been financed thanks to an under-estimate of prices and aids, of over 1 billion ECU, and we cannot accept the 12.2 % reduction in the level of beef aids as provided for in the preliminary draft budget for 1998.
Many farms are now in a difficult situation and we need an agricultural policy that can help the countryside recover rather than a budgetary restriction budget. Farmers are expected not to benefit from the introduction of the single currency if ever it happens. That would be especially unfair since they are funding its introduction.
Baldarelli report (A4-0189/97)
We are abstaining in the vote on this report because we think that the Common Agricultural Policy must undergo fundamental reforms. The current tightly regulated agricultural policy is bureaucratic, ineffective and unjustifiably politically divisive. We hope that agricultural policy will be drastically reformed in 1999 and will do all that we can to see that this happens.
The Commission was hoping, by means of a proposed amendment to Regulation 1765/92, to introduce maximum guaranteed areas (MGAs) for the production of durum wheat which, in the case of Portugal, was only 35 000 ha.
The Baldarelli report proposes that the MGA should be increased in Portugal to 90 000 ha, which is more than the traditional production area of approximately 70 000 ha, whilst still below the potential production area (100 000 ha).
The amendment is much more positive than the Commission's proposal. In addition the Baldarelli report allows for a 5 % margin for excess in relation to the MGAs intended as an incentive to bring young people into farming. That is why we support it.
Before outlining the I-EDN Group's position, it should be recalled that the production of durum wheat was badly handled by the 1992 CAP.
European durum wheat production areas dropped by 12 % between 1991 and 1992 (two year average) and in 1995-96 because of set-aside and the lack of support in non-traditional durum wheat areas.
Production plummeted by 35 % over the same period because yield drops were added to surface area reductions. Climatic conditions, lower production in non-traditional areas with higher yields and 'extensification' linked to a high level of direct aid in the product/ha of traditional areas are the main reasons for the drop in European cropping.
The European Union went from being a net exporter of 2 million tonnes of semolina and pasta to having a net deficit.
Our amendments adopted in committee should make it easier to make the machinery for managing individual references in traditional areas more flexible, which should increase the area effectively in production and should also increase ceilings of areas benefiting from reduced aid in non-traditional areas. That should ensure supply safety for the European processing industries, especially in northern France. The inter-regional approach that we have proposed should satisfy French producers in traditional areas and non-traditional areas, while limiting European imports of durum wheat from non-Community countries.
In order for aids to be put to good use in the traditional areas of southern Europe and to bring about a good qualitative adaptation of durum wheat to the needs of user companies, it is vital to demand quality seed. On that specific point, we have also proposed an amendment that was also adopted in committee and which would make it possible to ensure the direct production of certified seed by producer associations. Old traditional varieties must be preserved - they have always been used regionally - in particular to preserve biodiversity. Generally speaking, the use of quality seed should favour the development of the durum wheat seed industry.
Resolution on set-asides
For obvious reasons, so that farmers can decide how to prepare their soil for sowing, they must know by 30 June each year the set-aside rate for the following year. They have to organize their soil plans and order the various products - seed, fertilizers, pesticides, etc. That is why our Group supports the oral question put by the Committee on Agriculture, and has co-signed the joint motion for a resolution.
Our Group has also tabled two major amendments aimed at limiting the compulsory set-aside rate to 5 % and to abolish the extraordinary set-aside rate in the case of excess area use during a given year. I am very happy to see that the European Parliament has followed our Group's initiative and adopted by a clear majority the limit on setasides to 5 % as we proposed.
Worldwide, a rapid analysis of the year to be decided by 30 June shows that forecasts of production and prices are weakened by the facts.
On 25 July 1996, the International Cereals Council forecast a world harvest of 560 million tonnes and it turned out to be 580 million tonnes. The European Union had to revise its forecast upwards by 7 million tonnes.
All the experts had predicted a steady drop in world cereal production from this Spring onwards. In fact, world prices have increased considerably and the Commission was obliged to set an export tax, to guarantee internal supplies in the European Union as of 14 May. This export tax, set by the Commission, is 15 ECU per tonne on wheat, durum wheat flour and semolina, 20 ECU per tonne on wheat flour and semolina and 10 ECU per tonne on durum wheat.
It is highly regrettable that the Commission should not only impose this export tax but also add further obstacles to cereal exports. Like exporters we regret the fact that every time we approach zero repayment and head towards the tax, Brussels blocks exports and submits exporters to special certificates, which is not dissuasive. In this specific case, exporters do not know in advance whether Brussels will make a repayment or impose a tax. It is certain that when repayments apply they will not receive any money whereas when taxes are imposed they are definitely levied.
In early May the ICC - International Cereals Council - reduced from 583 to 578 million tonnes its forecast for the world wheat harvest in 1997. The drought is going to limit European Union production while the frosts in Kansas cut winter wheat production there by 3 million tonnes and floods in Dakota delayed spring sowings. It is therefore likely that world stocks will be further reduced and prices will go up again.
Against this general background of higher world demand for cereals and the prospects of a poorer harvest in the northern hemisphere in 1997, we must have the lowest possible set-aside rate and limit the ceiling to 5 % and no more this coming year. It is vital for farmers, whose prime function is to produce farm products, not to have to bear a higher rate than 5 % against a world context of greater demand and smaller stocks.
Pack report (A4-0188/97)
. (DA) One of the aims of the SOCRATES Programme is to promote the 'European dimension' in education, while at the same time it represents a 'clear contribution to achieving the objective set out in Article 126 of the Treaty' , as the report puts it. The so-called European dimension is an attempt to 'EU-ify' training courses, heedless of the fact that there is a world outside the EU to which pupils or students might have a particular interest in devoting their efforts. The concern is to introduce education in EU history and EU culture, instead of education in European history and European culture or, for that matter, world history and cultures in other parts of the world. We feel that this narrowing of the perspective is dangerous and mistaken. We have therefore chosen to vote against the Pack report on the SOCRATES Programme.
Stockmann report (A4-0130/97)
For several years, the European Community has been looking into the promotion of the combined transport of goods, the only alternative to jammed roads and the only environmentfriendly solution.
In 1992, the PACT programme on pilot actions for combined transport, came into effect for 5 years. It had a fairly modest budget and funded feasibility studies and direct measures.
This programme has now been promoted to regulation rank and I welcome that. A more operational approach has now been taken on project eligibility. The Member States will play a filtering role for presenting financial competitions. That means that a given region will have its own logic for major projects.
On the same lines, it would have been desirable to introduce complementarity into the financial contribution, which might also have drawn funds from other sources, such as the ERDF or the R&D framework programme.
Recognizing the work of my colleague, the rapporteur, I should like to go along with his thoughts on the budgetary amount earmarked for this future regulation - 35 million ECU over 6 years - and wonder about the real political motivation behind the promotion of this type of transport.
The development of intermodal transport must be one of the priorities of a European transport policy. Intermodality offers an interesting solution based on replacing the road-only approach, enhancing the use of other types of transport whose infrastructures and capacities are sometimes underused.
It is now urgent to revitalize railways in Europe and all forms of navigation, especially short sea routes or rivers. The expansion of combined transport lies at the heart of the redeployment process and the new development of transport.
In order to strike this new balance, the Member States need a strong incentive from the European Union since equal competition conditions are needed for each type of transport. For that, the Member States need aid to improve the economic competitiveness of sea, river and rail transport.
That is why I came out in favour of the Stockmann report on the granting of Community financial support to actions on combined goods transport.
The development of the PACT programme heads in that direction and I welcome, in particular, in the proposal for a Council regulation, the implementation of arrangements for:
improving the competitiveness of combined transport in terms of prices and service quality vis-à-vis road transport; -promoting high technology in the combined transport sector; -improving access for combined transport companies, regardless of their size.These arrangements prefer innovative and practical measures to the launch of prior studies.
Another very important element are the PACT pilot actions launched since 1992. They are being extended and expanded as part of a genuine five-year programme as of 1997.
This programming is accompanied by an increase in the resources in the PACT budget to 35 million ECU over six years.
In the coming years, these resources must be further increased. I shall pay particular attention to this myself in the course of the work of the Committee on Transport and Tourism.
Lulling report (A4-0191/97)
Apiculture is an important business. It takes place on a decentralised basis throughout Europe. It is of particular importance to the local economy.
The EU's agricultural policy must be reformed. The many types of aid must be reduced together with the regulations and subsidies associated with them. From this perspective it is wrong to introduce new subsidy and regulatory systems for another type of agriculture. Instead, we should increase co-operation in research, on the environment, on technical aid and on pests. This should take place primarily via existing branch organisations.
The crumbs left over from the budget proposed by the Council regulation for honey marketing and technical aid to health action of quality improvement bring the matter before a European Parliament which, on 20 January 1995, already drew attention to the difficult situation facing the European bee-keeping industry.
European bee-keepers are disappearing - there are only 3000 full time bee-keepers left in France - yet 126 000 tonnes are imported at around 7 francw per kilo when it costs our bee-keepers 14 francs just to produce it. That is unfair and I am not even speaking of the fraud of producing honey by feeding bees with maize or rice syrups.
Failure to respect Community preference, profiting Chinese honey that now accounts for 30 % of world production or Mexican or Argentine honeys, requires compensation in the form of a premium to make up for that situation. Bill Clinton's United States have not thought twice: they have imposed a 151 % tax to protect their honey.
We are the world's leading importer of honey. The European Parliament also asked for a pollination premium justified by the work done by bees, especially in pollinating fruit-trees. One bee can work on 2700 hectares, a radius of 5 km.
Instead of these two premia, which are justified in a fifteen member European Union where 50 % of the honey marketed in the world is imported, 80 000 tonnes imported into Germany and 10 000 tonnes imported into France, the European Commission is only granting a budgetary credit of 15 million ECU, 11.6 million for combating varroa.
For a country like France, that means 14 million francs in aid, 10 francs per hive (there are 1 434 000). That is not enough to balance the books of the 100 000 part-time and full-time bee-keepers in the country who produce 30 000 tonnes, 25 % of all Community production, 3 % of worldwide production.
No! The European Commission really does not like bees, or at least European bees.
The European Parliament approved unanimously, in its resolution of 20 January 1995 on the Commission's communication to the Council and the European Parliament on the situation of European bee-keeping, the setting up of certain direct support measures for honey production (pollination premium, the payment of a compensatory premium for loss of income due to the lack of Community preference).
Despite these important, necessary proposals for the survival of European and French bee-keeping, the Commission is now only proposing a few one-off measures, to pacify its conscience. It plans to offer technical assistance to bee-keepers to improve the quality of honey production, to fight to Varroa and linked diseases, to improve transhumance and to set up honey analysis laboratories.
None of the measures proposed by the Commission meets the economic difficulties facing bee-keepers. Production costs are regularly rising, the number of hive constantly dropping and imports from non-Community countries rocketing.
Our Group is in favour of the 22 amendments adopted in committee and we very much regret the statements by Commissioner Fischler refusing nearly all those amendments, apart form too harmless ones.
For example, in order to mobilize all financial provisions in favour of positive actions for the bee-keeping industry, we demand that the investment needed to fight zoonoses, such as varroa, should be made part of the European Union's veterinary policy.
The Commission must propose a promotion policy, but above all a policy for introducing common marketing standards for Community and imported honey.
Give the systematically obstructive attitude show by the Commission, our Group turns to the Council for its wisdom and asks it quite firmly to take the initiative and introduce effective measures to help a trade that is now threatened by ageing and a product that plays a vital ecological role. If there were no more bees, most plants would no longer be pollinated. That would lead to a real ecological disaster, which would cost far more than the Lulling report and its proposals.
Joint resolution on tourism (B4-0458/97)
Those of us who have for years, since the beginning of this legislature, been insisting against hell and high water on the need to include tourism in a chapter of its own in the revised Treaty are once again asking for that to be done, as Mr Papoutsis also did when he fist appeared before the European Parliament, before his investiture.
A joint amendment tabled by myself and Méndez de Vigo introduced that request to the Bourlanges-Martin report on the IGC, whereas many of those who have expressed astonishment today at the absence of tourism from the revised Treaty then voted against it...
Fortunately, only wise men correct their mistakes and we hope that the new Treaty will now do justice to one of Europe's major industries, namely tourism.
I am of the firm opinion that there is no need for EU regulation of the tourist sector in the EU Treaty. In line with the principle of subsidiarity, it is up to each country to make decisions for this sector.
Of course, tourism is of great significance for employment but I think that it is important that these issues are determined at a local or regional level. So I have voted against this resolution.
. (DA) The Danish Social Democrats have voted in favour of the joint motion for a resolution on tourism or the motion for a resolution on tourism by Mr Simpson on behalf of the PSE Group.
The motions contain a number of positive elements. There is a need for a policy on tourism in the EU. A tourism policy geared to quality and competitiveness can contribute to growth and employment in the EU. Tourism policy calls for a high degree of coordination in the Commission, and the focus should be on a decision-making process with maximum transparency, but tourism policy should not have its own legal basis in the Treaty. Tourism policy is such a broad area that giving it its own legal basis would open up the possibility of bringing in much too wide a range of concerns under this legal basis. Tourism covers such a diversity of fields that an individual legal basis would not be practicable.
Spencer report (A4-0193/97)
For the most part this is a good report.
But we do not think that the EU and the WEU should be integrated. Nor do we think that majority voting should be used generally for issues of common security and foreign policy. Allowances must always be made for a Member State to veto an issue which is considered a vital security matter for the State concerned. So we have voted against the text in points 15 and 19.
Federalist thought in terms of European external policy can be summed by a few simple phrases, repeated ad nauseam for years now, in every tone and every form: ' If Europe had not been powerless, Yugoslavia could have been avoided. Therefore, in the future, Europe must be able to speak with one voice abroad, determining its positions by majority voting' .
Yet we have never been told what more Europe could have done, in practical terms, in the case of Yugoslavia, if it had been united. For good reasons: the policy conducted by the Member States was in the end a fairly wise one. I am not even sure, as it happens, whether the European Union, by wishing to determine a single European position at all costs, might not have transported the conflict within its midst, which would of course have delayed our rescue operation as we would first of all had to resolve the differences between us! Let us hope that they would not have worsened too much because then we would have had two conflicts to deal with instead of one, not that far fetched when you consider the history of our continent this century. So, in the end, it is just as well - felix culpa - that we avoided that because of our powerlessness!
It is all the more curious that nobody calls into question the federalist dogma that we have before us, every day, the results of that system in a particular area, that of our external economic relations. The European Union speaks with one voice, the Commission's, and the Council decides, by majority voting, i.e. the exact arrangement sought by the federalists. Yet that system does not work. Worse still, by reducing our policies to the lowest common denominator, weakening the Council vis-à-vis the free trade initiatives of the Commission, it is the main culprit behind our successive back-offs in international trade negotiations and contributes to the devastating unemployment now destroying Europe. Given the results of that system, should that system really be extended to the rest of our external relations?
I conclude, for my part, by saying that it is quite necessary, for the very good of Europe, that States maintain their national foreign policies. If our interest and aims coincide on a given point - and I hope that that will often happen - then of course we can work together. Nothing is more legitimate than that. I would only recall the example of the French-speaking countries: how can you believe for one moment that if we had a single European foreign policy that the interests of the French-speaking community in the world would be defended? How can you believe for one moment that, with a foreign policy determined by majority voting, that the special relationship between France and Quebec would have any weight compared with so-called 'global' European interests? Anyone with any doubts about that should refer to the Euro-Canadian declaration signed last year.
As a consequence, we demand with insistence that the Heads of State and Government firmly stick to a European foreign policy that expresses an alliance of sovereign states. That means in particular that: 1. we must maintain decisions by unanimity on all questions of principle, with the possibility of specifying, if we want, that abstentions cannot prevent decisions from being taken; 2. if we agree to take decisions by majority on secondary points, we must reassert, at the same time, the Luxembourg compromise as clearly and simply as possible, without any procedural complexity; 3. we must refuse inclusion in the Community budget of any operational spending on a common foreign policy, or we shall be committing ourselves to federalism. The cost of these actions must be shared by those States taking part, according to a yet to be determined coefficient, such as GDP; 4. we should refuse to grant the European Union legal personality as that would be used to support the idea that there can be a European foreign policy different to that of the States. It would also be used by the Commission to propel itself on to the international arena, and it would explain that it should represent the European Union for the purpose of reaching legal agreements; 5. we must reform the procedure of international trade negotiations by restoring the Council's authority over the Commission's; in particular we must not accept the inclusion of negotiations on services and intellectual property in Community processes as that would mean that national parliaments would no longer have anything to say, anything to ratify, especially when it comes to international trade.
That prospect seems quite repellant to us and we wonder how it can even be included in the preparatory documents for the Amsterdam European Council.
. (DA) We cannot support this report for several reasons. We do not share the rapporteur's burning desire to create a common foreign and security policy and hence also his criticism of its lack of effectiveness.
The implementation of a common foreign and security policy will require an EU capable of acting, with a common foreign minister, common defence and a common attitude to third countries. We do not want this.
The consensus in the Nordic countries specifically is not in favour of the creation of a new military superpower in Europe, on the contrary. And the lack of action compared with Council declarations, which the rapporteur deplores, is another sign that neither the Member State representatives on the Council nor the populations of those countries are prepared to endorse a common political profile on foreign policy and security matters.
This is yet another example of the eagerness of this Parliament to move more rapidly towards a United States of Europe than the populations of the EU Member States wish.
We voted against the Spencer report because, instead of being the expected clarification exercise, it merely took the same old ideological approach as its predecessors.
It would, however, have been vital to state that the European Union's external action is now, first and foremost, the projection and defence of its own policies: a common trade policy; a common agricultural policy; a common fisheries policy, etc. It is, therefore, both dangerous and artificial to separate the external economic action from a CFSP that would have a 'purely' foreign policy scope. On the contrary, we should bring these two inseparable aspects together under the Council's authority, which should very strictly determine all trade negotiations to which the Union is party. External economic defence is a prerequisite for any CFSP. If the European Union is incapable of defending its members' common trading interests energetically vis-à-vis their external partners, it is useless going any further and speaking of a common external policy.
It would also have been vital to specify, secondly, that a foreign policy is appreciated in terms of its effective influence on the ground. A common policy whose only object is to seek identical positions systematically on all subjects, without any concern for their operational character, would not deserve the name of CFSP. It would lead to minimalist consensuses making the European positions thus expressed quite insignificant. We can see the derisory and pernicious nature of all the resolutions blithely adopted by the European Parliament on every subject of foreign policy under the sun where the absence of professionalism vies with the lack of political sense. We should head in the opposite direction, relying on the great diplomatic traditions of the Member States which offers a precious capital for the Union as a whole. We should not try and build a CFSP that demobilizes, demotivates or amputates national diplomacy: they are now the special channel of expression for European interests in the international arena.
We must also remain strictly attached to the principle of unanimity in terms of foreign and defence policy. The aim sought by the Member States is that of a common external policy, not a majority external policy. It is unthinkable that a State can be forced into a minority in areas as sensitive as foreign and defence policies. We really must include the spirit of the Luxembourg compromise in the treaties. To apply the classic communitarization approach to the vital area of foreign and defence policies would shut Europe into a particularly dangerous cul-de-sac.
Neyts-Uyttebroeck report (A4-0179/97)
The report gives a good analysis of the problem of democratic control over EU institutions. For the most part the report is good but there are two points which I cannot agree with.
First, it can be said that political debate in the EU Member States is concerned with the activities of the respective national governments. It is the respective National Parliaments which have the greatest legitimacy dependent, in some respects, on the turn out in elections. There are no specific 'European issues' which may be separated from the National debate and raised up to a 'European level' . The growth of political debate at a European level is further complicated by the fact that there is no common media and because language, tradition, culture and political concepts differ so much between the Member States. An enlargement Eastwards will also bring with it serious problems with regard to the democratic representation of the European Parliament. How is it possible for a European Parliament with 700 Members to properly represent approximately 500 million citizens, with all the different political groupings, different social groups and linguistic minorities. How, for example, can they achieve a reasonable age-spread which corresponds with the citizens of the EU. It is our conclusion that it is the opinions and controls of national parliaments which must be strengthened within EU co-operation, not the European Parliament.
The second point concerns points 10 and 11 in the report proposal where it is proposed that the European Parliament's co-decision procedures in the budget sector should be broadened by removing the difference between obligatory and non-obligatory tasks. It is our view that the EU budget for agriculture and regional policies for example, should be determined by means of negotiation between the EU Member States, represented by their respective governments. EU co-operation must be built on co-operation between independent states not through supranational government by a federal Parliament.
We are abstaining in the final vote on this report for the above mentioned reasons despite the fact that the report does contain a number of good proposals.
The role of the national parliaments is a fundamental criterion of the type of Europe that we want. In a Europe of nations, the national parliament is the higher assembly which may delegate certain precise powers to the European Parliament, each time that it ratifies a modification of the Treaty. In a federal Europe, on the contrary the European Parliament would be the higher assembly, and national parliaments would only retain local and subordinate powers.
Today, we are still in theory in the former system, but the quantity of powers delegated to the European level has become so great that we would only need a slight push to topple over into the second. That shows the extent of the tactical skills, subtlety and even seduction that the European federalists are obliged to deploy if they are to succeed in making national parliaments give up critical powers of their own accord.
The Neyts-Uyttebroeck report that we are examining today will not disappoint them since it manoeuvres with finesse, in an endeavour to disarm preventive actions by stating, for example, that the national parliaments and European Parliament should no longer quarrel or compete with each other, but on the contrary should complement each other in the greatest harmony. It is a little more up front, however, when it says what that complementarity should actually consist of: the European Parliament should control the Community institutions, and the national parliaments should only control their respective governments.
The main defect of this presentation is obviously deliberate and it leaves out the essential point: the two orders are not just complementary but there is also a hierarchy. The national parliaments do control the national level, but their duty, in ratifying the Treaty, is also to determine the rules of the European game and general relations between the two levels. The European Parliament, albeit elected by universal suffrage, never enjoys any powers other than those delegated to it by the different nations and their parliaments.
These questions are not theoretical. If Europe is now a victim of disillusionment and is suffering from the so-called democratic deficit, it is because too much ground has been given to the federalist conception of it, depriving the ordinary people of their natural framework of expression, their national institutions without that being replaced by a living participation in a European democracy.
That leads to the total opposition between our proposals and those of the federalists; they want to subordinate the national parliaments and we want to revitalize them; they want Brussels to control the nations; we want the nations to control Brussels.
It is not surprising in those conditions that the IGC, where there is a majority of governments in favour of the federalist approach, has only been willing to throw some crumbs to the national parliaments; the 'right' to be informed in good time of the Commission's legislative proposals; the 'right' to the six-monthly conference bringing together their representatives (COSAC), to submit to the attention of the Union institutions suggestions, modestly entitled 'contributions' , in particular in the areas of the third pillar or subsidiarity. And that is all. The NeytsUyttebroeck report, for its part, says hardly any more. These microscopic proposals reflect very well the federalist spirit according to which the national parliaments should possess barely more than the right to information or make the odd suggestion when it comes to European matters. That is not our opinion.
The Europe of Nations Group wishes to restore the national parliaments' prime role, in a framework of a Europe founded on national democracies. In such an association of nations, Brussels would have no intrinsic superiority. On the contrary, the national parliaments, when voting every year for their Community contribution, would verify whether the Brussels instrument is rendering them a good service and would reform it if not.
Furthermore, the national parliaments, representing the peoples, should be the ultimate judges of the proper employment of the delegated powers; they should retain a right of veto over questions of subsidiarity and a right to ratify the judgments of the European Court of Justice, according to a procedure to be determined when these decisions lead to an extension of the delegated powers. In those areas where European cooperation should be strengthened, without communitarization being desirable, however, the national parliaments should be able to organize a network to take faster decisions than according to the classic intergovernmental procedures. For example, it might be possible to imagine 'European days' for national parliaments, when those assemblies, meeting in their respective capitals, would debate the same subjects at the same time. This type of revitalization of national parliamentary controls appears to us, at this stage, to be vital for the survival of a genuinely democratic Europe.
There are parts of the report which we agree with. We particularly refer to the analysis section where it states, for example, that the transfer of decision making competence to the EU has not been accompanied by a corresponding increase in the powers of national parliaments. We also refer to the emphasis on openness in the legislative work of the Council, public access to documents, better minimum time limits for EU legislative documents and so on.
The report is partially an acknowledgement of the importance of national parliaments. Despite difficulties and shortcomings in the national parliamentary system it is here that democratic legitimacy develops. It is only at a national level that citizens with the help of the ballot paper can demand accountability from their elected representatives and can elect new members who, in their turn, can institute new laws.
The European Parliament will continue to be lacking in such legitimacy for the foreseeable future. In Sweden, for example, only half the number of citizens participated in the election to the European Parliament compared to the national election. The lack of a common language and common media in the Union restricts the opportunities for political and democratic dialogue before a decision is taken. The gulf between elector and elected will increase further as the EU expands. Broad swathes of the population will be completely unrepresented but still subject to the legislative powers of the Union. This can lead to high levels of tension.
But, faced with these problems, the report does not come up with an answer. Instead it repeats the traditional proposals from the Parliamentary majority of increased power for their own institutions, despite the obvious lack of popular and democratic legitimacy.
But there are alternative solutions. Such a contribution containing 23 points was presented by critics of the Scandinavian Union in the David Group when the report by Martin-Bourlange was accepted on 23 May 1995. It was based on giving national parliaments real power, for example, and the right to take the initiative in drawing up laws, and on increasing the influence of groups and popular movements rather than bureaucrats and lobbyists.
Despite the serious criticism above, we think that there are sections in the report which could start the thought process required to find a solution to the Union's fundamental democratic dilemma. So we have decided to abstain in the final vote.
The report contains a good analysis of the 'democratic deficiency' in the EU. It also contains a number of good concrete proposals for strengthening the role of the National Parliaments. But the fundamental problem concerning the lack of legitimacy for the EU and the European Parliament ought to have been developed further.
The report should have been formally sent to national parliaments with a request for comments within a defined period of time before being discussed by the European Parliament. The report is a move in the right direction, so I have voted for it.
McMillan-Scott report (A4-0198/97)
China, the world's biggest demographic power, for a long time totally inwardlooking, is now being called upon to play a leading role in the international arena.
Relations between the European Union and China cover areas as varied as cultural exchanges, the development of trade relations and the questions of security and political stability in south-east Asia. The Europe of Nations Group welcomes, in particular, the fact that China has now signed up to the nuclear non-proliferation treaty.
The McMillan-Scott report rightly emphasizes the need to deepen interparliamentary relations between Europe and China in order to achieve greater mutual understanding.
Our Group can only welcome the desire to pursue and extend European human resource development programmes in China, including one action in the field of legal cooperation. This desire for cooperation could also be expressed in areas where European standards are a universal reference: the respect of environmental standards, information technology, law, insurance and banking.
Quite rightly, the report notes that economic relations should go hand-in-hand with a desire to remedy environmental deterioration, the result of booming industry in the country.
Trading issues are closely linked to the question of the respect of human dignity. That respect must be guaranteed even if it is not for us to import into China our model of political and social organisation.
The return of Hong Kong and Macau to China must take place in the respect of the political, social and economic freedoms that characterize the status of those territories and the political traditions to be found there.
Despite the demand for an inquiry made by the European Parliament's Committee on Foreign Affairs to the Commission, the report says nothing about the unfair competition imposed on European companies by Chinese companies using millions of badly paid or even unpaid workers to produce at very low costs.
The question of dumping practices is extremely important here: the existence of these practices can be deduced from a comparison between the normal value of products and their export prices towards the European Union, which are far lower; that is prejudicial for European producers, as shown by an increase in imports from China, the increase in the country's European market share and their low prices which have seriously affected the financial situation facing Community industry. The dumping margin reached 110 % on persulphates for the textile and chemical industries in 1995 which, at the time, obliged the Commission to set a provisional anti-dumping levy of 83.3 %. The same problem arose with shoes with textile uppers, video tapes, handbags, bicycles, ring-binders, etc. These measures have still not put a stop to dumping.
European efforts should also be directed towards improving the way in which the Chinese services market is opening up, in particular concerning financial and banking services, insurance, press and information agencies, etc.
In this area China should be made to apply the same transparency and constraints as those imposed on WTO member states.
Proper thought can only be given to China's joining the WTO once these urgent problems have been settled.
The rapporteur, Mr McMillan-Scott, is to be congratulated on the way in which he has drawn together the prevailing views in the European Parliament to produce a most interesting blueprint for a European policy towards China.
The report reflects Parliament's criticisms regarding China's human rights record, as well as its development towards a free market and its measures to protect the environment.
It expresses in the clearest possible terms Parliament's demands that the freedom and rights of Hong Kong and Macau should be respected.
Parliament continues to feel concern at the occupation of Tibet, and at the strained relations with Taiwan.
To repeat, the rapporteur has set out some useful guidelines for the Union's future policy in this field.
Burenstam Linder report (A4-0196/97)
This is a good report.
We would just like to clarify Amendment No. 5. We think it is obvious that the European Union should be open to every European country, and that includes Russia as well. But we do not think this report is the place for such comment and have, therefore, voted against the proposal, although we essentially agree with this view.
Another issue which we do not think belongs in this report is the question of the Baltic States' potential membership of NATO. This report concerns the relationship between the European Union and the Baltic Sea region and not the position that this region has with regard to the expansion of the NATO military alliance.
. (DA) The Commission's Baltic Sea Initiative, put forward at the Baltic Sea States Summit in Visby, does not contain sufficient new initiatives for the Baltic Sea Region, which possesses considerable potential for political and economic development. We therefore welcome the report of the Committee on Foreign Affairs, Security and Defence Policy on the Commission communication, in which the committee insists on the need for the implementation of policies on reforms, growth, integration and stability in the region.
The three Baltic States have finally recovered their sovereignty and freedoms after fifty years of Soviet occupation. Today, nobody denies these three countries' natural vocation to enter the European Union.
The Group of Independents for a Europe of Nations can only approve the initiative described by Mr Burenstam Linder, to step up cooperation links with the Baltic States and the rest of the Baltic world.
The challenges of this cooperation are many since they concern cultural exchanges, research, the economic development of countries weakened by fifty years of imposed communism, the fight against organised crime and the consolidation of the political stability of this region of Europe.
We are particularly sensitive to the Commission's concern and those of this report to repair the damage to the environment by fighting mass pollution and managing the difficult problem of nuclear power stations. We go along with the demand for an inventory of nuclear waste and other sources of radiation in the region.
We wish to highlight the need for practical and effective cooperation respecting freedom - so dearly bought - in those countries. This cooperation, freed of the pressures of supra-nationality, must conserve its effectiveness throughout the process of accession about to be embarked upon.
Encouraging the Baltic States to carry out the reforms needed for their integration into the European Union is laudable but nevertheless insufficient. It is vital for the European Union to respond to the high hopes of the peoples of eastern Europe with a language that is far more encouraging than convergence criteria and simple incitations. This is the vital challenge facing the IGC and history will judge us by our success or failure.
(The sitting was suspended at 1.40 p.m. and resumed at 3 p.m.)
TOPICAL AND URGENT DEBATE
The next item is the debate on topical and urgent subjects of major importance.
The next item is the joint debate on the following six motions for resolutions:
(B4-0472/97) by Mr Gasóliba i Böhm and Mr Vallvé, on behalf of the ELDR Group, on the threats to the free movement of agricultural products in the Union; -(B4-0488/97) by Mr Galeote Quecedo and others, on behalf of the PPE Group, on the restriction of the internal market caused by acts of vandalism in France against food products from Spain; -(B4-0500/97) by Mr Novo Belenguer and Mr González Triviño, on behalf of the ARE Group, on the restriction by French farmers of the free movement of Spanish goods in the European Union; -(B4-0507/97) by Mr Graefe zu Baringdorf, on behalf of the V Group, on attacks on Spanish fruit lorries in France; -(B4-0544/97) by Mr Jové Peres and others, on behalf of the GUE/NGL Group, on the free movement of goods in the European Union; -(B4-0558/97) by Mr Colino Salamanca and others, on behalf of the PSE Group, on the free movement of fruit and vegetable products in the European Union.
Madam President, the repeated attacks by groups of French farmers persistently blocking the free movement of goods, a basic principle of the Union, has reached a situation calling for energetic action, as it has not only threatened lorry drivers physically but has actually threatened their lives.
Neither the persistence of these attacks nor the laisser-faire attitude of the French authorities is comprehensible. Nor can we understand how, after years of transgressions, the Commission and the Council have failed to find an appropriate means of dealing with this situation. Images of the attacks are the best school for converting those who believe in the European Union into sceptics. While we are working to deepen the Union, others are savagely boycotting it. That is why I am demanding firm and energetic action by the French authorities - and let us see if there is a change - to prevent any further attacks.
Both the Commission and the Council must act promptly, urgently and efficiently to have the principle of the free movement of goods respected and avoid any further transgression, which is intolerable in any civilized society, and we think that the European Union is and should be a civilized society.
Madam President, this week Commissioner Monti has had the opportunity to discuss on repeated occasions the internal market action plan that he plans to present at the European Council in Amsterdam, but the day before yesterday there was a hearing at the Court of Justice on a case presented by the Commission against France, on actions that took place in 1995 and that country's failure to take appropriate measures to avoid violent acts on its territory against fruit and vegetables from other Member States, thereby infringing the provisions regulating farming COMs and Article 30 of the Treaty.
This is a continuous infraction that has been going on for more than 10 years. The incidents concerned are the subject of this request, but similar events have taken place in 1996 and this year, since the violent protestors want to break up the single market.
It is clear that we cannot speak of completing or achieving the single market if one of its main planks, the free movement of goods, is not being carried out. It is vital to introduce into the reformed Treaty the possibility for the Commission to impose immediate financial penalties on Member States, institutions or sector representatives who break the rule on the freedom of circulation.
We cannot make progress if we have the feeling that these people are getting away with it and our public opinion will not accept that.
Madam President, what use is it for each of the members concerned to speak out for one or two minutes on the subject of these attacks on the free movement of goods? What use is it for the European Parliament to manifest its revulsion, as does the Committee of the Regions, as do the regional parliaments, as do the national parliaments of the Member States, and even town halls across the continent?
I think that we must make an effort to overcome the testimonial value of that revulsion and send a message in two directions. On one hand, to the Governments, letting them know that this cannot be tolerated or be repeated and, on the other, to the ordinary people, so that they can see how seriously the European authorities and institutions are taking this as they are unwilling to allow these attacks to go on, as they have done now for fifteen years, against farmers, transporters, property and people in general.
It is a problem that needs to be dealt with very seriously because there are now threats to block other borders and take revenge elsewhere.
I am still sincerely confident that the European Parliament's opinions are not just paying lip-service to our revulsion and that the Commission and the Council as a result will act fairly, energetically and rapidly, to put an end to these attacks which are repeated, year after year, in spite of the lamentable passivity of the Commission, the Council and above all every French Government.
Madam President, if free trade and the internal market mean that anyone can dump his surpluses, his overproduction, the fruits of his rationalization, cheap labour and chemical fertilizers, on other countries, this selfsame problem will keep coming back to haunt us. Overturning lorries will not help. Nor will sanctions achieve very much. We must rather embark upon a development in which local produce is marketed regionally, with producers catering for their own population, on the basis of the slogans we created: ' Our internal market is our local weekly market' or, if you prefer, ' A region needs many internal markets' .
If we can achieve a stable relationship here between producers and consumers, we can then produce class instead of mass; we can then supply strawberries that people will enjoy. I, at any rate, need have no fear that the strawberries we grow at home will be supplanted by any Spanish or French strawberries, because these strawberries are bought by my consumers and are bought at a fair and reasonable price, and I can tell you, Madam President, that they taste good - I shall bring you one sometime.
Madam President, one of the regions suffering most from these unjustifiable attacks on Spanish lorries carrying fruit and vegetables is Murcia, for three reasons: the number of its lorries and drivers, the size of its fruit and vegetables production and because exports and marketing are a major activity in the region. This is therefore having negative effects on our region.
That is why we must defend at all costs the wealth of a large part of Spain, all of Spain, all of Europe, so that they can produce, and therefore two issues seem vital to us:
The first is to guarantee, in the European Parliament and the Commission, that appropriate compensation is paid for the direct and indirect consequences - loss of goods - for what has happened in France and should never happen again.
The second question - and I think this is dealing with the problem in depth rather than tickling the surface - is to tackle the cause of all these events. We have to acknowledge that something is wrong with the CAP when this type of event takes place and we should get to the heart of the matter, as I said earlier, and try to reform the CAP properly and also overhaul the fruit and vegetable COM so that all Europeans - French, Spanish and Italians - see Europe as our common homeland, something in which we are all involved, including the GUE/NGL Group, and so that the European Union serves all Europeans, workers and farmers alike, so that Europe is a place of solidarity and not the opposite.
Madam President, ladies and gentlemen, this is like a vicious circle. Just one year on and the European Parliament is again denouncing attacks on Spanish lorries and goods in France, attacks on people, because those lorries do not drive themselves but are driven by Community citizens, attacked directly by other Community citizens, just as we are about to share the same currency, no less.
One more year and we are attacking this serious attack on a basic principle of European construction, the free movement of people and goods. Someone just said that the basic problem has to be discussed here and it is simply a matter of whether or not we accept the free movement of people and goods in the European Union. Something as simple as to accept or reject the fact that there is a single market. Who is going to pay for the damage and the loss of markets, and how is it, Madam President, ladies and gentlemen, representative of the Commission, that once again we are witnessing manifest passivity by those who should be stopping these criminal acts - since they are criminal acts, they are not purely administrative acts.
A year ago, more or less to the day, I said that I wanted to know one name of someone who had been found guilty in France and condemned for these crimes. A year later and, perhaps I have not found out about it, but to my knowledge, nobody has been condemned for attacking people and goods from other European countries that have to go through France. If ordinary people, European parliamentarians or civil servants, attacked a lorry outside here in the street, what would happen? I think they would at least be taken into detention. They would be tried and would be sentenced to some kind of punishment. How come then that those who attack goods, lorries and people in France escape any kind of punishment? It is important that at last we stop condemning these acts with words alone.
I know that the Commission's powers over this are limited but I have the impression that people think that the Community authorities are not doing enough. Local markets must be defended - as another member said - but we cannot deny the need to win over local markets by the exports of products produced in any Member State.
Let us hope that next year there will be no need for an emergency resolution on attacks against lorries, goods or people from one European state in another European country.
Madam President, I am convinced that all members of the European Parliament will agree, once again, on repeating our condemnation of the attacks by uncontrolled groups of French farmers, on lorries transporting farm produce from Spain and the people transporting those products.
I am equally convinced that we shall agree to demand, as we are asking in the resolution, the payment of compensation promised by the French Government and that that payment, as we demand, covers all types of damage caused.
But the European Parliament, faced with a flagrant attack on the free movement of goods and one of the pillars of European construction, must demand that the Council and Commission, once and for all, take measures to stop these regrettable events taking place year after year. Although the Commission admittedly lacks powers on this, these violent acts cannot go on unpunished and a way has to be found so that European citizens - and our farmers, in particular - no longer have to go on facing a problem affecting and seriously harming them and which, above all, increasingly separates them from the project of European construction.
Madam President, ladies and gentlemen, this afternoon we are debating recent acts of vandalism by French producers against Spanish fruit and vegetables. Of course, we can only denounce these acts of violence and vandalism. I shall therefore refer to the form rather than the basis.
For example, in respect of tomatoes - the subject of the most recent clashes - on St Charles market, in Perpignan, in April supplies of Spanish tomatoes hovered around 800 tonnes per day, compared with 100 tonnes for French produce. Suddenly, on 9-12 May, Spanish imports doubled and reached 1700 tonnes per day, which led to a price collapse - from 600 to 114 francs per tonne, just about covering transport costs. This type of dumping is inadmissible.
These figures show that we can understand the anger of French producers but certainly not their acts of violence. Similarly the calls to boycott our products from Spanish farmers across the Pyrenees to respond to the attacks by French farmers are no more excusable.
This conflict is not just a Franco-Spanish one. There are far more deep seated reasons. This shows that certain fruit and vegetable COMs are just not working. The Commission should re-open this thorny issue. It must ensure the regulation of production and prices and avoid any unfair competition between Member States, preventing products from being put on the market at prices lower than their production costs and more seriously controlling mass imports from non-Community countries.
Our duty in the Commission, European Parliament and Council is to reconcile all of our productions so that European producers can live in harmony. I am convinced that we shall succeed.
Madam President, we can only condemn the acts of violence perpetrated against Spanish lorry drivers. But it would be dangerously reductive to discuss the matter only in terms of the free movement of goods. It is an agricultural problem and it has to be recognized that, in a way, this violence reveals the depth of the discontent among fruit and vegetable producers faced with a loss of markets, a disastrous drop in prices and dumping practices.
We must avoid at any cost being sucked into a spiral of clashes between producers. The interests of French and Spanish producers are not opposed: they are the victims of the same ultra-liberal policy, making a priority of competition at the greatest profit for major distribution companies and international commerce.
That is why we propose the immediate opening of consultations between the French and Spanish Governments and between producers' organisations, to avoid confrontations, lessen tensions, open dialogue and find solutions to allow producers on either side of the Pyrenees to do their work properly. Given the deterioration of the fruit and vegetables sector, we must improve the market machinery and bear in mind agreements with non-Community Mediterranean countries, especially when it comes to productions and improved revenue.
In order to avoid this excessive competition, which may be made still worse by enlargement of the European Union to the east, we must accelerate the harmonization process in an upwards direction in terms of the wages and social protection of farmers and farm employees.
Madam President, once again we are dealing with a problem that we face every year at around this time of year.
I think that this is an important subject for all Union citizens as, although today it is Spanish products that are affected, on another occasion it could be others. It is not just a problem of the CAP or one of the fruit and vegetables COM, as we have just been told, nor is it one of lower or higher prices, or dumping. It is a problem related to Article 35 of the Treaty on Union which guarantees the free movement of goods and all Member States are obliged to guarantee that right.
We are now in the thick of the IGC and I should like to ask the Commission to make sure not only that something comes of these denunciations but also to urge the Government concerned to make sure that these acts do not go unpunished. The Commission must ensure that sanctions are imposed and that those responsible are brought to justice as quickly as possible because, as we know, delayed justice is no justice at all.
Madam President, this piece of fruit lacks, in practice, the right to free movement of goods as enshrined theoretically in the Treaty on European Union.
The Commission, as guardian of the treaties, should also ensure that this piece of fruit can move freely within the European Union.
This occurs every year because certain producers want to dominate certain markets and oppose the free movement of fruit and vegetables. Since the Commission has machinery within its powers to sanction economically, the next European Council in Amsterdam should amend the Treaty so that it can apply those sanctions to anyone who impedes the free movement of goods and consolidation of the single market.
Only in that way, next week in Amsterdam, can the Council make sure that this piece of fruit has the same right as persons, capital and other goods to move freely within the single market of the European Union.
Madam President, this week Case No 265/95, the Commission versus the French Republic, came before the Court of Justice of the European Union, for failure to adopt measures to avoid violent acts against Spanish fruit and vegetables.
The Commission agent asserted that this case related to continuous action over more than 10 years and that the incidents referred to had continued into 1996 and 1997.
Commissioner, this is a deliberate policy to apply violence on a continuous basis, tolerated by a government, on the grounds of particular changes to the strawberry market and directed against the whole Spanish fruit and vegetable sector. The succession of systematic acts of vandalism shows that this is a perfectly planned act aimed at keeping Spanish produce out of the Community market. The rule of law is not working in France with respect to fruit and vegetables. The Commission, as guardian of the Treaties, is not offering sufficient compensation and it must intervene robustly or else the perpetrators will continue to get off scot-free.
Rural Coordination, the National Federation of Farm Businesses and the Movement for the Defence of Family Farms, the armed wings of the economic organisation, AFCOFEL, even before the campaign, issued demands for self-regulation of Spanish production accompanied by veiled threats.
The Commission can and must freeze aids to the French fruit and vegetable sector to put an end to this violence. It would be absurd to contribute out of the Community budget to support a national productive sector that uses violence and violates the Treaty to prevent the free movement of goods, leading to market losses of over 25000 million pesetas a year. Commissioner, you must also offer urgent specific Community aids to those affected and restore, by means of Community action in this sector, the conditions of free competition.
Mr President, ladies and gentlemen, in view of a certain inability on the part of the French authorities to control the unrest caused by a group of farmers against agricultural products from other Member States, especially Spain, the Commission would point out that, within its jurisdiction as guardian of the treaties, it was able to use the infringement procedure in order to oblige France to fulfil its obligations pursuant to Articles 5 and 30 of the Treaty.
That case is before the Court of Justice; the hearing was held on 10 June and the Advocate-General is to present his opinion on 8 July, so it is appropriate to await the Judgment of the Court of Justice.
This is, however, no passive waiting, since the Commission, as soon as it heard of the first incident on 24 April, immediately contacted the French authorities to persuade them to use their powers in the field of public order by adopting the measures needed to prevent and suppress violence, thus preserving the right to freedom of movement for goods, which is guaranteed by the Treaty.
On the other hand, the Commission, by means of a letter from Mr Commissioner Franz Fischler dated 4 June 1997, again urged France to take with the utmost urgency the measures needed to guarantee freedom of movement of goods in France. In view of the above, the Commission is thinking of taking all possible measures to ensure that the French authorities comply fully with their obligations.
As regards the Common Organization of the Market, the Commission would point out that, within the scope of the reform of the COM for fruit and vegetables adopted by the Council on 21 November of last year, provision was made for the setting up of operational funds intended for producer organizations which would make it possible to have a panoply of measures in order to improve conditions for the production and marketing of these products. The decentralized operation of these funds makes it possible, therefore, for the producer organizations to target their actions more appropriately on those sectors in greatest need. On the other hand, both in the reform of the mechanisms for withdrawing products from the market and in measures for finding an outlet for the products withdrawn there is even provision also for free distribution.
It is also necessary to point out that, at the end of the transitional period of the reform, it is planned to draw up a report on the operation of the COM in fruit and vegetables which will cover all products, including the strawberry sector. Finally, the Commission is at the moment making a global analysis of the situation with regard to the Mediterranean Agreements concerning the sector in question. I should in conclusion like to add, Mr President, that it is obviously an area of great concern to the Commission, which will under no circumstances shirk its responsibilities.
Thank you, Commissioner. The debate is closed.
The vote will take place today at 5.30 p.m.
The next item is the joint debate on the following seven motions for resolutions:
(B4-0470/97) by Mr Fassa and others, on behalf of the ELDR Group, on the coup d'état in Sierra Leone; -(B4-0508/97) by Mr Telkämper and Mrs Aelvoet, on behalf of the V Group, on Sierra Leone; -(B4-0529/97) by Mr Pasty and others, on behalf of the UPE Group, on the coup d'état in Sierra Leone; -(B4-0534/97) by Mr Hory and Mr Pradier, on behalf of the ARE Group, on the coup in Sierra Leone; -(B4-0546/97) by Mr Pettinari and others, on behalf of the GUE/NGL Group, on the situation in Sierra Leone; -(B4-0554/97) by Mr Robles-Piquer and Mrs Oomen-Ruijten, on behalf of the PPE Group, on the coup in Sierra Leone; -(B4-0561/97) by Mr Swoboda and Mr Vecchi, on behalf of the PSE Group, on the situation in Sierra Leone.
Madam President, we are naturally shocked at the coup d'état in Sierra Leone, a country which is one of the poorest in Africa and which has undergone one civil war and three other coups d'état in the last six years. We at long last saw modest progress last year with the peace agreement in November and the introduction of democracy in March, but now it is back to square one. The military has seized power and all the early progress has been reversed.
I support any diplomatic initiatives that might be taken to restore democracy and isolate the junta, and the Council must also encourage the Organization of African Unity to undertake its own initiatives. We must prevent individual countries from abusing the work of the ECOMOG, and any military intervention must be properly orchestrated to ensure that the Union's credibility is not undermined.
The Liberals call on the Council and the Commission to use every means available to restore Sierra Leone's fledgeling democracy. Breaking off cooperation under Lomé should also be an option here. We must ensure that this small and poverty-stricken country can resume its progress towards reconstruction and development as quickly as possible.
Madam President, my feelings are akin to those of Mr Bertens. In terms of mineral resources, Sierra Leone is one of the richest countries in the world, but it is one of the poorest in terms of the living standards of its population, and we must take action here to reinstate the democratic Government. I do not believe we can tolerate the continuation in power of the military junta.
At the same time I wish to condemn the intervention by Nigeria. General Abacha also came to power there by means of a military coup. His most likely reason for intervening was to extend his sphere of influence and not to establish democracy. It would be a fine thing if we had democratic structures in Nigeria, but we are talking now about Sierra Leone. I take the view that our cooperation in the Lomé framework, coupled with diplomacy, can help to ensure not only that the coup is condemned but also that we are able to take practical measures for the restoration of democracy.
May I ask Commissioner Pinheiro to take the necessary steps in this direction, and I hope that Nigeria will then keep out of the conflict.
Madam President, I agree with the two previous speakers. Over the crisis in Sierra Leone resulting from the military putsch, the ARE Group is obviously in favour of a return without delay or conditions to the legitimate constitutional order under President Kabbah.
We also wanted to speak out against the power of a regional military police force which Nigeria has taken on in this crisis and following other events. Nigeria is manifestly abusing a mandate given it by ECOMOG in order to try and restore the country's international image which is tarnished by the dictatorial practices of the Nigerian regime towards its opposition. The paradox of the Sierra Leone situation is that Nigeria claims to represent right, peace and freedom. This masquerade is only possible because of the pusillanimity of the international community which has refused, for economic and geo-strategic reasons, to apply the sanctions to Nigeria that it deserves. It is time that the European Union used the tools at its disposal, in particular those given by the Lomé Convention, to help to restore law and order in Sierra Leone and condemn Nigeria's regional imperialism.
Madam President, Commissioner, back in March we friends of Africa were jubilant when a general, then governing as the result of a military coup, handed over power in Sierra Leone - a former British colony with less than five million inhabitants - to a 64-year old lawyer, a Muslim, like most of his fellowcitizens, with international experience but dressed in traditional robes. This civilian president has now been deposed by other military chiefs who snatched power along with the gold and diamonds that are the country's principal riches.
Thousands have died. The GDP per head is only 200 dollars, there is 70 % illiteracy, the average life expectancy is only fifty years and a fierce dictatorship, that of Nigeria, is now trying to imposed democracy, paradoxically, in Sierra Leone.
What has Europe done? What we always do: we have given some humanitarian aid - which is good - and cooperated in the country's development, and the British sent a plane to rescue their compatriots, and that is all. Humanitarian aid and cooperation in development are extremely necessary but they do not solve the real problems. Nor would a military intervention work and it would be difficult to send our own troops as they would risk death. But this once again shows that Europe, not just Britain or France, has no policy to deal with Africa's problems. Let us hope that the Council and the Commission, with the help of the European Parliament, might one day propose such a policy.
Madam President, the process of democratisation begun in 1996 by the holding of presidential and legislative elections collapsed on 25 May when the coup took place.
The military junta would like to give power to the leader of the United Revolutionary Front, Mr Foday Sankoh, with all the risks of destabilization of the region that that implies. After all, hundreds of defenceless civilians were killed by the rebels, tortured, hacked with machetes and executed in atrocious conditions. This civil war lasted five years and led to more than 10 000 deaths.
Vigorously condemning this coup, we call on the OAU to take the necessary initiatives to restore the democratically elected regime, that came to power in March 1996. Until those conditions are met, we call on the Commission and the Council to suspend implementation of the Lomé Convention and all aid to the Sierra Leone Government. It goes without saying that humanitarian aid should continue to be given as long as it is targeted at the most vulnerable.
Madam President, obviously the Commission condemns the coup d'état in Sierra Leone by Major Koroma. The Commission finds it totally unacceptable that the legitimate, democratically elected government of President Kabbah which came to power just over one year ago has been overthrown so abruptly by a small group of soldiers supported by the RUF rebels.
A statement by the presidency on behalf of the European Union issued on 28 May deplored the overthrow of the elected government and urged the restoration of the democratic civilian government. Concern was also expressed at the level of violence against locals and expatriates. This statement reflects similar sentiments expressed by organizations and countries throughout the world: the United Nations, the Organization of African Unity, the Commonwealth, the United States, the United Kingdom, France, Japan and the countries of the region.
The crisis in Sierra Leone has resulted in de facto suspension of all aid programmes in the country. All project personnel and Commission staff have been evacuated. As regards the formalization of the suspension, discussions with Member States will be held in the appropriate fora of the Council in the light of the evolution of the situation. However, the Commission believes it is important to send a strong message to the perpetrators of the coup that such action is unacceptable and will not result in any financial or other aid being provided from the donor community.
The European Union supports all efforts currently being undertaken to achieve a negotiated peaceful settlement to the conflict which would enable the return of the democratically elected civilian government of President Kabbah. We are fully aware of the paradoxes and difficulties that may come from the intervention of ECOMOG and of the important role being played by Nigeria, as Mr Hory mentioned. Having said that, I must say that the contacts I had personally with the Prime Minister of Guinea Conakry in this regard leaves no doubt that the countries of the region are fully engaged - not just Nigeria - in trying to prevent this coup d'état from being a success.
Regarding humanitarian aid, for the moment all ECHO-funded humanitarian aid operations have been put on hold due to the insecurity in the country and the evacuation of most humanitarian aid agency personnel. Security permitting, needs assessment missions will be undertaken by humanitarian aid agencies as soon as possible. If necessary ECHO is ready to intervene in providing assistance to populations which are being displaced as a result of the present crisis.
Finally, I would like to emphasize that it is important that the OAU takes the leading role in defining a strategy to counteract the coup perpetrators and the rebel forces of RUF which are supporting them in Sierra Leone.
Thank you, Commissioner. The debate is closed.
The vote will not take place today at 5.30 p.m.
The next item is the joint debate on the following 25 motions for resolutions:
(B4-0468/97) by Mr Cars and others, on behalf of the ELDR Group, on the abolition of the death penalty; -(B4-0487/97) by Mr Soulier and others, on behalf of the PPE Group, on the abolition of the death penalty; -(B4-0497/97) by Mr Dupuis and others, on behalf of the ARE Group, on the abolition of the death penalty; -(B4-0513/97) by Mrs Aglietta and others, on behalf of the V Group, on the abolition of the death penalty; -(B4-0542/97) by Mr Alavanos and others, on behalf of the GUE/NGL Group, on the abolition of the death penalty; -(B4-0511/97) by Mr Kreissl-Dörfler and Mrs Aelvoet, on behalf of the V Group, on human rights in Colombia; -(B4-0538/97) by Mr Puerta and others, on behalf of the GUE/NGL Group, on human rights in Colombia; -(B4-0552/97) by Mrs Lenz and others, on behalf of the PPE Group, on the situation in Colombia; -(B4-0560/97) by Mr Howitt, on behalf of the PSE Group, on human rights in Colombia; -(B4-0485/97) by Mrs Maij-Weggen and others, on behalf of the PPE Group, on the political situation and continuing human-rights abuses in Burma; -(B4-0547/97) by Mr Vinci and others, on behalf of the GUE/NGL Group, on human rights in Burma and Burma's accession to ASEAN; -(B4-0551/97) by Mr Telkämper and Mrs Hautala, on behalf of the V Group, on the situation in Burma; -(B4-0467/97) by Mr De Vries and others, on behalf of the ELDR Group, on the return of refugees and displaced persons in Croatia; -(B4-0510/97) by Mrs Aelvoet and others, on behalf of the V Group, on the situation in Croatia and the implementation of the Dayton Accords; -(B4-0517/97) by Mr Hory and others, on behalf of the ARE Group, on the implementation of the Dayton Agreements in former Yugoslavia; -(B4-0531/97) by Mr Pasty and others, on behalf of the UPE Group, on the implementation of the Dayton Agreements in Croatia and Bosnia; -(B4-0548/97) by Mr Alavanos and others, on behalf of the GUE/NGL Group, on the implementation of the Dayton Agreements in Croatia; -(B4-0553/97) by Mr Oostlander and others, on behalf of the PPE Group, on the conditions for economic recovery and the return of refugees to their homes in the Republic of Bosnia-Herzegovina; -(B4-0559/97) by Mr Wiersma and others, on behalf of the PSE Group, on the development of the peace process in the former Yugoslavia; -(B4-0486/97) by Mr Castagnetti and others, on behalf of the PPE Group, on the 'Island of Hope' in Moscow; -(B4-0515/97) by Mrs Schroedter, on behalf of the V Group, on the fate of street children in Moscow; -(B4-0503/97) by Mrs André-Léonard and Mr Bertens, on behalf of the ELDR Group, on elections in Indonesia; -(B4-0357/97) by Mr Ribeiro and others, on behalf of the GUE/NGL Group, on the situation in Timor and the Indonesian elections; -(B4-0550/97) by Mrs McKenna and Mrs Hautala, on behalf of the V Group, on the situation in Indonesia and East Timor; -(B4-0514/97) by Mrs Schroedter and others, on behalf of the V Group, on obstruction of non-governmental humanitarian relief organizations in Belarus.
Abolition of the death penalty
Madam President, there is wide agreement on the inhumanity of the death penalty here in Europe's Parliament. The matter is high on our agenda and we have firmly maintained that no country which retains the death penalty is welcome in our Union. We can also rejoice that more and more States on our continent and in other parts of the world now refrain from executing their citizens.
Our Union, in co-operation with the European Council, has a central responsibility to speak on behalf of humanity in its contacts with the world outside. So, Madam President, Parliament now issues a real challenge to the Council and the Commission and to our fifteen Member States. Demand a moratorium on all executions at the UN General Assembly in the Autumn as a step towards the complete abolition of the death penalty throughout the world from the first day of the next millennium.
Madam President, ladies and gentlemen, the fight for the abolition of the death penalty is in keeping with progress towards a humanity that is responsible for itself. As a lawyer I have observed not only the horror but also the shame that comes over anyone who is forced to take part in what is a human tragedy. But today Europe faces a different type of responsibility.
Along with a few colleagues I attended a few weeks ago the UN Human Rights Commission in Geneva and for the first time a resolution was voted by majority voting. Of course, both the United States and China voted against abolition but the vote was supported by many countries, including the Member States of the European Union. It is for Europe not only to be a commercial power but also to bear universal values and spread them around the world.
The debate is the same be it about the death penalty, the social clause or proper conduct in business. It is an attitude towards human beings, towards mankind as a whole. Europe should therefore set an example and send a strong signal for the rest of the world to follow sooner or later.
Madam President, I should first of all like to thank the chairman of the Sub-Committee on Human Rights for his decisive support for this motion and I should like to emphasize its possible importance for the development of the European Union.
Contrary to what it did in Geneva, not over the death penalty on which, as Mr Soulier has reminded us, it took a very decisive position, a major stance, and obtained a successful outcome, but over the question of human rights in China, over which it took a far more unfortunate position, if the Union had promoted, in the General Assembly of the United Nations, the proposal for a moratorium on executions, I am sure that it would have found a majority of Member States so that, a hundred years after the universal abolition of slavery, we could have brought about abolition of the death penalty and at least take a decisive step in that direction.
I should like to take advantage of the presence of Commissioner Pinheiro to remind him that the last two joint assemblies of the ACP-EU approved resolutions in favour of abolishing the death penalty and that it is therefore very important to reiterate, on every occasion, whenever meetings are held or contracts signed, and in discussions with the ACP countries, which are many, the importance that the European Union attaches to abolition of the death penalty.
There are other occasions, such as Amsterdam, for speaking about the issue of the death penalty. Italy has demanded the introduction into the Treaty of an article on abolition of the death penalty. It may seem marginal to many people but it is important as it would enable us to begin to introduce the chapter on fundamental rights. I think that that would be a third element on which to focus the action of the European Union.
There is a lot to be done but first of all I should like to ask Commissioner Pinheiro to ask his colleagues to make sure that the Commission, which also has an office in New York, has this important question put on the agenda of the next General Assembly of the United Nations.
Madam President, of the countries of Eastern Europe, it is the new members of the Council of Europe - Russia and Ukraine - which, in spite of their promises, have taken the fewest initial steps towards creating a humane system of criminal law. This not only stems from technical difficulties in introducing democratic legislation, in establishing courts or in providing judges with the training they require if they are to become an independent judiciary but also and above all reflects a lack of political will. Ukraine, after all, has not complied with the moratorium and has continued to carry out death sentences.
So what about the promises given by the Commission to the European Parliament when we were discussing ratification of the partnership and cooperation agreement and when the Commission was pressing so hard for Russia and Ukraine to become members of the Council of Europe at an excessively early date? Where, on the one hand, is there real financial support, and to what extent, on the other hand, are we resorting to the preamble of the PCA in order to ensure that measures are taken in those two countries to abolish the death penalty in law and in practice?
Madam President, the death penalty was always held up as the ultimate instrument for eradicating crime but it has been clearly demonstrated in countries where it has been applied that it has never led to the eradication of crime and that, on the contrary, it has had perverse effects and led to the development of crime without witnesses.
Big criminal organisations have never been intimidated by the death penalty and all that has happened is that they have made sure that no witnesses survive any crimes they commit.
The death penalty also raises another problem: that of judicial error. How can judicial errors be rectified once the death penalty has been carried out? Questions like this one, the fact that errors cannot be put right and the fact that crime can actually be made worse, should make us think about the need to eradicate the death penalty in every country in the world.
I think that Europe has a culture of defending life and has therefore seen the biggest movement in favour of abolition of the death penalty. We should set an example and bear this in mind when negotiating association agreements and ask for a moratorium on executions to be included.
Madam President, ladies and gentlemen, point 6 of the joint resolution proposes that countries wishing to accede to the Council of Europe should undertake to sign and ratify the second optional Protocol to the International Covenant on Civil and Political Rights as a condition of membership.
I consider that to be one of the central messages of this resolution, for - as Mr Soulier has already pointed out - we did achieve progress at the UN Commission on Human Rights in Geneva. But it cannot be regarded as progress when, for all the debates we have held here in Parliament, some of the seats in this chamber, where the Council of Europe also meets, are taken by representatives of countries who proclaim in fine words all the rights their governments intend to grant and then, when they return home from here, do not raise a finger to turn these declarations into reality.
That is one of the scandals we have to denounce here, and I must say - though it may sound somewhat provocative - that, while I have always considered the Council of Europe to be one of Europe's great political assets, when it comes to the death penalty and the honouring of binding obligations by the new member countries of the Council of Europe, I believe that the offhand way in which this precious asset is being treated may well undermine the ideal of human rights in the European Union. What is being put at risk is the precept that the community of States must honour the solemn, binding commitments it makes. If these commitments amount to no more than declarations of intent, the rights to which they relate will be eroded. In the struggle against the death penalty, that is a very dangerous development. Let me nevertheless conclude by expressing my pride in the fact that, as the joint resolution shows, in this assembly, in this European Parliament, apart from a very few personally and politically insignificant exceptions, the overwhelming majority have continued to take a resolute stance against the death penalty. For all that may divide us, I believe that we should make a point of emphasizing something on which we are united.
Madam President, ' let the murderers begin' . I think that this phrase is attributed to Alphonse Karr, from the last century, in the debate on the death penalty. Those were times when you could be humorous on the subject.
Abolition of the death penalty has become one of the central elements of what might be called European humanism and the joint resolution expresses that very well. It is, in any case, the philosophy underlying this resolution. In order to be integrated into the Europe that we are building, abolition of the death penalty is not a sufficient condition for respect of human rights but it is a necessary one. We know that in criminal terms, there are other penalties, including life imprisonment, which would be nothing were it not for forced labour - as a character in a famous film says: ' There are many, many other forms of punishment' .
I am pleased that there is a consensus in this Assembly and that nobody has tried to alter the resolution that we are going to adopt later on.
Colombia
Madam President, on the morning of 19 May, armed men entered a block of flats in the centre of Bogotá and wiped out an entire family. A baby survived, but only because it had been hidden in a cupboard just as the men entered the flat. The men had told the caretaker - and this is a significant point - that they were from the office of the public prosecutor. They were typical paramilitary operators. They escaped unrecognized, as always happens in Colombia. The murdered couple were employees of the renowned Jesuit institute CINEP. Mario Calderón dealt with ecology there, while his wife Elsa worked on human-rights projects.
The utter brutality of this act of violence has horrified not only the people of Colombia but the international public too. Once more people have been killed in Colombia because they had devoted themselves to the cause of human rights, and once more, sadly, we must expect these murders to go unpunished. For years in the reports by the Commission on Human Rights the Colombian Government has regularly been urged to protect and respect human rights and the people who promote them. For years the Colombian Government's stock response has been an apologetic shrug of the shoulders.
Allow me to close with a few words in Portuguese to our Commissioner:
I should like to tell the Commissioner that, unless we work together for human rights in Colombia, unless we fight together against the injustice which exists in Colombia, we shall resolve nothing. I know also, as does the Commissioner, that the Colombian government must work for human rights. We are also well aware that the Colombian government is not worthy of all the confidence which we, together with the Spanish PSOE and PP are placing in it. The Colombian people deserve our aid, not the government.
Madam President, ladies and gentlemen, we wish to express our solidarity with the victims' relatives and our condemnation and concern.
This is not the first time that the European Parliament has expressed itself on this subject. In February we included Columbia among the ten countries in the world with the most serious human rights and violence problems.
We trusted in the Columbian Government when the European Union and that government signed preferential trade agreements. That confidence should also be linked with unquestionable signs of defending human rights and democracy given by the Columbian Government.
We must find those responsible and even if they are paramilitaries, this is the responsibility of the Columbian Government. If it does not try to track them down, it loses its credibility.
In the defence of democracy and its values it can count the European Union among its collaborators but if it does not defend those values it will be deceiving us and the consequences for the Government and, above all, for the country will be extremely harmful.
Madam President, a number of disquieting reports have been reaching our ears about serious human rights violations in Colombia, particularly in recent months. It has been difficult to verify some of these allegations, partly, perhaps, because they are said to have occurred in very remote parts of Colombia. However, as we have heard from the previous two speakers, there can be no doubt about the tragic situation which has arisen in regard to the family named in the resolution, and not only that family.
We look to the Colombian Government in the first place to make a thorough investigation and, in the absence of any other authority, we have to look again to the European Commission to ask what action it feels it can take.
We are concerned, for instance, about another person, Neftali Vanegas, whose life is said to have been in danger in recent weeks and whose organization is at least partly financed by the European Commission. Maybe the Commissioner would be kind enough to comment with regard to that particular case.
Madam President, for nearly half a century Colombia has been afflicted by violence and vicious killings on an horrific scale. The recent murder of three members of the Calderón family and the serious wounding of another exemplify the uncivilized savagery which has become a familiar feature of life in Colombia today. Mario Calderón and Elsa Constanza Alvarado were killed as members of the human rights organization CINEP, which is committed to defending human beings against violence and terror and working for peace. Their deaths and the violence inflicted on their close relatives by a squad of heavily-armed killers demonstrate the ruthless inhumanity of those responsible for organizing terrorism in Colombia today.
In the last six months it is estimated that 650 people have been the victims of violence in Colombia, including poor peasants and many others. In fact, it is estimated that nearly one million people have fled from their homes to escape the violence which is having such a devastating effect on all aspects of life in the country.
We must deplore these killings, and call on the Colombian Government to hunt these murderers down and see that they are punished.
We welcome the setting-up of the Permanent UN High Commission for Human Rights and the contribution of ECHO in assisting displaced people.
Further than this, however, we should reflect on the fact that the European Union played a key role in helping to restore peace in Central America and is cooperating with Latin America as a whole in a bid to achieve both closer relations and development. In denouncing the violence perpetrated in Colombia, we should be making a careful examination of the situation to see if there is any way, difficult though it is, in which we could contribute to the ending of the violence and the restoration of full peace. That is the only way in the long run that we can really feel satisfied we are making a real contribution to end this appalling horror.
Madam President, the murder of Mr and Mrs Calderón is typical of the kind of spiralling violence which goes unpunished in Colombia. The Colombian Government recently confirmed that the NGOs have a legitimate role to play, but it has done little to put this policy into practice. It must at least take steps to do so. The opening of the office of the UN High Commission for Human Rights is a positive development, and we welcome the aid provided under the ECHO programme for those in Colombia who have fled the violence and are now homeless. What is even more important, of course, is that the violence should be stopped, and this is why we need to bring pressure to bear on the government to crack down on the paramilitary groups, to protect human rights and to strengthen the power of the judiciary. That is where the solution lies. But this is not the first time we have spoken about Colombia here in the House, and I fear that it will by no means be the last.
Mr President, yesterday in his address the President of the Council referred to the fact that the ASEAN conference had discussed Burma for two and a half hours, which he interpreted as an encouraging sign. If, on the other hand, so little is heard in public of the opposition leader Aung San Sun Kyi, despite her Nobel Prize and her Sakharov Prize, it may well be that even a two-and-a-half-hour debate, which is only right and proper, has to be regarded as something of a success. But little though the voice of the opposition spokeswoman is heard, even less is heard of the thousands of children who die as a result of forced labour and other measures. That, in fact, is quite rarely mentioned. So what are we to expect of the heads of government of the ASEAN countries when only one of them has voiced opposition to Burmese accession?
On the other hand, the Malaysian Head of State even welcomed the fact that the accession of Burma meant the addition of another centrally, albeit not entirely democratically, governed State. I should like to ask the Commission whether they see any means of enforcing the measures referred to in point 4 of the resolution and whether they are hopeful of success in such an endeavour.
Mr President, we have spoken very frequently about Burma over the past two years, and all we can really do each time is to repeat our expressions of regret and the charges against the Burmese Government. It is still the case that elementary rights are not respected, that hundreds of supporters of the democratic opposition, the National League for Democracy (NLD), are in prison. Only recently a prominent member of the NLD, 67-year-old Tin Shwe, died in prison. He had been held in custody for seven years. He had a heart condition, and it was in this way, as a prisoner, that he had to end his days. The official reason given for his imprisonment was subversive propaganda.
In this case subversive propaganda means communicating information from within the country about the dreadful conditions that prevail there. Hundreds of people are still in prison, and I believe that economic measures, the pressure that would be exerted if no money from the European Union were invested there, if Europe did not support the regime in any way, could secure these people's release from prison. We also demand, as we have been demanding for quite some time, that Mrs Aung San Sun Kyi, the holder of the Sakharov Prize of the European Parliament, be allowed to move about freely.
It is always difficult to pass judgement on other States, but we can scarcely welcome the fact that the countries of ASEAN have admitted Burma into their organization under these circumstances. I believe we should roundly condemn that and we should ensure that it remains on the agenda for our diplomatic and political discussions and economic negotiations with the ASEAN States. This makes it all the more incomprehensible to me when I see attempts being made in the European Union to develop relations with Burma - I have to endorse Mrs Günther's views on that subject. The Munich Messegesellschaft - the Trade Fair Society - would like to hold a meeting at the next fair in Rangoon. Mrs Günther, I take your appeal very seriously. Bavaria is governed by the Christian Social Union. I hope that its Trade Fair Company will not go to Burma. Mayor Monatzeder, a fellow Green, has protested against the trip and has called for its cancellation, and I hope we are united behind this protest and that we can persuade the Messegesellschaft in Munich not to support the Burmese regime in this way.
Mr President, notwithstanding worldwide protests, ASEAN has finally decided to allow Burma to become a member, despite its continuing human rights violations and despite the continuing imprisonment of the elected prime minister, Aung San Suu Kyi, by the military dictatorship. I may be being cynical, but I have to say that ASEAN seems determined to establish a reputation as a group of countries with lofty economic ambitions but little interest in democracy or human rights. Money and goods are evidently more important than fundamental values and standards, whilst in Burma, democracy continues to be undermined and human rights violated. In May, Mrs Aung San Suu Kyi's house arrest was tightened so that her party, which six years ago won 80 % of the votes in the elections, was unable to hold its annual congress, and it is even being made increasingly difficult for foreign journalists to visit her. On the human rights front, the SLORC is carrying on with slave labour, child labour, intimidation, disappearances, murders and the permanent persecution of minorities.
The European Union has ended the system of preferences for Burma, which is a positive move. But is it not time to follow the United States' lead and ban investment? There is a risk that the gap left by the reduction in investment from the US will be filled by European companies, which would be extremely regrettable. I would like to ask the Commissioner whether he will put this proposal to the European Council. I know that there is to be a meeting on this subject shortly, so I very much hope that you will do as we request.
Mr President, Members of the European Parliament have been hammering on the door of the generals in Rangoon for more than two years now, and European businesses have mostly moved out of the country, so I cannot agree with Mrs Maij-Weggen: the new investors are from another region which has much less social conscience than we do. But it seems that the stand we have made has not achieved results. On the contrary, the Asiatic region is closing ranks and has welcomed Burma into ASEAN. Is this not a sign that we should review what is obviously a counter-productive approach? There is no point in sounding off here in the House every month for the benefit of our own supporters: the Asian tigers simply laugh at the roars they hear from our cage. In my opinion, it is no longer feasible for the European Parliament to keep up this unilateral protest. Can we not appoint a special envoy as we did for the Middle East and the Great Lakes, to act as a mediator for us in ASEAN and the surrounding region? I should like to hear what the Commissioner thinks about this.
I am afraid that a special envoy would be laughed down just as much as the European tigers. In any event, two months ago the NLD attempted to celebrate its overwhelming victory in the elections seven years before, and the military junta reacted with its usual restraint by immediately putting 300 activists behind bars. ASEAN's decision to allow Burma membership is a slap in the face for the international community and for the so-called universality of human rights. Just when President Clinton announces sanctions against Burma, ASEAN does the complete opposite. And I have to agree with Mrs van Bladel that the new investors are mostly not European firms but Asian tigers. The Union is already taking action, and I must admit that it is quite good as far as it goes. But we need to persuade ASEAN to change its policy towards Burma. How we can most effectively bring pressure to bear on the SLORC regime remains to be seen, but I hope that what we say here, whether we are laughed at or not, sometimes gets through at least to Aung San Suu Kyi, so that she knows that we are still determined to show solidarity with her.
Mr President, much as I respect Mrs van Bladel, I really doubt whether we should change our approach radically. There are such things as honour and a deep concern about human rights situations. It goes beyond tactics and on to strategy.
I therefore welcome very much the action of the American President who has imposed economic sanctions on Burma, thereby prohibiting US persons from making new investment in Burma. That is certainly having an effect. I myself am not against taking economic sanctions, though I realize that this is a policy which is very difficult to sell within the European Union.
I am in favour of bringing pressure to bear on European firms to disinvest or not to invest. That is very important. There are a number of companies which have taken the appropriate action: Heineken , in the Netherlands, is one case; Carlsberg is another. I would very much like to see Club Méditerrané , among others, follow suit.
Implementation of Dayton Accords in Croatia
Mr President, none of the States of the former Yugoslavia seem to have understood the necessity of keeping to agreements, including the Dayton Agreement, and respecting human rights. Croatia is no worse then the other States of the former Yugoslavia, but makes greater claims for being accepted as a cooperation partner of the European Union. This they cannot be, and will never be as long as the Croatian government protects suspected war criminals and continues to allow ethnic Serbs to be persecuted and harmed and refused the right to return to their homes. Mr President, this behaviour must stop along with similar excesses in Serbia and Bosnia.
The European Union has a duty to demand respect for human rights and for agreements concluded. Insist on these demands, and do so with all your might!
Mr President, it is clear to everyone, I think, that the Dayton Agreement will not be implemented unless all the countries concerned comply with its provisions. We are only too aware of the limitations of this agreement, but if the terms to which all the signatories put their names are not respected, it is quite clear that the situation could become inflamed once again.
For this reason we must draw attention, for example, to the fact that in Krajina, where 200 000 Serbs once lived, almost all these people have since been displaced, and that a temporary law adopted by the Croatian Government and Parliament has allowed Croats from other parts of the country to occupy Serbian property if the legitimate owner is absent.
According to the OSCE, at least 90 % of the Serbs returning to the region in recent months have been unable to reoccupy their homes. The return of refugees and displaced persons is a prerequisite for peace, according to the Dayton Agreement. We must ensure that the actions of the European Union, and hence the Commission, are geared to urging the governments of both Croatia and Bosnia-Herzegovina to abide by this principle, perhaps even resorting to economic means of persuasion if necessary.
Mr President, I should like to say that today's debate is a strange and frankly paradoxical one. The initial idea of the political groups was to condemn the Croatian Government, firmly, over its violations of human rights in Krajina and Slavonia.
Curiously, because of the way in which the European Parliament is influenced - several of whose members have been leading a real crusade against Yugoslavia and its political authorities - the common resolution has led to a priority condemnation of the Serbian Government, which is not at all concerned by the question of returning refugees to the republics previously struck by the war.
I should just like to remind you of the truth: the confiscation of Serbian property by the Croatian authorities is a crime and likely to heighten tensions once again in the region. The risks incurred by the citizens of Slavonia call for the maintenance of the S-FOR and United Nations temporary administration.
Since this debate is leaving the Croatian framework, I wish to denounce the irresponsibility of those, led by the United States, who are running the risk of massively arming the Muslim authorities in Sarajevo and setting fire again to the powder-kegs of Herzegovina and northern Bosnia.
Mr President, it has been said in this Chamber on many occasions that the European Union showed itself incapable of playing a role of any great importance in the crisis in the former Yugoslavia. The first attempt at a peaceful approach to a conflict which has left so many open wounds came after the American intervention and with the Dayton Agreement.
The European Parliament has passed a whole series of resolutions and made its positions clear. That is what we are endeavouring to do on this occasion on the basis of Mr Hory's forceful observations, without any certainty that this present resolution, which has been drawn up more or less unanimously, will achieve anything either.
In a region which has experienced the first full-scale conflict in Europe since the Second World War, and in which the dead are still being counted and the tensions still exist, nothing has really changed. The European Union will be able to intervene with credibility only when it acknowledges that it bears a major portion of the blame, firstly because of its great haste in promoting and extolling the break-up of the former Yugoslavia and, secondly, because of its delay in acting after the conflagration had started.
We are now asking for something which is self-evidently right and in accord with our understanding of justice. The return of the Krajina Serb refugees, whose sufferings are well known and have already been described, to their homes. The freedom of movement of people etc., etc., and the removal of ethnic divisions. We are realists. At Point B we state that insufficient progress has been made until now with the implementation of the Dayton Agreement, and elsewhere we insist, quite rightly, on its strict implementation. Mr President, despite all of the observations that are made and the historical reservations that have been expressed, our group supports the joint resolution and will vote for it.
We believe that it is the right of everyone to return to their home and that all war criminals must be punished; all of them, however, without exceptions. The gulf between saying these things and any sense of optimism that the conflicts and divisions that were underscored very, very starkly in the Bosnian election results will actually be overcome and removed is very great indeed; so great that we must redouble our efforts now and in the future. Because, as I have said, we ourselves are by no means innocent with regard to the things that have happened in the former Yugoslavia.
Mr President, I am pleased to see that this resolution once again comes down hard on Serbia or the Federal Republic of Yugoslavia because, contrary to what Mr Hory said, the Serbian Government is posing a threat to international security and to the safe return of the refugees through its refusal to cooperate in arresting war criminals to stand trial at The Hague. This may be because Mr Milosevic is still active behind the scenes and is next in line for investigation.
We must never forget the victims of the neo-racist inspired war in former Yugoslavia, and we must stress, as this resolution does, that ethnic politics and ethnic divisions are totally incompatible with the establishment of the rule of law in the region. The rule of law is not some kind of luxury or idealistic goal, but the very basis on which society and the economy are to be reconstructed. Until there is an end to the ethnic divisions, ethnic thinking and ethnic barriers which are preventing refugees from returning home, there can be no hope of any economic progress in many of the states concerned, especially the Republika Srpska, where ethnic thinking is at its height and there are still people in power who are solely bent on bleeding their country dry without any concern for their own people, and who are determined to pursue their own ethnic ideologies.
This is why it is essential that SFOR should remain. I am pleased to see that the resolution also calls for UNTAES to remain too, although that is a little different in that it is a confidence-building measure, but with SFOR it really is a matter of life and death for the people who live there.
Everyone in these three countries is a victim: of deception by their ethnic leaders, and of the frustrations of people from other ethnic backgrounds. Sometimes they themselves bear no guilt, as we have seen in Croatia, where enormous frustration was felt by those Croats who were driven out of Krajina. Many Serbs were guilty there, others not, and it is a great pity that the innocent too should suffer from the frustration which has been generated. However, things are much worse in parts of Bosnia-Herzegovina, where people's lives are actually in danger because of the rabble who are in power. I have met people there who are supposed to be acting mayors but who do nothing to deserve the title.
The PPE Group would like to propose the setting-up of a central office in Bosnia with powers to deal with the refugees, since it is such a complex issue and so closely tied up with the return of refugees to Croatia and Slavonia that some kind of joint clearing-house is needed to organize the whole thing, otherwise there will be chaos. While it continues to be organized separately, and on an entity basis in Bosnia-Herzegovina, there is no chance of a return taking place successfully. People are now waiting in temporary accommodation because they might be going back or because they are living in someone else's house. Nothing is happening, and things are at a complete standstill. This is why we would urgently call on the Commission to introduce an effective aid policy based on conditionality, to be implemented decentrally so that those with good intentions can still be distinguished from those with bad.
Mr President, of everything that has been said on this subject, the words of Mr Oostlander have been the clearest, most sensible and most balanced so far. This is simply due to the fact that he has been in the country, that he has concerned himself with that country time and again from the very outset and therefore knows how things are. He refrains from the sort of ideological utterances, based on Serbophilia or other motives, that totally distort the picture.
There is one thing we must not forget, namely that Serbia was the initial aggressor. Not a single house in Serbia has been destroyed, whereas in Croatia - and the Krajina belongs to Croatia - many houses have been destroyed. I am naturally in favour of everyone, including the Serbs, being able to return home, and I am in favour of our welcoming the Serbs to our Community one day, but first of all we must get things clear here, which certainly involves emphasizing that there is no place for that country as long as it is governed by extremists and mass murderers. Before all else, that has to change!
Mr President, yet again the House is addressing itself to human rights violations in Croatia: last time following blatant curbs on the freedom of the press and information; this time because of the failure to comply with the Dayton Agreement, which - it is worth reminding the Croatian authorities - is an essential precondition not only for the maintenance of peace throughout the former Yugoslavia, but also for the continuation of the cooperation and aid agreements with the European Union. And yet the right of free movement is being violated, as is the right of the displaced persons and refugees to return to their homes. The Croatian Government is impeding their return by authorizing the confiscation of Serbian property through a temporary housing law and by embarking on a programme to settle Bosnian Croats in seized homes. This is a clear case of ethnic cleansing, which harks back to the worst traditions of these peoples. Indeed, I would recall the persecution, the looting and the enforced exodus, after the end of the Second World War, of hundreds of thousands of Italians who had been living in that region for centuries.
Street children in Moscow
Mr President, this resolution concerns the plight of abandoned children, most of them homeless, in the city of Moscow. The problem is assuming truly alarming proportions, to the extent that we could soon be faced, in Moscow as elsewhere, with the phenomenon of street children. Because of the serious budgetary constraints of which we are aware, and for fear that children from other Russian cities could be encouraged to migrate to Moscow, the municipal authorities are in fact withholding any support on the grounds that these children do not have formal documents, even though their Russian nationality is beyond question.
Given the seriousness of this phenomenon, several initiatives have been taken by private individuals, purely on humanitarian grounds. The most significant, efficient and best organized of these initiatives on the part of civil society is the one called 'Island of Hope' , which - for reasons it is impossible to understand - is being subjected almost daily to intolerable harassment. On 15 May 1997, it even suffered physical attacks by elements from within the police force, undoubtedly with the aim of intimidation as well as repression.
Despite having some understanding for the financial difficulties confronting the municipal authorities in Moscow, the European Parliament is bound to censure any act of violence directed at people who are acting purely out of generosity, and must likewise censure the total abandonment of this small population of street children in Moscow.
I therefore hope that this resolution will be adopted.
Mr President, Moscow is becoming an increasingly attractive city in terms of its outward appearance, and every time I go there I see that the façades of some more buildings have been renovated. But that is the only new development. What has remained is the old Soviet system of the propiska . Only those who possess such a document are entitled to obtain housing in Moscow. This means that many families who were simply not among the beneficiaries of the transformation process - single mothers were among the main losers - are being driven to destitution. These mothers and their children have to resort to begging in the streets of Moscow.
But the Mayor of Moscow is very thorough when it comes to cleaning up façades, for the Island of Hope will also fall victim to the cleanup campaign. The Island of Hope is the largest autonomous initiative for street children in Moscow. It gives them a warm place to stay, feeds them and even tries to provide them with schooling. Amidst the chaos accompanying the breakdown of law and order, this island would give the children the opportunity to join the mainstream of society and enjoy normal lives. The closure of this facility, however, will mean the return of these children to the street gangs, the makeshift tents and the sewers. This will create a breeding ground for crime. The city of Moscow has no alternative to the Island of Hope. That is why we ask that this organization be left alone to continue its work.
Mr President, the topical and urgent debate on the street children of Moscow really highlights two different problems that have accompanied the massive political and economic upheavals in Russia. The first is the dreadful social situation of many children in Russia. The 25 % of the population who live below the poverty line inevitably include a great many children, and the problems that occur under these circumstances have long been familiar to us here in the European Parliament from other parts of the world. They are not typically Russian problems. What is typically Russian, however, and further complicates the situation is that there are rules governing the transfer of a person's residence to Moscow. It is a relic of the old Soviet Union, a rule that is basically inconsistent with a liberalized system, but its effect is that many children have no legal right at all to reside in Moscow.
The second point is that the NGOs are still far less able to work in Russia than in other European countries or in other parts of the world. Non-governmental organizations in Russia are still subject to high-handed acts of officialdom, while the public presence and public acceptance of such organizations is limited.
That is why I welcome our discussing this as a topical and urgent issue, but I would also urge that, in future motions of this kind, Parliament should examine whether there is really only one organization affected or whether there are others. I should not like decisions of the European Parliament to cause difficulties for other, unnamed organizations, thereby necessitating another topical and urgent debate on the same subject.
Indonesia and East Timor
Mr President, as we expected, the elections in Indonesia went very badly. The electoral campaign was marked by violence and numerous irregularities on polling day. The massive victory of the Golkar Government will enable President Suharto to seek a seventh consecutive presidential term in next year's presidential elections.
Obviously the most hard done by are young people and opponents to the regime.
We condemn the arbitrary practices of the Indonesian authorities, turning the elections into a complete farce. The system really needs a breath of oxygen because, even if the country is doing well economically, in the future those who are not doing quite so well will have to be satisfied. Half the population of Jakarta has no access to drinking water or basic medical facilities and the situation is only getting worse. This is intolerable!
As for the situation in East Timor, we are also very worried about that. A European Parliament delegation must be allowed to visit the territory at once and report back to us. Then we shall know the situation there and take the necessary measures to deal with it.
Mr President, Mr Commissioner, once again this Parliament is dealing with East Timor since there is still military occupation, since there is no let up in oppression and human rights are daily trodden underfoot in that territory which is still not decolonized.
That is not all. It takes less effort merely to go through the motions of a routine or ritual, but it must now, at this sitting, be pointed out that the so-called elections in Indonesia were not a step on the road to democratization of the regime, but rather confirmation of its dictatorial nature.
There is also a new factor which has arisen since our previous sittings - the emergence of internal resistance, although it was denied and it was claimed that the armed conflict in the interior would end and that only the diplomatic and political front could rightly claim to represent the desire for self-determination and independence, which was born of that very resistance and which would triumph over occupation, repression and genocide.
Thus, as the recent awarding of the Nobel Peace Prize has proved, it is possible to buy arms is one country of the European Union to perpetuate the military occupation of a territory and to subjugate a people.
We welcome the fact that it was possible to reach a joint compromise motion for a resolution which is to be put to the vote. Therefore in supporting, underwriting and voting for this motion for a resolution, fruit of our initiative, we wish to stress that in our view it fails to point out the fact that resistance has not ended in East Timor and that, although there is less repression nowadays than there was, it is meted out with great violence against those suspected by the occupying force of perpetrating this resistance. There is no statement in the motion for a resolution setting out the views of this Parliament as regards the immediate suspension of any aid, military assistance and the sale of arms to Indonesia, and we think it was essential to have one.
Mr President, in connection with these unfortunate elections it has become clear that violence is again on the increase in East Timor. We are very worried to hear that civilians have been killed there and civilians are, as we know, in particularly great danger of being tortured. When Mr Ramos Horta, winner of the Nobel Peace Prize, was visiting this parliament in April, he showed us East Timor activists a documentary film which showed how the police and the army crucifying people in prison. We must do everything we can to put an end to this.
The European Parliament has repeatedly called for a parliamentary delegation to be sent to East Timor. The East Timor intergroup has recently been refounded, and this group has now set itself the main objective of ensuring that Parliament really does send a delegation. The situation is really becoming more intolerable day by day. Unfortunately, the elections too have increased the general repression. Amnesty International, for example, is still alarmed at this situation, even after the elections.
Ladies and gentlemen, a month ago, when we voted for a resolution on the elections or the elections planned for the end of May in Indonesia, we had the opportunity to express our critical view on the conditions under which those elections were to be held, reaffirming our solidarity with the pro-democracy movement and condemning the fact that the Indonesian government had refused to have an independent monitoring committee and had detained a large number of students who had dared to protest against a highly controlled electoral campaign.
The events of that electoral farce unfortunately proved us right. Despite the repression and torture, the international media were able to some extent to lift the veil on that electoral fraud. With a resolution passed a month ago the European Parliament became the forerunner in a great series of statements by the international community horrified at the manipulation of the elections in Indonesia and condemning the repeated violations of human rights, in particular in the occupied territory of East Timor, the last of them passed by the United States House of Representatives roundly condemning violations of human rights against the people of East Timor.
The current resolution therefore forms part of a coherent framework of the European Parliament's political views, so there is no need to make circuitous and unwarranted interpretations. As regards the sale of arms to Indonesia, the position of this Parliament is clear, well known and was reiterated only a month ago. The European Parliament repeated that it was necessary for the Member States of the European Union to refrain from giving any military assistance or selling arms to Indonesia. That is this Parliament's view and the authors of the motion for a resolution under discussion did not deem it necessary to repeat that and have not asked for it to be included again in this joint motion for a resolution on which we are to vote.
Finally, I urge the President - and I should like to take this opportunity to urge our own President of the European Parliament - to try once more to send a parliamentary delegation to East Timor and to ask the Commission to pay special attention to the point requesting it to submit a report on the situation in East Timor and on violations of human rights in Indonesia.
Mr President, Mr Commissioner, ladies and gentlemen, the resolution under consideration on the elections in Indonesia and the consequences in East Timor bears witness to the fact once again that the Indonesian authorities are systematically denying freedom, failing to respect human rights and perpetrating moral and physical violence.
When the Maubere people of Timor, assisted by the Secretariat-General of the UN, presented proposals for a peaceful solution to the conflict, the military dictatorship in Indonesia, ignoring the United Nations resolutions and showing flagrant disrespect for human rights, responded with violence and killing.
For these objective reasons, we ask the Parliament to approve the preambles and motions for resolutions tabled.
Mr President, Indonesia is actually an archipelago of 13 000 islands, a beautiful but very complex country with 280 languages and peoples, covering an area the equivalent of that from Ireland to the Russian-Siberian border. It is a country which is enjoying economic success and is regarded with some jealousy in the region, a country with a growing middle class and a growing financial élite which, in contrast to Latin America and Africa, invests its money in its own country. Do not think, however, that I am blind to everything that is wrong about Indonesia. A year ago, I visited a number of journalists in prison and the trade union leader Mr Pakpahan, and I have protested to the authorities about their captivity on a number of occasions. But what is the point of adopting resolutions here every month when the Western European Union is still the biggest investor in Indonesia? We have a choice: either we should allow no further investment and pull out completely, or else we should improve our communication with Indonesia through parliamentary delegations and the human rights organization there. We should also send a delegation to Timor, with whom our relations are rather different. We might then be able to do something about the East Timor problem, provided that all our Portuguese colleagues from across the political spectrum are 100 per cent committed to achieving this.
Mr President, the elections in Indonesia attracted a great deal of attention, not just because of the hundreds of people killed during the run-up to them, but also because of the highly organized way in which the government disabled the opposition, prevented the media from doing their job and manipulated the international media. But Mrs van Bladel is right, of course: none of this comes as any surprise in Indonesia.
I also have to admit that the European Union has no room to talk when it says that this must not happen again in the future, since it is European investors who are making the biggest profit out of Indonesia, which was moulded by 350 years of Dutch colonial administration. Nevertheless, one thing the Council can do is to insist on an agreement for ASEAN to have a democracy clause, as we discussed in relation to Burma.
Europe must adopt a united stance against undemocratic practices, but I really think - and here Mrs van Bladel is right again - that we need to go and talk to the Indonesians, because one thing they have learnt from the Dutch is to listen and to talk. However, whether they will actually do what we want is another matter altogether.
Belarus
Mr President, let me begin by thanking my fellow Members for their help in putting this item on today's agenda, for it is indeed a burning issue. Twenty per cent of the territory of Belarus is contaminated.
Since 1996, in line with the prevailing rationale in that country, measures have been taken, pursuant to a political decision, to ignore radioactive contamination and to revitalize the contaminated areas by replanting the fields and encouraging people to resettle the land. There will therefore be no reduction in the number of children suffering the after-effects of long-term radiation with the passage of time. The various international initiatives and the very many private initiatives have been subject since the beginning of this year to discriminatory decrees and have been prevented from distributing aid. Organizations in the country which maintain international contacts are being criminalized, and some of their members have already been granted asylum in Germany. It is virtually impossible for them to continue their work. In other words, not only has the process of democratic reform in that country been halted but so too have the charitable aid measures on which the country's survival depends, because the Government has no money and is even curtailing its own measures of assistance. That is why we must call for humanitarian aid to be continued in accordance with international standards for the sake of public health and welfare in Belarus.
Mr President, first of all I should like to express my sincere thanks to Mrs Schroedter for her commitment to Belarus and to human rights in general. She grew up under a Communist regime and knows exactly what she is talking about when she refers to basic values and fundamental liberties. That is why I wish to express my very sincere thanks to her.
In Belarus today we have a regime on European soil, led by President Lukashenko, which on the one hand is a Russian puppet and on the other hand is certainly not based on a free democratic order or anything of the sort. Government policy in Belarus is laid down by presidential decree. And since the politicians there govern by force alone, we must not mince our words to them. Straight talking is all they will understand! That is why I support the demands made in the motion before us. It is simply high time our European Union drew up a clear catalogue of fundamental freedoms and human rights, spelling out the consequences for any of our partner countries that violate them. The same conditions must apply to all countries we deal with, be they in Europe, Africa, Asia or anywhere else. Our future credibility depends on it.
Mr President, ladies and gentlemen, I shall try to be as brief as possible in my speech. As regards the motions for resolutions on the abolition of the death penalty, I must confirm that the Commission, having been greatly impressed by the questions presented, regards it as essential to respect the guarantees embodied in the International Charter on Civil and Political Rights and on Optional Protocol No 2 seeking to abolish the death penalty and Protocol No 6 of the European Convention on Human Rights.
The Commission still thinks that the question of the abolition of the death penalty is implicitly covered by the clause which has systematically been included since 1995 in the agreements with third countries and which enshrines respect for democratic principles and human rights as an essential element. But we must bear in mind - as, moreover, has been mentioned by some Members - that hypocrisy does exist on the international scene and that some of our main commercial and political partners in the world do still retain the death penalty.
As regards Colombia, I shall simply say, bearing in mind the worsening situation regarding human rights in that country, that this question is regarded as the priority for the allocation of resources under the budgetary heading of 'Democracy and Human Rights in Latin America' .
The Commission was deeply distressed to learn of the recent killings of various human rights activists and, of course, we roundly condemn these acts and urge the Colombian government to make every effort to identify those responsible for these crimes.
It is in that spirit also that the Commission continues to support the local non-government organizations, which have as their objective the defence of human rights and democracy, and the Commission is currently paying for five observers to be present under the auspices of the United Nations High Commission for Human Rights in order to gain first hand detailed knowledge of the situation and to obtain specific proposals going beyond the scope of Colombia and applicable at international level.
I should also like to point out, in the same spirit, that we are still continuing to support a strengthening of the Colombian judicial institutions. Finally, Mr President, I should like to mention that in the field of the homeless, which is a highly worrying field, Commission, through the ECO, has managed to allocate approximately ECU 5 million to make a start on tackling this problem with our collaboration.
Evidently the Commission also shares the European Parliament's concern about the constant and generalized violations of human rights and repeated threats to the democratic movement by the Myanmar government. We are continuing to follow the internal situation of that country closely and we would say, unfortunately, that with the exception of the freeing of Aung San Suu Kyi last July, no significant improvements have been noted to date.
The Commission fully endorses the European Union's call for a State Law and Order Council in order to establish a productive dialogue with the other political forces with a view to reconciliation and the introduction of multi-party democracy.
I should also like to stress that, over the past decade, in Myanmar, with the exception of humanitarian actions, the Commission has had practically no financial resources for aid projects for the development of that country which could involve the government. The Commission hopes, finally, that the accession of Myanmar as a full member of the ASEAN will help to make human rights and democratic principles more constant and more continuous.
I should also like to mention that, as regards the sanctions imposed by the United States, we cannot have a dual standard. We cannot condemn the Helms-Burton law because it is unilateral and extra-territorial whilst at the same time supporting the same measures implemented in Myanmar.
Having said that, I should like however to stress that the Commission will not omit in its proposals for collaboration between the European Union and ASEAN to stress this as an essential point. That is not, however, sufficient, since items for meetings have to be approved by both parties before they are entered on the agenda. Experience has shown for example that the question of human rights in Indonesia or the question of East Timor have never been placed on the agenda for the talks between the European Union and the countries of ASEAN, since they were opposed by Indonesia. So, ladies and gentlemen, there is no guarantee that this question of human rights and the situation of democracy in Myanmar will be included in the talks between the European Union and ASEAN.
Ladies and gentlemen, as regards the peace process in the former Yugoslavia, at the Coordination Council meeting within the scope of the Peace Implementation Council held in Sintra on 30 May, it was stated that no parts of former Yugoslavia were fully respecting their obligations as regards the possibility for refugees, particularly those from minority groups, to return to their place of origin - with Bosnia-Herzegovina presenting special difficulties. There is also a serious lack of cooperation with the International Court. The Commission therefore fully supports the application of a stricter conditionality clause to all parts.
As regards Croatia, it is particularly important for Serb refugees from Croatia wanting to return no longer to be exposed to serious situations where there is insecurity and persecution on legal or other grounds. The future relations of the European Union with Croatia will depend to a large extent on the way Croatia respects the return of these minorities.
Considerable progress has been noted as regards the peaceful integration of Eastern Slovenia into Croatia. The municipal elections on 13 April were a success and the Croatian government's manifesto was a suitable basis for a constructive relationship with the Croatian Serbs. Mention should also be made of an agreement concluded recently between the Croatian government, the United Nations High Commission for Refugees and the United Nations Transitional Committee for Eastern Slovenia which lays down the rules for the return of Croatian Serbs now in Slovenia and Crajina. Unfortunately these positive intentions, expressed at the highest levels, sometimes do not get through to the local authorities, so there are still incidents at local level. We hope that with time and perseverance these too will be eliminated.
Mr President, ladies and gentlemen, the Commission is aware of the extremely disturbing and difficult situation of children in Russia, as well as of the difficulties currently facing the various centres taking in children. Various examples of very constructive initiatives taken by the Russian authorities could be mentioned; however those centres are faced with an extremely difficult budgetary situation.
Consequently, the Commission has allocated part of the funds available under the TACIS LIEN instrument to help these children. The Commission is of course still following the situation through its delegation in Moscow and is naturally at Parliament's disposal for any more detailed work in this matter in conjunction with a visit due to be made by a parliamentary delegation to Russia very shortly.
Mr President, ladies and gentlemen, it is almost a recurring theme to discuss the lack of democracy in Indonesia and the question of East Timor and we all fear that familiarity might breed contempt. However, the recent events in the elections in Indonesia and the violations of human rights in Timor remind us once again that this is perhaps one of the key elements in the coherency of the European institutions. I shall not go again into the views of the Council and the Commission, which are known, but shall merely stress once again the impact, the decisive importance and the courage of this Parliament in defending the people of Timor. Well done!
Finally, Mr President, ladies and gentlemen, as regards cooperation with Belorus I shall simply mention that the Commission suspended last November the normal cooperation framework, that is the TACIS programme for Belorus. However the Commission supports the Council proposal to grant aid to Belorus limited to those areas where there is constitutional reform, protection of human rights and freedom of the press. Consequently the Commission is prepared to draw up within 1997 a considerably reduced ad hoc TACIS programme in favour of Belorus for an amount of ECU 5 million in order to help with the rehabilitation of the civilian population in accordance with the conclusions of the Council and with the views of this European Parliament.
Some speakers were not here so we have not been pressed for time. However, I would request the political groups to put a little more thought into these matters. I very much dislike having to cut speakers off when there is not enough time for them to say what they want to say, when other Members who have been listed as speakers do not turn up.
The debate is closed.
Voting will take place at 5.30 p.m.
The next item is the joint debate on the following two motions for resolutions:
(B4-0504/97) by Mr Bertens and Mr Fassa, on behalf of the ELDR Group, on the situation in Congo/Brazzaville; -(B4-0536/97) by Mr Hory and Mr Pradier, on behalf of the ARE Group, on the critical situation in Congo/Brazzaville.
Mr President, just a few weeks ago, before Mr Kabila was sworn in, Brazzaville was a haven of peace. The arrival of ragged refugees and all kinds of traffickers and former soldiers on the run led to instability. In the last few days the city has seen horrors. Heavy arms have been used in conflicts that have already claimed thousands of victims. The situation facing Europeans there is especially alarming and it is very difficult to repatriate them. European women have been raped and aid workers' houses set on fire.
On the eve of the presidential elections, everything must be done to stop these clashes turning into ethnic cleansing. Only the regular holding of elections can guarantee the legitimacy needed by the next head of State and enable the country to recover stbility. The spectre of 1993 is hovering. Remember what happened. Similar violence led to some 2000 deaths. Let us hope that the international mediation offered by President Bongo of Gabon will succeed in bringing an end to the hostilities. A boomerang effect towards Kinshasa cannot be ruled out. We must stop a Balkanization into mini-regions and mini-tribes from igniting the whole country and even spreading across the whole of central Africa.
Mr President, I obviously support the compromise motion put before the European Parliament by the radicals and liberals on the Congo crisis.
I should, however, like to draw your attention to an amendment that I have tabled, asking European countries to abstain from any military intervention in Brazzaville until they receive a mandate to do so from the European Union or the United Nations, except strictly for the purpose of ensuring the safety of their nationals.
Once again, France is to blame today in Congo, as it was in the case of Rwanda, Zaire, Central Africa, Niger and, unfortunately, as it probably will be in other African countries in the future.
The discredit in which France has placed itself by its imperial neo-colonial policy is such that even its best intentions are now suspect. In this case, it seems that a French oil company armed the Congolese militia during the first clashes in Brazzaville just after the parliamentary elections. The same company would appear to be playing a role now among the various heads of factions. France has nothing better to offer the Congolese authorities than to apply the so-called 'limited sovereignty' doctrine. According to French expatriates, the French embassy is more concerned with political influences in this crisis than the safety of its own nationals living in Brazzaville.
This must stop. It is time for France to work out a new policy instead of this disastrous one, which has been disastrous even for its own interests. I think that the wisest thing for my country to do would be to give up most of its bilateral cooperation and put its human, technical and financial development aid resources at the disposal of the European Union. As for military intervention in Africa, it should only take place as part of mandates delivered by the United Nations to the European Union with the agreement of the OAU. That is the meaning of my amendment.
Mr President, a very brief statement to stress that the Socialist group supports this motion for a resolution and the wording of the joint resolution and would draw attention to the point asking the parties to respect the implementation of the cease-fire, stressing the efforts by the President of Gabon and his proposal; on the other hand we for our part shall not be voting for the proposal just put to us by the previous speaker, because we believe that any military intervention in this framework should be in conjunction with a United Nations mandate and we shall therefore not be voting for this amendment.
But as spokesman in this case for the Socialist group, I should like to express our overall support for the joint motion for a resolution.
Mr President, once again we have tens of thousands of deaths to lament in Congo/Brazzaville, and here we are discussing the conflict. What I wonder is whether we could not conduct the sort of active policy that would prevent these hostilities and these deaths. During the past six days all hell has been let loose in a country we once regarded as exemplary because its President, who himself initiated the democratization process in 1989, was peacefully voted out of office in 1992. And now, ahead of the presidential elections scheduled for 27 July, new conflicts are erupting.
Would it not have made sense, given that a conflict had been brewing since 1992 and that we were aware of the existence of private armies, to have used our trade relations to exert political pressure during the intervening period so that such horrific occurrences could not have taken place? Once hostilities have broken out, the dispatching of troops to bring out French people and other Europeans may be important to those people but it does nothing to resolve the conflict and always happens too late. Let us pursue peace by means of preventive nonmilitary action and provide adequate funding for that purpose instead of constantly cutting our development budget.
Mr President, ladies and gentlemen, there are some lessons to be learned from the dramatic situation in Congo at this moment.
If we refer to the work of a world-renowned expert, Professor Bernard Lugan, we can see just how wrong we were to neglect a vital reality, i.e. that our political regime, parliamentary democracy, may have considerable merits but it is a very serious error to try and impose it artificially on African situations and, generally speaking, on to peoples who are different in terms of culture or civilisation.
These African realities are essentially ethnic in Congo. There are 54 main tribes, divided into three groups: the Mbochis in the north, 13 % of the population, whose current leader is the former President, Denis Sassou N'Guesso; the Tekés in the centre, the Kongos and Bakongos in the south, 52 % of the population, represented in their sub-groups by President Pascal Lissouba. The latter are divided among three States: Congo, Zaire and Angola. Each group or sub-group has a stake in the capital and their representatives will only risk going there if they are accompanied and protected by their own militia. That is what led to the current situation.
In passing we should remember - and this is the third lesson - that the racism that we are always hearing about in the European Parliament is a reality found throughout the world. My proof is the number of rapes, mostly affecting people involved in mixed marriages: Europeans who married Africans and Africans who married European women.
The fourth point is that independence in the framework of colonial era borders - borders seen as inviolable - the major legal and political principle that presided over decolonization - is directly in contradiction with the right of people's self-determination. Western countries have never accepted that contradiction and we are now seeing its dramatic effects.
How can we not mention the strange influence of the United States in this part of the world - aimed without doubt at getting rid of French influence? We have seen the effects in Zaire where a genuine genocide has taken place while the United Nations stood idly by - applying what is now called good universal conscience. We also note the influence of multinationals that finance the militia.
There will be no solution or lasting peace unless we separate the fighters, which is possible in Congo. I also hope that the arbitration of Gabon's President Omar Bongo, one of Africa's wise men, will bring an end to the conflict between Mr Pascal Lissouba and his adversaries.
Mr President, the tragic situation in Congo-Brazzaville is reminiscent of that in the neighbouring Congo, formerly Zaire, where the hopes for peace that were vested in Laurent Kabila by the European Community now seem to be evaporating, in view of the atrocities being perpetrated against defenceless, innocent people. The same events will probably unfold in Brazzaville: there too, huge economic interests are at stake, which the local population is unable to exploit and which will no doubt be bought up by foreign countries.
Clearly, Africa is falling apart, because its artificial division into states and statelets, the legacy of the colonial and post-colonial period, has become untenable. Ancient tribal identities are resurfacing, and in particular the African ruling classes are taking power to satisfy their personal ambitions, rather than for the good of the populations they are supposedly governing. Therefore, if Europe wishes to be credible, it must seriously rethink its entire policy towards the African continent.
Mr President, the Commission shares the serious concerns expressed in the motion on the tragic events in Brazzaville and their consequences on political stability and the economic and social situation of Congo and the whole region.
It considers that only a negotiated settlement can gradually restore civil peace and enable the presidential elections to be held, so that the institutions can function normally again. That is why we are fully supporting the mediation undertaken by the Gabonese Presdient, and the talks under the aegis of the mayor of Brazzaville, Mr Kolelas.
The head of the delegation is still in the city. He is in permanent contact with the Union's ambassadors in the country and I think that we are helping to ease the mediation referred to in the motion for a resolution.
The debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
(B4-0473/97) by Mr Eisma and others, on behalf of the ELDR Group, on the conservation of the tiger and the role of the parties to CITES; -(B4-0478/97) by Mrs van Putten, on behalf of the PSE Group, on the resolution on CITES - implementation in the European Union; -(B4-0479/97)by Mrs Pollack, on behalf of the PSE Group, on the conservation of the tiger and the role of the parties to CITES; -(B4-0506/97) by Mrs Bloch von Blottnitz, on behalf of the V Group, on international trade in endangered species; -(B4-0516/97) by Mr Weber, on behalf of the ARE Group, on the international trade in wild species of flora and fauna; -(B4-0532/97) by Mrs van Bladel and others, on behalf of the UPE Group, on the trade in ivory; -(B4-0545/97) by Mrs González Alvarez and others, on behalf of the GUE/NGL Group, on the international trade in wild species of fauna and flora; -(B4-0557/97) by Mr Pimenta and others, on behalf of the PPE Group, on the conservation of the tiger and the role of the parties to CITES.
Mr President, the absence of some Members shows how extremely difficult it is for Parliament to function in Strasbourg.
The Conference of the Parties to the Convention on International Trade in Endangered Species has already begun its deliberations, and so it is rather late in the day for us to seek to lay down some of Parliament's views, but I trust that the services will ensure that our views are forwarded very speedily to the negotiating team in Harare, since they are actually working on it at the moment.
Some speakers will no doubt raise many important issues, some of which are referred to in the compromise text. Many, such as the position of elephants and the trade in ivory, are extremely complex, and there are divided points of view amongst not only affected countries but also the NGOs and other expert groups. Because of widespread corruption and the continuation of the illegal ivory trade, we feel it is still best to maintain the status quo for the elephant.
I wish to concentrate on tigers, because these magnificent animals are on the brink of extinction and a good number of those which remain are in India, a country with which I am connected as chairperson of the Delegation for relations with the countries of South Asia. I know that NGOs, such as WWF, work closely with the Indian Government to help with tiger conservation work. But, clearly, the most dramatic short-term threat to the survival of the species is the illegal hunting of tigers for trade in body parts, largely for the Asian medicine market, and the low level of grassroots support for wildlife conservation in India, despite very laudable efforts by the government in its project 'Tiger' . It is the responsibility of all the Parties to CITES to work together to stop the illegal trade in tigers and their parts and, for that matter, parts of other endangered species as well.
First, we need the CITES parties (and I wonder why Ireland is not a party to this) to adopt legislation to protect parts, products, derivatives and subspecies of tigers.
Second, we need very importantly to support public information campaigns in each and every one of the CITES partner countries.
Third, we need to ensure effective implementation of legislation - and this is really the crunch about CITES. There are some very laudable things to be done there but if we do not have implementation - much as with the rest of European Union legislation - and if there is no effective legislation, nothing happens and species and habitats continue to decline worldwide. This is really the most crucial, basic issue in attempting to stamp out the illegal trade in parts and products of endangered species and therefore in discouraging the poaching which is so valuable to very many impoverished people in some of the countries involved.
Training of customs agents and exchanges of information so as to help them recognize illegal products is essential, and the European Union countries can all help with the technical assistance needed in less-developed countries.
Time is short, endangered species are exactly that - endangered species - and time is running out for them. Time is running out for habitats and for the biodiversity of this planet. Everyone must pull together in CITES, and I hope Parliament will support the compromise text.
Mr President, ever since its entry into force in 1975, the Washington Convention on International Trade in Endangered Species has proved to be a valuable instrument, indeed the only one based on ecological rather than commercial criteria to have had a positive effect.
Nevertheless, it has to be said that there are limits to the implementation of CITES: illegal trade is still very widespread and is valued at USD 3 to 5 billion annually; not even Europe, unfortunately, has always been beyond reproach in its implementation of the Convention.
The danger now is that the measures protecting certain endangered species will be relaxed: at the current tenth Conference of the Parties in Harare, various proposals are under discussion with a view to downlisting certain populations of disputed species. Such a move could lead to a revival of international trade and an increase in the poaching of these species.
I would draw particular attention to the problem of the elephant population in Africa and the risk of a return to the illegal trade in ivory, as well as the problem of the white rhino and the type of trade connected with it, above all for the production of medicines in Asia. This issue ties in partly with that of tiger hunting, to which the previous speaker referred.
Other species are at risk too: the vicuña in Peru, Argentina and Bolivia; the whale, following a proposal from Norway and Japan; and the Caretta turtle, in view of a request from Cuba. In general terms, therefore, there is a very real danger that the situation of some endangered species will be called into question. It is true that in some cases, thanks to CITES, there has been an increase in the population of certain species, but it is also true that if downlisting under the Convention were to be accepted, this would inevitably give a boost to illegal trade and the situation could become untenable.
That is why the approach being proposed by France - to use confiscated specimens to safeguard the artistic or cultural heritage - must be rejected, as must Namibia's call for a relaxation of the criteria. All the European countries and the Union must speak with one voice at this tenth Conference.
Mr President, I think we all agree that the CITES is an important convention but I should like to remind those who spoke before me that it is possible to go too far - in another area of concern to us, that of drugs, we have perhaps gone too far in banning them which can actually have adverse effects and the same may be true of this area too.
This tendency to ban everything has had negative effects such as a black market and the paradox of seeing people suffering from a regulation in favour of animals; this is the case of Botswana where too many elephants are spoiling the crops and preventing the local people from eking out a living. I think that to save this very important convention we should overhaul it and give an international organisation, possibly within the UN, the means to take decisions on culling programmes, quite independently. Then we could put on to the market products that could compete with those now circulating on the black market. Then we could regulate animal populations and breathe life into this vital convention.
Mr President, the subject we are discussing is so completely self-evident that there is really no need for me to speak at length about it. Human progress is a threat to the glory of creation, and despite all the agreements on saving what is under threat, magnificent animals such as elephants and tigers are still in terrible jeopardy. That is why I welcome the fact that, just as the Zimbabwe conference on protecting these endangered species is taking place, the European Parliament should also make it clear that we, the representatives of the nations of Europe, are determined to save the world's fauna for our children. My group therefore warmly supports this resolution.
Mr President, ladies and gentlemen, the PPE Group supports the joint resolution. I believe it is balanced and addresses the important issues. I only have two comments to make. Point 4 refers to the situation of the African elephant and proposes that acceptable action be taken to avoid an excessive degree of conflict between the interests of man and those of elephants. I believe this certainly merits consideration, because the African States, as we know, are calling for downlisting of the African elephant, which they regard as a threat to themselves. But we must also ensure that animals are properly protected. That is perhaps a task for the European Union in the context of the development cooperation in which it engages with a view to providing a basis for human subsistence.
I should just like to mention very briefly that the European Parliament is saying once again that products from endangered species must not be used under any circumstances in dubious medicines of whatever description. We also did that in the Lannoye report, and it is a message we should reaffirm.
I would request Members to get here in time so that they do not lose their place, because I cannot always be sure that I will be able to give them the floor out of turn. I realize that Members have many things to do, but the programme of the House cannot be changed to accommodate Members' personal timetables.
Mr President, the tiger is threatened with extinction. Three of the eight species have been eradicated over the last 50 years, while those remaining have declined alarmingly over the last five years, especially in India, where two thirds of the tigers in existence are to be found. This very dramatic development has resulted not just from the destruction of the natural environment, but also from the illegal trade in tiger products, which is actually increasing at an alarming rate. China in particular is the largest producer and consumer of the traditional medicines in which tiger products are used. Almost every day, one more tiger is lost, processed into supposedly curative powders and pills. However, this is also a highly lucrative trade and one which we need to combat. As Mrs Pollack said, the CITES conference is being held this week in Harare, which is why this is the perfect time to raise the issue of the survival of the tiger. I should like to take this opportunity to urge the European delegation most strongly to fight for the tiger's survival, and I would also call on the other CITES countries to ban all trade in tiger products and to take extra measures to save the tiger from extinction in this unparalleled way.
Mr President, the entry into force on 1 June of Council Regulation No 338/97, which goes beyond the scope of CITES, is a clear illustration of the Community's efforts to that effect.
The Conference of Parties to CITES, currently being held in Harare, is attended by all Member States that are party to the Convention and the Commission is actively involved in the establishment of common positions in the spirit of the new regulation, on both precautionary and sustainable use principles.
These will be reflected in the positions on proposals with regard to the African elephant, the white rhino, tigers and whales, and many other important issues before the Conference of the Parties. However, since the discussions in Harare have just started, the Commission is not yet in a position to provide definitive answers on the final outcome of the proposals under discussion. We support the resolution.
The debate is closed.
The vote will take place at 5.30 p.m.
Mr President, on a point of order. As a lover of music like myself you would have been very pleased with the entertainment which was provided this afternoon in the foyer of the Palais. Further entertainment in the Festival of Music will be held in Orangerie Concert Hall tonight starting at 8.30 p.m. I hope and trust that all Members and all members of staff will make every effort to attend.
Mr President, I just wanted to point out that this morning my voting card was not in my place and my neighbour's was there instead. I asked for a replacement card but I am not sure whether I voted with my card or my neighbour's. I wanted to make that public but of course the necessary checks should be made when the voting lists are available.
You were right to make it clear publicly. These errors can happen. We will make sure that the services check that the votes are being recorded properly.
VOTES (continuation)
The Commission proposal to set up a voluntary service to involve young people in collective interest activities in the Union or a non-Community country possibly reflects a good intention but seems to be founded on no legal basis in the Treaty. Article 126, the only article mentioned in the recitals of the proposal for a decision, only concerns questions linked to education and the education system.
We have been told that this poses no problem since all the Member States support the project. We find this practice alarming - it is a current practice in Brussels, according to which the Treaty is put in the cupboard as soon as the Commission, the Council and the European Parliament agree not to apply it. The Treaty is the European Union's law. It has been ratified by its peoples. If we do not want to apply it, we should ask them to amend it. But in any case it is intolerable to proceed in this way.
By the way, this situation shows just how much we in Europe lack genuine controls over the respect of subsidiarity that are sufficiently strong and independent to put an end to such deviations. Unfortunately the IGC has not made any convincing proposals on this score.
It is anecdotal that the European Parliament, at the proposal of the rapporteur, Mrs Fontaine, has not hesitated to deal with this apparently marginal question and to try and have several of its hobby horses adopted. It has voted for amendments asking for a European status of young voluntary workers, with a uniform social system; the possibility of joining the European voluntary service in national services and to give it a 'transnational dimension' ; to open this European service up to young people from non-Community countries and, of course, to increase the budgetary credits earmarked for the project.
. (DA) There is a long and sound tradition in Denmark of voluntary work among people of all age groups, not just young people, although the level of activity is significantly higher in this section of the population. Denmark is often called the 'land of organizations' . Indeed, in a cross-section of the Danish population, every single individual is a member of one or other organization, be it a political party, a youth organization, the scouting movement or a residents' association. All these people work to improve the conditions of their members and others sympathetic to their cause. But only a minority seek to promote an awareness of 'European identity' or real 'European citizenship' , which are referred to repeatedly in the Fontaine report.
We question whether there is such a thing as a 'European identity' or 'European citizenship' . We take exception to this form of EU propaganda among young people or the population as a whole. We also do not think that there is a need for a certificate with a 'European quality seal' or a 'European statute' for young volunteers.
The area of youth policy is not mentioned in the Maastricht Treaty, and that is how it should remain. We do not think it would serve any purpose to try to create a 'European youth policy' such as is advocated in the report.
We also think that it would be irresponsible to send young people to third countries, as is being proposed. There are often very difficult circumstances in third countries, and we do not think young people are really up to handling such assignments.
The above considerations are the reasons why we vote against the Fontaine report on a European voluntary service for young people.
The idea of sending thousands of young Europeans into a Member State, for a sufficiently long period for it to be effective, in order to carry out a given task, to be there and be useful, turns this programme, far more than traditional youth exchanges, into a genuine tool of citizenship.
It opens up new prospects for our youth and is the proof that European construction is all the result of youth mobility, young people's desire to be citizens, their attachment to knowledge of other people.
I pay tribute to edith Cresson who has defended this project with resolve, as she rightly thinks that it is vital for the Union and for European citizenship! I also wish to thank Nicole Fontaine, who has become our spokesperson on this subject and has always been a leading defender of European youth, banking on young people to speed up the construction process. No vote should be missing when we come to vote on a European voluntary service!
We are banking on youth. Such great hopes have arisen or will arise from our young people. Let us not disappoint them! Let us be bold for those who will live in and improve the Europe that we are building for them today!
Finally, I wish to take this opportunity to lend my support to all requests to increase spending on the Socrates programme.
Before telling you how highly I think of Mrs Fontaine's excellent report, I should like to remind you of the role that the European Parliament has always played in promoting all that concerns youth policies. It has always done all it could to involve young people in Union life and increase their opportunities on offer at European level.
It is therefore quite logical that it should have supported the Cresson initiative to relaunch the idea of a European voluntary service of young people by creating, in 1996, a new budgetary line B3-1011 designed to fund this action.
That being so, I wish to congratulate Mrs Fontaine who has produced work of high quality. This report establishes the bases of a new participation by young people in European citizenship. Thanks to the voluntary service, all young people aged 18-25 years - and sometimes as old as 29 - will be able to take part in public utility actions across the Union. It is a major programme, 1998-2002, and has aroused great enthusiasm among our young people - they should not be disappointed. It is also a new type of programme in that it enables young people not only to be received in host countries but also to be active there and be of use. The presence of 'personalized tutors' in the host countries will ensure that the young person feels useful and responsible for his or her actions.
There are still many problems to be worked out (taxation, social welfare, etc) but the Commission and the Member States are trying to find solutions. The structure of the programme is highly decentralized, rightly so if we are to encourage the necessary flexibility on the ground.
That is why I am asking you, like me, to vote for this report with the amendments tabled by the Committee on Culture, Youth, Education and the Media, especially the amendment on the credits granted for the programme. We are asking for 80 million ECU for the period 1998-99. This is in keeping with the financial perspectives and it is very low in terms of the benefit for young people involved.
Let us not be stingy over an action that mobilizes young people and gives them a strong feeling of European citizenship.
The European Voluntary Service may be a valuable instrument for consolidating a more human and more competitive Europe - two dimensions which, provided they go together, will define a new Europe. More human because of the bonds it creates between young people of different cultures and more competitive because it brings more training which means that we more active, better informed, involved and active citizens.
But it will constitute such an instrument only if it is not deflected from its objectives. Such deflection might arise because of a poor selection process, mismatching of young people and projects, failure to follow up the voluntary experience in order to channel that experience plus the benefit it has brought to the young people and - last but not least - because of a misunderstanding on the part of national governments of the role of Voluntary Service.
I think that the Voluntary Service should be targeted on long-term projects so that the experience is sufficiently impressive and lasting. I hope that the Member States will accept the commitment to increase this programme exponentially by a minimum of 10 % per annum in order to guarantee that in a few years' time all young people between 18 and 25 shall have access to the Voluntary Service which will naturally turn them into European citizens.
I must congratulate Mrs Nicole Fontaine on her report on the Commission's proposal for a European voluntary service for young people, a Community action programme.
Of course, it should be noted that this Community initiative has already enabled several hundred young Europeans to enjoy this experience, a practical act of European citizenship.
In this context, the Commission's proposal aimed at making the programme more ambitious is an interesting one.
It was nevertheless vital, as our rapporteur rightly emphasized, to strengthen and broaden participation in the programme.
That is why I fully approve of the proposals aimed at increasing spending on the first two years of implementation of the programme and lifting obstacles to the widest possible participation by young people. The Member States should take the necessary measures to make their national civilian service programmes compatible with this voluntary scheme.
This programme should make it possible for as many young people as possible to have an experience of general interest in another Member State or outside the European Union, undoubtedly contributing to making Europe more practical for the younger generations.
Plooij-Van Gorsel report (A4-0153/97)
The European ICT industry offers great potential for employment and for the improvement of democracy. We therefore welcome the initiative report produced by the Committee on Research, Technological Development and Energy, in which both the European Union and the Member States are called upon to take the necessary legislative measures to strengthen free market forces as soon as possible. The development of information and communications technology must not be held back by a lack of legal security.
Marset Campos report (A4-0170/97)
. (DA) It is important to bring about a sustainable development model in the European Union - both in order to increase employment and to create attractive job opportunities. So it is all the more regrettable that we could not get a report which realistically balances the need for a solution to the Union's internal social and environmental problems, on the one hand, with the increased demands of competition in the light of industrial globalization on the other hand. In his report the rapporteur focuses on an excessively one-sided model and, in view of that, I am obliged to vote against the report.
Pimenta report (A4-0187/97)
Mr President, on several occasions we have debated a 1991 regulation on banning the imports of furs of animals hunted using leg-traps - 13 animal species. Since 1 January 1996, this ban should have been in force as it is in 80 countries. Sixteen months have now gone by and those furs are still being imported.
An international agreement was signed with Canada and Russia - the United States refused - to set acceptable standards for trapping, i.e. organized torture. In other words ripped tendons, ligaments and tissues are all acceptable. This agreement even sets acceptable periods for animals to fall into a coma, 30 seconds on average, but as long as 120 seconds for martens and sable or 45 seconds for ermine, i.e. instead of banning torture, we are regulating it, as long as we trap animals in enclosures with a chronometer to measure these times. That is all without sanctions since the agreements signed with Russia and Canada provides for no sanctions for years and leg-traps will only be banned as of 2005.
Mr President, I end here: this unspeakable standardized barbarity is allowed in the name of the Inuits, or Indians. But it seems that these Inuits live in sumptuous houses on the west coast or the east coast, or in Amsterdam, or in Paris, or in Tel Aviv. One of the miracles of leg-traps is that the whole planet is inhabited by Inuits.
. (DA) We have voted to call on the Commission and the Council to reject the proposed agreement and implement the import ban. The leghold trap is a cruel method of trapping and should be abolished.
However, we are not as sceptical as the rapporteur with regard to the exemptions included in the agreement to safeguard the cultural heritage of indigenous peoples. We have been worried throughout that a very general ban would hit imports of pelts from animals not caught with leghold traps, and that such a ban would deprive indigenous populations of their livelihood and leave them dependent on social security.
It is important to warn against hypocrisy in this affair, and unfortunately the report does not give any weight to this. The EU is itself the area of the world in which most leghold traps are used. Here we only trap rats and water voles, rather than wild animals with attractive pelts. It is as though we are only against this method of trapping for animals whose furs we would like to wrap ourselves in, whereas we are indifferent to the suffering of animals if they are classed as vermin.
. (DA) Mr Carlos Pimenta is asking us to reject the international agreement on standards for humane trapping. However, the analysis in Mr Pimenta's report contains several factual errors which are misleading. How can we draft regulations in Parliament based on reports that contain errors?
I will detail some of the factual errors and general problems arising in the Pimenta report. A quite fundamental aspect is that the rapporteur's analysis lacks an understanding of animal protection.
1) The first problem is that the report does not refer to existing trapping standards in the EU or other countries. A comparison with the international agreement would otherwise show that existing standards are considerably less restrictive than those in the proposed agreement.
2) A second problem is that the report neither undertakes an analysis of current trapping standards nor considers how many animals are trapped in the EU or in some of the other countries which are considering signing the agreement.
Such an analysis would show that few animals are caught in leghold traps and that most are caught in killing traps. It would also show that, here in the Union, we trap between four and five million animals in traps for which there are no EU standards at all. It would indeed be an improvement if standards were introduced for these traps.
3) And now the factual errors. Mr Carlos Pimenta completely overlooks the introduction of the following rules in the international agreement:  Training and authorization of trappers.  Requirements for daily trap inspections.  The question of including selectivity.
These measures already go further than the existing EU measures.
The international agreement does not give greater consideration to trade than to animal welfare. On the contrary, it seeks to make trade subject to standards for animal welfare.
Finally, we are asked to reject the international agreement because it is 'totally inadequate and ineffective' . The rapporteur asks us in these terms to accept the current EU rules, even though they are much weaker than those in the international agreement. Similarly, he asks us to reject an agreement that will not be renegotiated! We call that 'totally inadequate and ineffective' .
A European Parliament resolution to reject the international agreement will certainly not bring about any improvement in animal welfare.
I have supported the rapporteur's call to reject this agreement between the EU, Canada and Russia on animal traps.
Like many of my constituents, I am opposed to the cruel use of leghold traps.
The fact that this agreement as it stands would allow for their use for at least another four years is therefore unacceptable. Equally, it would be wrong in my view to classify some types of leghold trap as 'humane' .
There is no requirement to inspect traps regularly, when opposition to their use centres around the cruelty of leaving animals trapped and in pain for long periods.
Crucially, the USA has not agreed to endorse any such agreement, so any minimal standards would not even apply to the many animals trapped there.
Finally, I support the report's call for an import ban to be imposed on pelts from 13 species caught in countries which do not use internationally agreed standards of trapping.
Civilized countries should be judged by how they treat weaker species as well as by how they treat their human populations.
EU role in sport
The next item is the report (A4-0197/97) by Mrs Pack, on behalf of the Committee on Culture, Youth, Education and the Media, on the role of the European Union in the field of sport
Mr President, as you know, we had to postpone the debate until this evening, and so I hope that those people who gave their apologies for not being able to attend the sport debate this morning will be here now.
We are talking today about sport in Europe, and the main reason why this subject has arisen is that a judgment delivered last year by the European Court of Justice, namely the Bosman ruling, caused a furore within the European Union, and so we thought we should put this subject on our agenda, since sport is simply regarded as an economic activity in Europe, whereas we really believe it to be very much more than that. There are grounds for suspecting that the European Union, while seeking through its information policy to portray itself as a Union of the people, might actually be highlighting issues that are of little interest to our citizens and disregarding the fact that sport is one of the topics which ought to be highlighted. Sport, after all, was drawing nations together before we founded the European Union, and so we should at least recognize the great significance of sport in Community life.
We must bear in mind that sport in the European Union, besides undoubtedly being an economic activity, also plays a wider and very important role. Hundreds of millions of Europeans take part in sport through sports clubs or as individuals. There are tens of thousands of sports clubs, numerous associations and federations; there are sports movements, and the entire sporting community is essentially one of the great popular movements within the European Union. That is why sport, besides being economically significant, which we do not deny, is a major cultural and social factor too.
Sport contributes 1.5 % to the gross domestic product, which naturally makes it an economic factor, so that in the context of the economic activity of the European Union it is classed as part of the service sector and must be treated as such. But in my opinion the very fact that a huge number of people are interested in sport must make us talk more about sport in the European Union too and accord it higher priority. Do not get me wrong here; the European Commission does practise this, but it is more inclined to use sport as a means to a specific end - in a campaign to promote tolerance or in the fight against drug abuse. It also uses sport to promote public health, and I believe we should take that aspect into consideration by rectifying a long-standing omission and giving sport a legal basis in the Treaty, which is under negotiation again at the present time.
Every year the Commission comes to this Parliament with its budget, and we always find an empty line there. Nothing is allocated to sport, because, as the Commission invariably has to tell us, there is no legal basis for it. We should therefore like to create a legal basis, so that we no longer have to keep trying every year to bring forward new arguments for the inclusion in the budget of resources for sport. It is, of course, a very small percentage of the budget that is ultimately spent on sport, but it is spent to good effect in the Eurathlon programme and in the programme to develop sport for the disabled under the same budget entry. I believe the Council in Amsterdam should recognize that. That is why sport is on today's agenda, so that Parliament can express its wish to have sport included somewhere in the Amsterdam Treaty, the successor treaty to Maastricht, perhaps in a paragraph which could most appropriately be added to Article 128 on culture. If that were not possible, I should be content to see it appended as a protocol. That too would be enough to give it a legal basis.
But we also had another reason for producing this report. We wanted to ensure that major sporting events are not televised exclusively by pay TV channels in future. I am glad to say that this wish has been anticipated in the Directive on television without frontiers. However, we hope and expect that the national lists of important sporting events which the Directive requires will be drawn up in collaboration with the sports governing bodies, for they are the best advisers in that domain. We also expect the Commission to get down at last to forming a task force in which the 18 or 20 directorates-general with responsibilities in the realm of sport can pool their efforts, since this would undoubtedly be a more efficient way of operating.
When all is said and done, we do not seek to supplant the sports governing bodies or the national governments in their specific fields of activity. We only wish to introduce an additional European dimension in areas where we can provide the sort of support that cannot be provided nationally. I believe we are faithfully following the path of subsidiarity here, and I hope that we shall all do our best to ensure that this report carries the weight of a powerful parliamentary endorsement, not least so that our wish to have sport included in the Treaty is heard in Amsterdam. It would send a signal to the people of our countries that the idea of 'citizens first' is not just a slogan connected in some way to the introduction of the euro but is a general principle that can be seen in operation in the sporting domain too.
Mr President, ladies and gentlemen, although sport plays an important part in the lives of European citizens, the EU has paid it scant attention in the past. That makes the present discussion by the European Parliament on the role of the EU in sport all the more important, and I congratulate my honourable colleague Doris Pack on her excellent report. Since the Bosman ruling by the European Court of Justice in December 1995, sport has been a major topic of public debate.
In today's report, which I fully endorse and to which I have also tabled a few amendments as the shadow rapporteur, the place of sport as a responsibility of society in its entirety receives particular emphasis, for sport is a significant social phenomenon. With its educational, democratic, cultural, social, integrative and health-promoting aspects, it has an enormous beneficial impact on our daily lives.
Sporting events and the men and women who take part in them captivate millions in stadia and on television screens and motivate people to copy their idols and engage in sport. In my small country alone, for example, two million people - one-quarter of the entire population - are members of sports clubs, which number 14, 000. It is therefore insufficient to consider the economic aspect alone without looking at sport in its totality; such a restricted view also creates undesirable side-effects, such as a lack of incentive to nurture young players because of the abolition of transfer fees, which was an unfortunate consequence of the Bosman ruling.
I fully support Doris Pack's three main demands: firstly, the call to the current Intergovernmental Conference to include an explicit reference to sport in Article 128 of the EU Treaty; secondly, the appeal to the Commission to set up a task force on sport, so that the responsibilities for sport, which are currently divided among 18 directorsgeneral, I believe, can be concentrated in one body; and thirdly, the request for the production of a Green Paper, after consultation with all the main sports organizations, with a view to the formulation of an EU action plan on sport.
I also attach importance to the universal right of citizens to receive information, which means that major sporting events must not be restricted to pay TV but should be receivable in unencrypted form by all viewers; it is also important that the sports governing bodies should help to draw up the list of such events.
Another important feature of the report is its special emphasis on school sport, youth sport and women's sport, reflecting the fact that everyone, and particularly those from poorer and disadvantaged sections of the population, should have the right to engage actively in sport. One of the conditions for this is a good training system for PE teachers and sports coaches. Finally, the organization of a European Year of Sport would underline the importance of sport to the people of Europe.
Mr President, I should like to thank Mrs Pack for her important report. It is hard to carry out pioneering work which patently seeks to remedy omissions in a particular area of EU legislation. Mrs Pack has in my opinion drawn up a balanced report which I have been able to be actively involved in preparing.
The lack of an official status for sport in Union legislation is an intolerable omission. Is it feared that sport will take away EU resources, for example from other cultural activities? I am disappointed that the Intergovernmental Conference which is now drawing to a close will not be making any changes to the status of sport in Union legislation. I am surprised at the civil servants' and ministers' attitude. Sport has a really significant multiplier effect - an effect on health as well as social, cultural and the economic effect. A great deal of anti-drug work is also carried on through sport. The economic significance of sport, for example on the single market or indeed in health care, is impossible even to estimate.
Community standards influence sporting activities in innumerable ways, but the sports world is not able to influence decisions. This is an absurd situation, because sport's legislative status contrasts crassly with its position in society. All the Union's decision-making and legislation affects sports. It over-arches sports legislation. However, sports organizations and sports clubs are not consulted in the preparatory stages about legislation which affects them. Sport has to adapt to laws and guidelines drawn up by people who do not understand sport. I do not understand this way of going about things.
Young people who practise sports are also unable to take part in any EU programme, because sport has no status. Sport is like a dirty word for the Union. Of course young people who practice sports are just as valuable as those who draw or play music, for example, or do they have to pretend to be students or recorder players in order to get on to national programmes promoting freedom of movement?
Amateur sports clubs do a lot of good voluntary youth work which has a wide range of positive effects on society. It is, however, impossible to get any significant Union support for this youth work. Conversely, other youth organizations, which are not sports organizations but do exactly the same type of work, do receive support. The annual budget of ECU 3 m for Eurathlon is ridiculously small. Without the active promotion of Parliament it would have been even smaller, for which we have to thank the Budget Committee and the Culture Committee. Sport must be given the status it deserves in the Union, in a limited way, but so that sporting organizations and clubs are involved at the preparatory stage of legislation.
Mr President, ladies and gentlemen, I am speaking on behalf of my colleague, Giampiero Boniperti, who is unable to be present in the House today.
As we all know, sport plays a key role in the lives of our citizens. Sport should be thought of not merely as an opportunity for healthy competition; it also contributes towards social integration and personal development in young people, preventing them from being at a social disadvantage. Those who have practised sport have developed a fighting spirit and a capacity for sacrifice, as well as self-respect and respect for others: all qualities which build a person's character and help him to progress through life.
When I say that it is a good thing for a youngster to learn to kick a ball, so as then to be able to kick drugs, what I mean is this: school and sport should go hand in hand, since both are essential to a young person's growth. Responsible adults, administrators and politicians are duty-bound to find ways of pursuing this social aim, which is essential to our way of life. There is also a need to train specialist educators who can help young people from primary school onwards to realize their potential and ambitions.
Employment, jobs, the single currency, racism, community life and other difficult issues are doubtless of the greatest importance. Sport, however, must not be placed last on the school curriculum. Countries like the United States, the United Kingdom and others have taught us what a formative effect sport can have on young people. A youngster's identity can be forged in national sports federations, based on the common denominator of a European treaty on sport. Football is now taught as a school subject in the UK.
An amendment was tabled and adopted a short while ago calling for sport to be incorporated into the Maastricht Treaty, with particular reference to general education, vocational training and employment. The national federations must therefore draw up a blueprint for a sports movement at EU level, since only by overcoming national boundaries will it be possible to achieve a single, unifying agreement.
There are various national languages in Europe, but as Mr Samaranch, President of the International Olympic Committee, puts it, only one language is truly international: that of sport.
I read in an Italian newspaper the statement made by Mrs Bouffet, the new Minister for Youth and Sport in the Jospin government. As the mother of two children, she has taken an interest for many years in the problems of young people, especially those in troubled inner-city areas. She recently said: ' If our young people are sick, perhaps sport, as a source of healthy competition, can help bring them out of the labyrinth of despair' . We each have our own political views, but as far as sport is concerned, all those views have a single common denominator.
Mr Florio, excuse me if I sound pedantic but, according to the Rules, you are not allowed to deliver anyone else's speech in the House. So, the opening of your speech will say that your colleague would have said something along these lines. The record cannot show that this is a speech he would have made.
Mr President, as Parliament's longest-standing rapporteur on sport, I am very pleased with the Pack report. On three occasions in the past, I have drafted resolutions on behalf of the Committee on Culture in which Parliament has called for a structural approach in the form of a European action programme on sport, and Mrs Pack has now repeated this urgent call in her excellent report. Commissioner Pinheiro, what on earth is the Commission doing? Has it gone to sleep? I know that the sport section of DG X has a few very good officials who have been working on documents for a long time now. So is there some kind of political problem? Why is it that Parliament's calls over many years for a structural approach appear to have gone unanswered?
Mrs Pack, you have put sport back on the agenda, which is important. And who knows, there may yet be a lastminute Kohl-Kok alliance at the IGC to have sport included in the Amsterdam Treaty, which is what Parliament has long wished to see. Mrs Pack says 'I hope so' , and so do I. I sincerely hope that we are given a text that will serve as a legal basis for setting up European programmes, rather than as an escape clause so that top-class sport can avoid European rules.
The Liberal Group agrees with the rapporteur's proposals, but there is one thing to which I would urge you to give special attention, since I feel that it tends to be overlooked. We need a structural approach to a chronic problem that causes great distress: the extremely poor relations between the world of sport and the Commission. Sport does not recognize the European Union, and the European Union does not recognize sport. That is the nub of the problem, and we cannot hope to make any progress with the sporting world until it is resolved. We can declare a European year of sport, we can set up a youth fund, we can organize an annual European sports forum - all very laudable gestures, but far too superficial to bridge the gap between sport and the European Union. Incomprehension and suspicion still prevail, and there are clashes between sports regulations and European legislation on a daily basis. That is why we need to give constructive dialogue top priority, and Bosman must surely have taught us all a lesson.
This is where we see the effect of having no structural sports policy or approach, and the Commission's ad hoc tinkering will certainly not solve the problem. It is essential for the sporting world to be consulted about the impact of single market legislation on sports regulations. It must be made crystal clear how to deal with selection procedures, sponsorship agreements, championship competitions, drugs testing procedures, sanctions and so on. Sport and the EU must not be allowed to drift any further apart, and good agreements will always make both sides the winners. So, Commissioner, use this Green Paper as an opportunity to consult the sporting world in detail, and let us develop a structural approach and closer cooperation in this field.
Mr President, first of all, I should like to thank Mrs Pack for her tireless and valuable contributions to our parliamentary work on this and many other urgent and difficult subjects.
Sport has always exercised a strong cohesive influence over young people and encouraged the development of positive values such as determination, courage, tolerance, loyalty and friendship. Until now, the European Union has taken an interest in sport solely as an economic activity, often overlooking its cultural and social dimension. However, it is essential to acknowledge the special and independent nature of the sports movement, and a start could be made by including an explicit reference to sport in Article 128 of the EU Treaty.
A second very important point is the rapporteur's request that the Commission should set up a task force to look into the different aspects of sport, and draw up a green paper launching a comprehensive action plan. We fully endorse this request. We Greens also seek the support of Parliament for our amendment calling for the national and international federations to agree to comply with Directive 337/85 and its subsequent amendments concerning environmental impact assessments for major sporting events.
Mr President, in the European Union sport has more than 100 million practitioners in thousands of clubs, and yet the European institutions still neglect it. It was therefore useful that the European Parliament should take the initiative to make proposals aimed at including sport in the new Treaty and I should like to thank Mrs Pack for her excellent report, rich in proposals which, I hope, will be taken on board by the Commission.
Sport, by means of the fulfilment and balance that it can offer individuals, is an extremely important element. It accounts for 1.5 % of the GDP of the European Union and is a large source of jobs. The moral values that it vehicles are a very effective means of fighting violence, racism, delinquency; it is a school of tolerance, courage and civic awareness, and can help to integrate less favoured young people or those who have lost their way.
But we cannot mention sport without a word on the Bosman judgment, especially on the broadcasting of sports events on the TV. We know that the 'Television without frontiers' directive made it possible to make considerable progress in terms of universal access to major sporting events. Through these questions, it is the often fragile border-line between professional and amateur sport that is at stake. We should therefore help the small clubs and less media-oriented sports. In that respect, it would be desirable to safeguard equal opportunities - which in sports competitions is called uncertainty of results - and to safeguard the financial independence of clubs - company sponsorship also has its limits.
In these conditions, sport will no longer be the big unknown quantity in the European institutions. If we do not include a specific article in the Treaty, we might consider a clear mention of Article 128 on culture. That would give this field a minimal legal base, a specific budget, enough to coordinate and rationalise the various one-off initiatives that we have at present.
Until then, the drafting of a Green Paper or even the setting up of a task force would also be welcome.
Mr President, over 100 million Europeans currently take part in sporting activities, organized by tens of thousands of sports clubs belonging to associations and federations. The sports movement is one of the main forces bringing people together in the EU. We cannot ignore the fact that sport has become such a significant recreational activity that its implications transcend the social and cultural sectors and have a truly substantial impact on the economy. In our view, sport and culture, which have close links with each other, are two sides of the same coin and will be more highly valued if, as a result of pressure from us, an explicit and realistic reference to sport can be included in the text of the new EU Treaty. We feel that the appropriate place would be Article 128, relating to culture.
The sporting world in general, and more specifically that of football, suffered a severe shock over the Bosman ruling, which caused such an uproar and upheaval that there are now serious difficulties affecting relations between clubs and above all the training of young players, as well as the very survival of thousands of amateur sports clubs. Sport, and in particular participatory sport, can be made accessible to our citizens and enabled to contribute to their well-being through an overall initiative covering all the measures to be carried out, with a single body being identified which groups together all the organizations currently devoted to sport: this would overcome the present fragmentation at European level. We are in favour of Mrs Pack's proposals and compliment her on her excellent work. We fully support her report.
Mr President, Mrs Pack has produced a very good report, but as you know I always like to cause trouble here in the House, and I would draw your attention to two amendments I have tabled, one of which, I am at least honest enough to admit, does not have the support of my group. I have tabled these amendments because they are on a very topical issue. Everyone is calling for an article on sport to be included in the Treaty, which is of course an excellent idea. But I find it difficult to accept the reasons given by some people, who say that the Bosman ruling is making it impossible for sports clubs in Europe to promote youth sport. Let us be quite clear about this. Representatives of the Commission have produced research which shows that of the handsome profits made from transfer fees, from this noble form of human trade, not even 5 % goes to youth sport - not even 5 %! Now, the logical consequence of the Bosman ruling should be to declare that state aid to professional clubs must be seen as a violation of Article 92 of the Treaty, particularly state aid to economic entities, because it cannot be justified and is simply a distortion of competition.
I have tabled two other amendments which are supported by my group and a number of other people, calling for greater attention to be given to the way in which the Bosman ruling seems to be getting out of hand, and in particular the role of clubs which are taken over by private dealers and players. The Bosman ruling is generally bandied about and contracts are broken mid-season supposedly on the basis of it. It used to be the major sports clubs that bought and sold people, now it is the agents. Let us get together with the sports associations to work out rules to govern this which do not contravene Community law.
I would urge you to think again about these amendments. I know that you are not in favour of them, Mrs Pack, but they are the logical consequence of Articles 2, 48 and 92 of the Treaty.
Mr President, Mrs Pack not only organized an excellent hearing on the subject of sport, but she has also produced an excellent report for us to discuss today. If the Council of Ministers and the Members of the Commission are really serious about creating the people's Europe that they are always talking about, then they should act on the recommendations contained in Mrs Pack's report as soon as possible.
The fact is that sport affects every aspect of people's lives: culture, health, recreation, nutrition, integration, minorities and education. In education, however, sport has generally fallen victim to the need for cutbacks in recent times and has disappeared from the curriculum.
What do we want? We actually want two things. Firstly, legitimacy, in other words a legal basis produced by including sport in the Treaty. And, secondly, an adequate budget for funding the most important aspects of Europe's approach to sport.
Finally, we need to show that Parliament too takes sport seriously. I was glad to hear that all my colleagues are in favour of Mrs Pack's proposal, and I therefore hope that the Bureau will accede to the request it is shortly to receive for the name of the committee of which I am chairman to be changed to the Committee on Culture, Youth, Education, the Media and Sport.
Mr President, let me first of all offer my sincere congratulations to Mrs Pack on a truly excellent report. Allow me, as a scholar of sport and a former Austrian national coach, to make my observations on European sport from a quite specific perspective. The importance of sport has hitherto been totally underestimated in the EU; on the rare occasions it is ever mentioned, it is considered as a purely economic factor. Sport has no legal basis at all in the EU; there are no explicit references to sport in any article of the Treaties.
And yet sport has many very important functions to perform in today's society. There is scarcely any other domain of activity that is so capable of motivating young people to make good use of their leisure time and of reintegrating marginalized groups into society through meaningful activity. It encourages elderly people to keep themselves physically fit. So the importance of sport lies both in its enormous impact as an instrument of preventive medicine and above all in its great sociocultural potential. We in the Freedom Party of Austria are therefore entirely in agreement with the rapporteur that sport should be incorporated into Article 128 without delay as tangible evidence of its significance.
Lastly, sport is also extremely important as a means of international understanding when it takes the form of fair and sporting contests with other countries, when people take pride in representing and supporting their own nations without letting that pride spill over into senseless and excessive nationalism. Sport is an international language. Sport binds people together! Sport is a celebration of what we have in common, not of our differences. Sport can therefore do more to foster mutual understanding than many an artificially conceived European project.
We should not therefore regard sport as a primarily economic activity but as an essential social and cultural contribution to international understanding, and we should do all we can to promote it within the strict bounds of the subsidiarity principle.
Mr President, I have always regarded it as one of the privileges of being a Member of this Parliament to work alongside Mrs Pack. In English we would say she is a human dynamo. To make an awful English pun, I would say that this report is 'packed' full with her energy and commitment. I totally back the call to include a reference to sport in the Amsterdam Treaty.
Maastricht recognizes the significance of culture in clause 128 but for millions of Europeans sport is more important. Next month in Portsmouth, my constituency, I am attending the opening of the Special Olympics organized for young people from across Europe with severe learning difficulties. They will never get to university and be able to use Socrates. They will not be able to join the European voluntary service. But they can participate in sport. I am delighted they are going to get a grant but I am rather ashamed that it is so small. As Budget Rapporteur for Culture, I know that the money allocated for sport - ECU 3m - is derisory. But even that sum faces the annual battle that there is no legal base and the Council regularly attempts to cut it out altogether.
As a Parliament in Europe we believe in promoting good health, helping social integration and recognizing the needs of the disabled. Is there any better way of doing that than in sport?
This morning I asked for the youth volunteer service to be called the Mitterand Volunteers. I will be, perhaps, slightly less francophile this afternoon when I remind Members that in England we have a saying: the Battle of Waterloo was won on the playing fields of Eton. Let us build Europe on the playing fields of Europe.
Mr President, I must begin by congratulating Mrs Pack on her work - she is a very active member of the European Parliament. Mrs Pack, like Mrs Larive and other members of the European Parliament, has always worked for the development of a European Union sports policy. But you yourself mentioned the difficulties that we have encountered in the past and that we still encounter in this business. That said, since in Amsterdam we are going to be debating important questions for the future of the European Union, I hope that this report can be considered by our Heads of State and Government as a useful contribution to a major debate on the European Union's competences.
The question of sport broadly departs from the framework of sport proper. We should take a further look at three aspects for an overall approach to sports policy in the European Union.
First of all, the sport model. Do we think of sport as a public service? What do we think of the relationship between professional and amateur sport? What is the role of the public institutions compared with NGOs? How are we to conceive the organisation of European sport? Secondly, the relationship between TV and sport. Their mutual independence is now enormous, virtually a question of survival in many cases. Thirdly, as has been mentioned, the social role of sport. Sport is an excellent instrument for creating jobs; sport as an instrument for combating social exclusion, poverty in less favoured communities; sport as a vehicle of integration par excellence; sport as a means of forging links between people from different parts of the world or different walks of life. Those are just some aspects which, in my opinion, the Commission should take seriously when looking at sport in the future.
I think that the idea of a Green Paper is an excellent one and even that of a task-force. It should be strengthened by improved cooperation between the Commission services: education, culture, research and even external relations and DG X. I must thank you, Mrs Pack, for your report and I hope that it will be followed up.
Mr President, I should like to ask the Commissioner whether he can assure me of the truth of what Mr Papas, the Director-General, more or less hinted at to the sports bodies, namely that the Commission is ready to set up this task force and that they will not wait until the next term but will take this action - as I urge them to do - before the end of the present term. We are all waiting for this, and, as Mrs Larive said, we have been waiting for a long time; at some stage we shall become impatient.
I am also speaking on behalf of Mrs Larive now when I ask whether we may expect anything more than fine words on this task force and whether specific action has been initiated.
Inasfar as I can speak on behalf of some of my colleagues, I have to say that it is the Commission's intention to present a communication after Amsterdam. Of course, for that we need to create the necessary conditions for presenting that communication. The task force will have an extremely difficult role to play.
The debate is closed.
The vote will be taken tomorrow at 9 a.m.
Excise duty on certain mineral oils
The next item is the report (A4-0206/97) by Mr Cox, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the proposal for a Council Decision authorizing Member States to continue to apply to certain mineral oils, when used for specific purposes, existing reduced rates of excise duty or exemptions from excise duty, in accordance with the procedure provided in Article 8(4) of Directive 92/81/EEC (COM(96)0549 - C4-0071/97-96/0263(CNS))
Mr President, the unusual length of my speech tonight - and I may not use all the time - reflects the hour of the evening and the length of the actual piece of work we are dealing with, that you have just read out, which would probably require seven minutes to explain it.
The report deals with exemptions from excise duty applied to certain mineral oils. The reason why we are dealing with it now is that it arises from a review of those exemptions which needed to be undertaken and that review was provided for in the basic legislation on excise duty agreed in 1992. This directive, along with the directive on VAT, was one of the principal foundations of the tax side of completing the single market.
About 80 exemptions are treated, covering all 15 Member States, and they are the ones dealt with in this report.
While the 1992 excise Directive set out a procedure for granting exemptions, in effect three procedures can be identified over the years. A large number of exemptions were agreed back in 1992 at precisely the same time that the excise Directive was adopted. As such, although they may conform with the exemption requirements provided for in the law, the list was agreed without direct reference to the legislation since the list of exemptions and the Directive were adopted on the same day. A kind of political package deal was done to get the excise duty Directive over the line, as it were.
So the Council feels that on that list, agreed on that day, it got a once and for all exemption. This is something that in principle Parliament does not accept.
There is a second package in the list of exemptions, which has been adopted over time and which more or less follows the rules set out in Article 84 of the 1992 Directive which deals with these very exemptions.
Finally, there are some more exemptions, making about 80 in total, that have got through the system by tacit agreement: a Member State indicated that it wanted an exemption, no one cried 'stop' so the exemption came to pass. So that is the way the exemptions have ended up for review at this stage.
In reviewing this long and complex list, Parliament has set out in Amendment No 4 to recital 8 of the Commission's proposal its essential view in principle of what should happen, which is that no review procedure should be adopted by the Council which has as its object or effect the indefinite open-ended extension of exemptions. This principle, of course, does not rule out extending exemptions, it simply says that we must keep them under regular and constant review and that they cannot exist indefinitely. Furthermore, we in Parliament insist on the desirability of regular and periodical review with the possibility of renewal, subject to three conditions: that the exemptions be renewed respecting fair competition, the proper functioning of the internal market and Community policy on environmental protection. By placing these principles in a recital, we are signalling a strong intent on Parliament's part but nonetheless it should not create any operational difficulty for the Council in the next few weeks to sort out this exemptions question.
However, in Amendment No 5 we draw attention to the fact that all exemptions shall and must be subject to fundamental review as part of the proposal for a Council directive on a Community framework for the taxation of energy products. This is a major review that looks at the ill-fated CO2 tax, all the exemptions, all the excise duties on mineral oils, and the energy and environmental policies. We want that review as a matter of fundamental principle to be open-ended to such a degree that no exemption we are treating today can be presumed to be inviolate or free from review as part of this framework proposal that we shall consider in due course. In agreeing to place these principles in the recitals and not in the articles of the proposal for decision, we are stopping just short of a showdown with Council right now. We are stopping just short, provided the Commissioner tonight can confirm that the Commission accepts the principles we have laid down and that they will back those principles and represent those those principles at Council, specifically in relation to the framework directive on energy taxation which, as I said, we will come back to.
On the question of timing, we have a number of amendments. This has been a slow procedure and the result is that some of the timing dates mentioned in the proposal are now out of date. So a lot of the amendments are simply updating the document as required because of the passage of time. The Green Group has recommended two elements on timing. They say that the review procedure on exemptions in the future should be tied into the framework document. I agree with that in principle. But I have one fear and therefore as rapporteur I am not recommending the acceptance of the Green Group amendments. We know just how difficult it is under Article 99 to get the Council of Ministers to agree anything on taxation and my fear is that if we adopt the Green Group amendments, we may not get to review the exemptions for years because - I hope it will not happen, but it could - the Council will delay the adoption of the framework document for a prolonged period of time.
I want to see dates left in and, if it is replaced by the framework document, what the Greens want to see - which I agree with in principle - will then come to pass. But for that practical reason, I am suggesting that we stick with my original amendments and not with those of the Green Group.
Finally, I repeat that I want to hear on the record of this House tonight an engagement from the Commission to support Parliament's principles in this exercise fully. They are: no to indefinite open-ended excise exemptions; yes to regular review with the possibility of renewal; yes to fundamentally reviewing all existing mineral oil exemptions as an integral part of the proposed framework for taxation of energy problems.
Mr President, after Mr Cox there is not much else to say. But can I start off by congratulating the rapporteur, Mr Cox, in piloting this report through the committee, and hopefully through the Parliament, in a largely uncontroversial way.
There are a number of alterations to the original documents but the vast majority of them, as Mr Cox pointed out, are to do with deadlines. The extensions which have been tabled are sensible on the whole and therefore acceptable to the Socialist Group. The two he highlighted, the two amendments from the Greens, Nos 1 and 3, the Socialist Group will be backing because we do believe they give a greater flexibility and we do think that maybe the Council of Ministers will come forward with a decision on them and we will be able to review the exemptions in the future.
We will also be supporting the amendment to the effect that in any future review procedure will not be on the basis of an indefinite open-ended extension of the exemptions.
The whole question of excise duty, whether it be on mineral oil, tobacco or alcohol is one which this Parliament must face up to. For too long we have shut ourselves off from reality, we have not faced up to the problems. The completion of the Single European Market is a goal of this Parliament, but too often protection of sacred cows, which many groups in this Parliament defend, have put obstacles in the road towards the completion of the single market.
I would be the last person to defend or to abdicate complete harmonization of indirect taxes, but where the differentials are so great that it is leading to distortions in the market and fraudulent trading then it is high time this Parliament acted. For not to do so would be for us to condone the worst practices currently existing within the single market. That is true for mineral oils, it is true for tobacco and it is also true for alcohol. For the Parliament to overcome this, we must break out of our parochial views from our regional or national areas and consider the wider implications.
The reports on tobacco and alcohol will be discussed later this year. Unfortunately I do not see the same progress being made in these areas as has been made in the area of mineral oil but one can always hope. Looking about, this is the year of change. For the first time in eighteen years we now have a Labour government in Britain. I was thinking as I was listening to the previous debate that for the first time in 68 years Kilmarnock has won the Scottish Cup, so I really have to think this is the year for change.
Mr President, ladies and gentlemen, Mr Cox has put his finger on the salient point. It concerns the relationship of this report to Commissioner Monti's initiative, which was designed to create a legal framework for the taxation of energy products. Just as he, for the reasons he explained, does not wish to accept our amendments, we cannot approve his report without our amendments, for we consider it crucially important to make Mr Cox clearly aware that the Monti initiative must succeed, and then I would extend it again.
We have still more changes of government ahead of us, and once we have changed governments in Germany there will be no governments left that want to sabotage systematically the harmonization and coordination of taxes. Then at least nobody will be able to make the excuse that some governments are seeking unfair advantages for historical or purely national reasons. And then the Monti proposal and the Commission initiative will surely butter our parsnips.
Since that will happen in the foreseeable future, Mr Cox, our proposal on the coordination of time limits is certainly not about postponement until never-never day but an attempt to take political action in this situation, to maintain the pressure and to tackle the necessary restructuring of the entire system of indirect taxes, so that the unfair, ecologically harmful and antisocial distortions that are rooted in today's markets for historical or national reasons can finally be weeded out. That is an urgent task. It is part and parcel of the completion of the single market, and we must not ease the pressure. For these reasons we shall take the line I have described.
Mr President, we support the Commission's proposal to abolish a considerable number of the exemptions from excise duty on fuels. The use of mineral oils is accompanied by external effects which are often not passed on in the market price, and levying excise duty can do something to offset this. Naturally, it must be applied as consistently as possible.
There is one incomprehensible exception which clearly flouts this rule, and that is the kerosene exemption for commercial aviation. The Commission rightly feels that this exemption cannot form part of a sustainable policy and intends to urge the International Civil Aviation Organization to carry out a feasibility study. However, I do not think that its approach is firm enough, and things could drag on for some years yet.
The proposed decision which is before the House abolishes all the exemptions for internal leisure aviation, and rightly so. The next logical step is to impose a kerosene levy on all commercial aviation within the European Union, particularly where there is good alternative transport for short-distance flights.
A second step would be for the Member States of the Union, if possible with the United States and Japan, to revoke the international agreement on this matter and jointly to introduce a levy on kerosene. How far is the Commission prepared to go along with these proposals, and what timescale would it follow?
I think everyone agrees that we need to work towards a transport policy which is as sustainable as possible. Exemptions for inland waterway transport are compatible with such a policy, since this mode produces far fewer external effects than road transport. The expected increase in transport should therefore be absorbed by inland waterway transport as far as possible, not least because of the overcapacity which exists in this sector. We need to ensure that this form of transport is made as safe as possible, and we need to combat surface water pollution.
An exemption for local public transport is a good move for improving the environment in Europe's cities, and if it can be limited to the lighter fuels such as LPG in future, things will be all the cleaner.
I agree with the Commission that it must be possible for Member States to introduce different rules in future. The main objective must always be to protect the environment, and exemptions must not be granted indefinitely.
The Commission welcomes the Cox report containing the opinion of Parliament as it reflects and supports the Commission's view that there should be no open-ended derogations.
All the proposed amendments which alter the effective dates in the draft Council decision can be accepted without reservation. The amendment to Recital 8 can also be accepted in principle, subject to detailed examination of the drafting. On the other hand, whilst the new Recital 8a precisely describes the Commission's intention to introduce a new procedure in its proposal for the restructuring of the system for the taxation of energy products, we cannot accept it as a new recital as it does not refer to any provisions in the body of the text and is not, therefore, legally justifiable.
In this context I should like to point out to Parliament that during discussions in the Council on the Commission proposals for the restructuring of the system for the taxation of energy products, the Commission will take the opportunity to come back again on the whole issue of the treatment of derogations and seek, through the introduction of a new procedure, a situation whereby no derogations exist for an indefinite period.
Mr President, in the principle of the matter there is no disagreement between Parliament and the Commission.
With regard to Amendment 5, that is, Recital 8a (new), which the Commissioner says cannot be accepted because it does not find a legal basis in the decision, the amendment refers to exemptions in the Council decision. In my opinion and that of the committee it is firmly rooted in the current proposal for a decision and builds exclusively on that, but adds in the important political reference that all these exemptions should be subject to fundamental review in the framework document.
I do not dispute in any way that we are in full agreement as regards the substance of the issue. Others will have to look at the legal aspects because I am not an expert on that. But on the substance, we are in full agreement.
The debate is closed.
The vote will be taken tomorrow at 9 a.m.
(The sitting was closed at 7.05 p.m.)